Exhibit 10.2

 

Execution Version

 

2015 Credit Agreement
(10-Year Term Loan)

 

by and between

 

CoBank, ACB,
as Lead Arranger, Bookrunner and Administrative Agent,

 

the Syndication Parties party hereto from time to time,

 

and

 

CHS INC.

 

dated as of September 4, 2015



--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1. DEFINED TERMS

1

ARTICLE 2. TERM FACILITY

17

2.1

Term Facility Loans

17

 

2.1.1                     Individual Syndication Party Commitment

17

 

2.1.2                     Individual Syndication Party Pro Rata Share

17

 

2.1.3                     No Amounts Reborrowed, etc.

17

2.2

Commitment

17

2.3

Borrowing Notice

17

2.4

Promise to Pay; Promissory Notes

18

2.5

Syndication Party Records

18

2.6

Use of Proceeds

18

2.7

Syndication Party Funding Failure

19

2.8

Termination of Unfunded Commitment

19

2.9

Increase in Commitments

19

 

2.9.1                     Borrower Request

19

 

2.9.2                     Conditions

19

 

2.9.3                     Terms. The terms and provisions of each Incremental
Commitment shall be as follows:

20

 

2.9.4                     Making of Incremental Loans

20

 

2.9.5                     Amendments

21

ARTICLE 3. INTEREST; FEES; AND MARGINS

21

3.1

Interest

21

 

3.1.1                     Base Rate Option

21

 

3.1.2                     LIBO Rate Option

21

 

3.1.3                     Quoted Rate Option

21

3.2

Additional Provisions for LIBO Rate Loans

22

 

3.2.1                     Limitation on LIBO Rate Loans

22

 

3.2.2                     LIBO Rate Loan Unlawful

22

 

3.2.3                     Treatment of Affected Loans

23

3.3

Default Interest Rate

23

3.4

Interest Calculation

23

3.5

Term Facility Commitment Fees

23

ARTICLE 4. PAYMENTS; FUNDING LOSSES

24

4.1

Principal Payments

24

4.2

Interest Payments

24

4.3

Application of Principal Payments

24

 

i

--------------------------------------------------------------------------------


 

4.4

Manner of Payment

24

 

4.4.1                     Payments to Be Free and Clear

24

 

4.4.2                     Grossing-up of Payments

24

4.5

Voluntary Prepayments

25

4.6

Distribution of Principal and Interest Payments

25

4.7

Funding Losses

26

ARTICLE 5. BANK EQUITY INTERESTS

26

ARTICLE 6. SECURITY

27

ARTICLE 7. REPRESENTATIONS AND WARRANTIES

27

7.1

Organization, Good Standing, etc.

27

7.2

Corporate Authority, Due Authorization; Consents

27

7.3

Litigation

27

7.4

No Violations

28

7.5

Binding Agreement

28

7.6

Compliance with Laws

28

7.7

Principal Place of Business; Place of Organization

28

7.8

Payment of Taxes

28

7.9

Licenses and Approvals

28

7.10

Employee Benefit Plans

29

7.11

Equity Investments

29

7.12

Title to Real and Personal Property

29

7.13

Financial Statements

29

7.14

Environmental Compliance

30

7.15

Fiscal Year

30

7.16

Material Agreements

30

7.17

Regulations U and X

30

7.18

Trademarks, Tradenames, etc.

30

7.19

No Default on Outstanding Judgments or Orders

31

7.20

No Default in Other Agreements

31

7.21

Acts of God

31

7.22

Governmental Regulation

31

7.23

Labor Matters and Labor Agreements

31

7.24

Sanctions Laws and Regulations

32

7.25

Compliance with FCPA

32

7.26

Disclosure

32

ARTICLE 8. CONDITIONS TO CLOSING AND FUNDING OF LOANS

33

8.1

Conditions to Closing

33

 

ii

--------------------------------------------------------------------------------


 

 

8.1.1       Loan Documents

33

 

8.1.2       Approvals

33

 

8.1.3       Organizational Documents

33

 

8.1.4       Evidence of Corporate Action

33

 

8.1.5       Evidence of Insurance

33

 

8.1.6       Appointment of Agent for Service

33

 

8.1.7       No Material Change

33

 

8.1.8       Fees and Expenses

34

 

8.1.9       Bank Equity Interest Purchase Obligation

34

 

8.1.10     Opinion of Counsel

34

 

8.1.11     Further Assurances

34

 

8.1.12     Amendment to Existing Term Loan Credit Agreement

34

 

8.1.13     Revolving Loan Credit Agreement

34

 

8.1.14     Amendment to Existing Private Placement Debt Offerings

34

 

8.1.15     No Default

34

 

8.1.16     Accuracy of Representations and Warranties

34

 

8.1.17     Documentation Required by Regulatory Authorities

34

8.2

Conditions to Loans and Incremental Commitments

34

 

8.2.1       Default

35

 

8.2.2       Representations and Warranties

35

ARTICLE 9. AFFIRMATIVE COVENANTS

35

9.1

Books and Records

35

9.2

Reports and Notices

35

 

9.2.1       Annual Financial Statements

35

 

9.2.2       Quarterly Financial Statements

36

 

9.2.3       Notice of Default

36

 

9.2.4       ERISA Reports

36

 

9.2.5       Notice of Litigation

37

 

9.2.6       Notice of Material Adverse Effect

37

 

9.2.7       Notice of Environmental Proceedings

37

 

9.2.8       Regulatory and Other Notices

37

 

9.2.9       Adverse Action Regarding Required Licenses

37

 

9.2.10     Budget

37

 

9.2.11     Additional Information

37

9.3

Maintenance of Existence and Qualification

38

9.4

Compliance with Legal Requirements and Agreements

38

9.5

Compliance with Environmental Laws

38

9.6

Taxes

38

 

iii

--------------------------------------------------------------------------------


 

9.7

Insurance

38

9.8

Maintenance of Properties

39

9.9

Payment of Liabilities

39

9.10

Inspection

39

9.11

Required Licenses; Permits; Intellectual Property; etc.

39

9.12

ERISA

39

9.13

Maintenance of Commodity Position

40

9.14

Financial Covenants

40

 

9.14.1              Minimum Consolidated Net Worth

40

 

9.14.2              Consolidated Funded Debt to Consolidated Cash Flow

40

 

9.14.3              Adjusted Consolidated Funded Debt to Consolidated Net Worth

40

ARTICLE 10. NEGATIVE COVENANTS

40

10.1

Borrowing

40

10.2

No Other Businesses

40

10.3

Liens

41

10.4

Sale of Assets

43

10.5

Liabilities of Others

43

10.6

Loans

44

10.7

Merger; Acquisitions; Business Form; etc.

44

10.8

Investments

45

10.9

Transactions With Related Parties

46

10.10

Patronage Refunds, etc.

46

10.11

Change in Fiscal Year

46

10.12

ERISA

47

10.13

Sanctions Laws and Regulations

47

ARTICLE 11. INDEMNIFICATION

47

11.1

General; Stamp Taxes; Intangibles Tax

47

11.2

Indemnification Relating to Hazardous Substances

48

ARTICLE 12. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

49

12.1

Events of Default

49

12.2

No Loan

51

12.3

Rights and Remedies

51

12.4

Allocation of Proceeds

51

ARTICLE 13. AGENCY AGREEMENT

52

13.1

Funding of Syndication Interest

52

13.2

Syndication Parties’ Obligations to Remit Funds

52

13.3

[Reserved]

52

 

iv

--------------------------------------------------------------------------------


 

13.4

[Reserved]

53

13.5

Agency Appointment

53

13.6

Power and Authority of the Administrative Agent

53

 

13.6.1              Advice

53

 

13.6.2              Documents

53

 

13.6.3              Proceedings

53

 

13.6.4              Retain Professionals

53

 

13.6.5              Incidental Powers

54

13.7

Duties of the Administrative Agent

54

 

13.7.1              Possession of Documents

54

 

13.7.2              Distribute Payments

54

 

13.7.3              Loan Administration

54

 

13.7.4              Determination of Individual Lending Capacity and Applicable
Percentage

54

 

13.7.5              Forwarding of Information

54

13.8

Action Upon Default

55

 

13.8.1     Indemnification as Condition to Action

55

13.9

[Reserved]

55

13.10

Consent Required for Certain Actions

55

 

13.10.1       Unanimous

55

 

13.10.2       Required Lenders

56

 

13.10.3       Action Without Vote

56

 

13.10.4       Voting Participants

56

13.11

Distribution of Principal and Interest

57

13.12

Distribution of Certain Amounts

57

 

13.12.1       Funding Losses

57

 

13.12.2       Fees

57

13.13

Sharing; Collateral Application

57

13.14

Amounts Required to be Returned

58

13.15

Information to Syndication Parties; Confidentiality

58

13.16

Reliance; No Other Duties

58

13.17

No Trust or Fiduciary Relationship

59

13.18

Sharing of Costs and Expenses

59

13.19

Syndication Parties’ Indemnification of the Administrative Agent

59

13.20

Books and Records

60

13.21

Administrative Agent Fee

60

13.22

The Administrative Agent’s Resignation or Removal

60

13.23

[Reserved]

61

 

v

--------------------------------------------------------------------------------


 

13.24

Representations and Warranties of CoBank

61

13.25

Syndication Parties’ Independent Credit Analysis

61

13.26

No Joint Venture or Partnership

62

13.27

Restrictions on Transfer; Participations

62

13.28

Certain Participants’ Voting Rights

64

13.29

Method of Making Payments

64

13.30

Defaulting Syndication Parties

64

 

13.30.1       Syndication Party Default

64

 

13.30.2       Defaulting Syndication Party Cure

65

13.31

Status of Syndication Parties

66

13.32

Replacement of Holdout Lender or Defaulting Syndication Party

68

13.33

Amendments Concerning Agency Function

69

13.34

Agent Duties and Liabilities

69

13.35

The Administrative Agent May File Proofs of Claim

69

13.36

Setoff

70

13.37

Further Assurances

70

ARTICLE 14. MISCELLANEOUS

70

14.1

Costs and Expenses

70

14.2

Service of Process and Consent to Jurisdiction

71

14.3

Jury Waiver

71

14.4

Notices

71

 

14.4.1              Borrower

72

 

14.4.2              Administrative Agent

72

 

14.4.3              Syndication Parties

72

14.5

Liability of Administrative Agent

72

14.6

Successors and Assigns

73

14.7

Severability

73

14.8

Entire Agreement

73

14.9

Applicable Law

73

14.10

Captions

73

14.11

Complete Agreement; Amendments

73

14.12

Additional Costs of Maintaining Loan

74

14.13

Capital Requirements

74

14.14

Replacement Notes

75

14.15

Patronage Payments

75

14.16

Direct Website Communications; Electronic Transmission Communications

75

 

14.16.1       Delivery

75

 

vi

--------------------------------------------------------------------------------


 

 

14.16.2       Posting

76

 

14.16.3       Additional Communications

76

 

14.16.4       Disclaimer

76

 

14.16.5       Termination

77

14.17

Accounting Terms

77

14.18

[Reserved]

77

14.19

Mutual Release

78

14.20

Liberal Construction

78

14.21

Counterparts

78

14.22

Confidentiality

78

14.23

USA PATRIOT Act Notice

79

14.24

Waiver of Borrower’s Rights Under Farm Credit Act

79

14.25

More Restrictive Covenants

79

14.26

Conditional Modifications

80

14.27

No Advisory or Fiduciary Relationship

81

14.28

Terms Generally

81

 

 

EXHIBITS

 

Exhibit 1B

Compliance Certificate

Exhibit 1C

List of Subsidiaries

Exhibit 2.3

Borrowing Notice

Exhibit 2.4

Note Form

Exhibit 2.9

Form of Adoption Agreement

Exhibit 3.1

Conversion or Continuation Notice

Exhibit 7.3

Litigation

Exhibit 7.8

Payment of Taxes

Exhibit 7.10

Employee Benefit Plans

Exhibit 7.11

Equity Investments

Exhibit 7.14

Environmental Compliance

Exhibit 7.23

Labor Matters and Agreements

Exhibit 10.8(f)

Existing Investments

Exhibit 13.27

Assignment Agreement

Exhibit 13.28

Closing Date Voting Participants

Exhibit 13.29

Wire Instructions

Exhibit 13.31A

U.S. Tax Compliance Certificate (for Non-US Lenders that are Not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit 13.31B

U.S. Tax Compliance Certificate (for Non-US Participants that are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit 13.31C

U.S. Tax Compliance Certificate (for Non-US Participants that are Partnerships
for U.S. Federal Income Tax Purposes)

 

vii

--------------------------------------------------------------------------------


 

Exhibit 13.31D

U.S. Tax Compliance Certificate (for Non-US Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)

Schedule 1

Syndication Parties and Individual Commitments

Schedule 2

Applicable Margins

Schedule 3

Conditional Amendments

 

viii

--------------------------------------------------------------------------------


 

2015 CREDIT AGREEMENT
(10-Year Term Loan)

 

THIS 2015 CREDIT AGREEMENT (10-Year Term Loan) (“Credit Agreement”) is entered
into as of the 4th day of September, 2015, by and between COBANK, ACB (“CoBank”)
for its own benefit as a Syndication Party, and as the Administrative Agent for
the benefit of the present and future Syndication Parties (in that capacity,
“Administrative Agent”), the Syndication Parties identified on Schedule 1
hereto, and CHS INC., a cooperative corporation formed under the laws of the
State of Minnesota, whose address is 5500 Cenex Drive, Inver Grove Heights,
Minnesota 55077 (“Borrower”).

 

In consideration of the mutual covenants and agreements herein, the parties
hereto agree as follows.

 

ARTICLE 1.  DEFINED TERMS

 

As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meanings shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):

 

Additional Costs:  shall have the meaning set forth in Section 14.12.

 

Additional Provision:  shall have the meaning set forth in Section 14.25.

 

Adjusted Consolidated Funded Debt:  means Consolidated Funded Debt, plus the net
present value of all rentals payable under Operating Leases of Borrower and its
Consolidated Subsidiaries as discounted by a rate of 8.0% per annum.

 

Administrative Agent:  shall have the meaning set forth in the preamble.

 

Administrative Agent Office:  means the address set forth at Subsection 14.4.2,
as it may change from time to time by notice to all parties to this Credit
Agreement.

 

Adoption Agreement:  shall have the meaning set forth in Section 2.9.

 

Affected Loans:  shall have the meaning set forth in Subsection 3.2.3.

 

Affiliate:  with respect to any Person, means (a) a Subsidiary of such Person,
(b) any Person in which such Person, directly or indirectly, owns more than five
percent (5.0%) of the outstanding equity thereof, and (c) any Person which,
directly or indirectly, (i) owns more than five percent (5.0%) of the
outstanding equity of such Person, or (ii) has the power under ordinary
circumstances to control the management of such Person.

 

Amortization:  means the total amortization of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

 

Annual Operating Budget:  means the annual operating budget for Borrower and its
Subsidiaries in substantially the form of, and containing substantially the same
or similar

 

--------------------------------------------------------------------------------


 

information as set forth in, the Annual Operating Budget (Business Plan) for
Borrower and its Subsidiaries included in the lender presentation delivered to
prospective Syndication Parties at the May 28, 2015 bank group meeting.

 

Anti-Corruption Laws:  means all laws, rules and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery, corruption or money laundering.

 

Anti-Terrorism Laws:  shall have the meaning set forth in the definition of
Sanctions Laws and Regulations.

 

Applicable Lending Office:  means, for each Syndication Party and for each Loan,
the lending office of such Syndication Party designated as such for such Loan on
its signature page hereof or in the applicable Assignment Agreement or such
other office of such Syndication Party as such Syndication Party may from time
to time specify to the Administrative Agent and Borrower as the office by which
its Loans are to be made and maintained.

 

Applicable Margin:  means the Applicable Margin determined for Base Rate Loans
or LIBO Rate Loans, as applicable, in each case as set forth in Schedule 2
hereto.

 

Applicable Percentage:   means with respect to any Syndication Party, the
percentage of the total Commitment represented by such Syndication Party’s
Individual Commitment.  If the Individual Commitments shall have terminated or
expired, the Applicable Percentage shall be determined based upon the Individual
Commitments most recently in effect, giving effect to any assignments.

 

Approved Fund:  means any Fund that is administered or managed by (a) a
Syndication Party, (b) an Affiliate of a Syndication Party or (c) an entity or
an Affiliate of an entity that administers or manages a Syndication Party.

 

Assignment Agreement:  shall have the meaning set forth in Section 13.27.

 

Authorized Officer:  shall have the meaning set forth in Subsection 8.1.4.

 

Availability Period:  means the period from the Closing Date until the earlier
of (a) the first anniversary of the Closing Date and (b) the date on which the
Commitments have been reduced to zero.

 

Bank Debt:  means all amounts owing hereunder, including fees, Borrower’s
obligations to purchase Bank Equity Interests, Funding Losses and all principal,
interest, expenses, charges and other amounts payable by Borrower pursuant to
the Loan Documents (including interest, expenses, charges and other amounts
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

 

Bank Equity Interests:  shall have the meaning set forth in Article 5 hereof.

 

2

--------------------------------------------------------------------------------


 

Banking Day:  means any day (a) other than a Saturday or Sunday and other than a
day on which banks in New York, New York are authorized or required by law to
close, and (b) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, a continuation of or conversion into, or a LIBO
Rate Period for, a LIBO Rate Loan, or a notice by Borrower with respect to any
such borrowing, payment, prepayment, continuation, conversion, or LIBO Rate
Period, on which dealings in U.S. Dollar deposits are carried out in the London
interbank market.

 

Base Rate:  means a rate per annum announced by the Administrative Agent on the
first Banking Day of each week, which shall be (a) the greatest of (i) 150 basis
points greater than the one month LIBO Rate, (ii) the Prime Rate and (iii) the
Federal Funds Effective Rate in effect on such day plus ½ of 1% plus (b) the
Applicable Margin for Base Rate Loans.  At no time shall the rate in clause
(a) be deemed to be less than 150 basis points.

 

Base Rate Loans:  shall have the meaning set forth in Subsection 3.1.1.

 

Borrower Benefit Plan:  means (a) any “employee benefit plan”, as such term is
defined in Section 3(3) of ERISA (including any “multiemployer plan” as defined
in Section 3(37) of ERISA); (b) any “multiple employer plan” within the meaning
of Section 413 of the Code; (c) any “multiple employer welfare arrangement”
within the meaning of Section 3(40) of ERISA; (d) a “voluntary employees’
beneficiary association” within the meaning of Section 501(a)(9) of the Code;
(e) a “welfare benefit fund” within the meaning of Section 419 of the Code; or
(f) any employee welfare benefit plan within the meaning of Section 3(1) of
ERISA for the benefit of retired or former employees, which is maintained by
Borrower or in which Borrower participates or to which Borrower is obligated to
contribute.

 

Borrower Pension Plan:  means each Borrower Benefit Plan that is an “employee
pension benefit plan” as defined in Section 3(2) of ERISA that is intended to
satisfy the requirements of Section 401(a) of the Code.

 

Borrower’s Account:  means Borrower’s account as set forth on Exhibit 13.29
hereto, or as otherwise specified to the Administrative Agent in writing.

 

Borrowing Notice:  shall have the meaning set forth in Section 2.3.

 

Capital Leases:  means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of any asset and the
incurrence of a liability in accordance with GAAP; provided that,
notwithstanding any change in GAAP after the date hereof relating to leases, any
lease that was accounted for by the lessee as an operating lease as of the date
hereof and any similar lease entered into after the date hereof by Borrower and
the Consolidated Subsidiaries shall be treated as an Operating Lease for the
purposes of this definition.

 

Capitalized Lease Obligation:  means with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease (net of interest expenses) which would, in accordance with GAAP,
appear as a liability on a balance sheet of such Person.

 

3

--------------------------------------------------------------------------------


 

CFC:  means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

Change in Law:  means the occurrence, after the date of this Credit Agreement,
of any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Change of Control: means any Person or Persons acting in concert, together with
the Affiliates thereof, directly or indirectly controlling or owning
(beneficially or otherwise) in the aggregate more than 50% of the aggregate
voting power of the issued and outstanding Voting Interests of Borrower.

 

CHS Capital:  means CHS Capital, LLC (formerly known as Cofina Financial, LLC)
or any other Subsidiary of Borrower that makes seasonal and term loans to member
cooperatives, businesses and individual producers of agricultural products
included in Borrower’s cash flows from investing activities, and each of any
such entity’s Subsidiaries.

 

CHS Capital Debt:  means, on any date of determination, Debt owing by CHS
Capital in connection with the sale or financing of CHS Capital Loan Assets, and
in respect of which neither Borrower nor any of its other Subsidiaries has any
obligation (including, without limitation, any indemnification obligation) or
liability.

 

CHS Capital Loan Assets:  means loan assets owned and loan commitments made by
CHS Capital in the ordinary course of business.

 

Closing Date:  means September 4, 2015, provided that on or before such date
(a) the Administrative Agent, the Syndication Parties party hereto on such date,
and Borrower have executed all Loan Documents to which they are parties; and
(b) the conditions set forth in Section 8.1 of this Credit Agreement have been
met.

 

Code:  means the Internal Revenue Code of 1986.

 

Committed Loans:  means the principal amount of all Loans which any Syndication
Party is obligated to make as a result of such Syndication Party having received
a Funding Notice pursuant to Section 2.3 hereof, but which has not been funded.

 

Commitment:  means $600,000,000, subject to (a) reduction as provided in
Section 2.1.3 or 2.8 hereof and (b) increase as provided in Section 2.9 hereof
(including all Incremental Commitments thereunder).

 

4

--------------------------------------------------------------------------------


 

Communications:  shall have the meaning set forth in Subsection 14.16.1.

 

Compliance Certificate:  means a certificate of the chief financial officer of
Borrower acceptable to the Administrative Agent and in the form attached hereto
as Exhibit 1B.

 

Conditional Amendments:  means the modifications to the provisions hereof as
specifically set forth on Schedule 3 hereto.

 

Consolidated Cash Flow:  means, for any period, the sum of (a) earnings before
income taxes of Borrower and its Consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP (excluding, in the
case of any non-Wholly Owned Consolidated Subsidiary, the portion of earnings
attributable to holders of equity interests of such Consolidated Subsidiary,
other than Borrower or a Consolidated Subsidiary), plus (b) amounts that have
been deducted in the determination of such earnings before income taxes for such
period for (i) Consolidated Interest Expense for such period, (ii) Depreciation
for such period, (iii) Amortization for such period, and (iv) extraordinary
non-cash losses for such period, minus (c) the amounts that have been included
in the determination of such earnings before income taxes for such period for
(i) one-time gains, (ii) extraordinary income, (iii) non-cash patronage income,
and (iv) non-cash equity earnings in joint ventures.

 

Consolidated Funded Debt:  means as of any date of determination, the total of
all Funded Debt of Borrower and its Consolidated Subsidiaries outstanding on
such date, after eliminating all offsetting debits and credits between Borrower
and its Consolidated Subsidiaries and all other items required to be eliminated
in the course of preparation of consolidated financial statements of Borrower
and its Consolidated Subsidiaries in accordance with GAAP.

 

Consolidated Interest Expense:  means, for any period, all interest expense of
Borrower and its Consolidated Subsidiaries, as determined in accordance with
GAAP.

 

Consolidated Net Worth:  means, for any period, the amount of equity accounts
plus (or minus in the case of a deficit) the amount of surplus and retained
earnings accounts of Borrower and its Consolidated Subsidiaries, excluding
(i) accumulated other comprehensive income (or loss) and (ii) non-controlling
interests, all as determined in accordance with GAAP.

 

Consolidated Subsidiary:  means any Subsidiary whose accounts are consolidated
with those of Borrower in accordance with GAAP.

 

Conversion or Continuation Notice:  shall have the meaning set forth in
Subsection 3.1.2.

 

Debt:  means as to any Person:  (a) indebtedness or liabilities of such Person
for borrowed money, or for the deferred purchase price of property or services
(including trade obligations); (b) all Capitalized Lease Obligations of such
Person; (c) obligations of such Person arising under bankers’ or trade
acceptance facilities, or reimbursement obligations for drawings made under
letters of credit; (d) the aggregate amount of CHS Capital Loan Assets subject
to a sale or refinancing, (e) all Guarantees, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations of such Person (i) to purchase any of the items included in this
definition, (ii) to provide funds for payment, (iii) to supply funds to invest
in any other Person, (iv) otherwise to assure a creditor of another Person
against loss or

 

5

--------------------------------------------------------------------------------


 

(v) with respect to letters of credit (in each case, without duplication);
(f) all obligations secured by a lien on property owned by such Person, whether
or not the obligations have been assumed; and (g) all obligations of such Person
under any agreement providing for an interest rate swap, cap, cap and floor,
contingent participation or other hedging mechanisms with respect to interest
payable on any of the items described in this definition; provided that (i) Debt
of a Consolidated Subsidiary of Borrower shall exclude such obligations and
Guarantees, endorsements and other contingent obligations and Guarantees of such
Consolidated Subsidiary if owed or guaranteed by such Consolidated Subsidiary to
Borrower or a Wholly Owned Consolidated Subsidiary of Borrower, (ii) Debt of
Borrower shall exclude such obligations and Guarantees, endorsements and other
contingent obligations if owed or guaranteed by Borrower to a Wholly Owned
Consolidated Subsidiary of Borrower and (iii) Debt of Borrower shall exclude any
unfunded obligations which may exist now and in the future in Borrower’s pension
plans.

 

Debtor Relief Laws:  means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

Defaulting Syndication Party:  means, subject to Section 13.30, any Syndication
Party that (a) has failed to (i) fund all or any portion of its Loans within two
Banking Days of the date such Loans were required to be funded hereunder unless
such Syndication Party notifies the Administrative Agent and Borrower in writing
that such failure is the result of such Syndication Party’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Syndication Party any other amount required to be paid by it hereunder
within two Banking Days of the date when due, (b) has notified Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Syndication Party’s
obligation to fund a Loan hereunder and states that such position is based on
such Syndication Party’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Banking Days after reasonable written
request by the Administrative Agent or Borrower, to confirm in writing to the
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Syndication Party shall cease
to be a Defaulting Syndication Party pursuant to this clause (c) upon receipt of
such written confirmation by the Administrative Agent and Borrower),  or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other State or Federal regulatory authority acting in such a
capacity; provided that a Syndication Party shall not be a Defaulting
Syndication Party solely by virtue of the ownership or acquisition of any equity
interest in that Syndication Party or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Syndication Party with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its

 

6

--------------------------------------------------------------------------------


 

assets or permit such Syndication Party (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Syndication Party.  Any determination by the Administrative Agent that a
Syndication Party is a Defaulting Syndication Party under clauses (a) through
(e) above shall be conclusive and binding absent manifest error, and such
Syndication Party shall be deemed to be a Defaulting Syndication Party upon
delivery of written notice of such determination to Borrower, and each other
Syndication Party.

 

Default Interest Rate:  means a rate of interest equal to (i) in the case of the
principal amount of any Loan, 200 basis points in excess of the rate or rates of
interest otherwise being charged on such Loan and (ii) in the case of all other
obligations, 200 basis points in excess of the Base Rate which would otherwise
be applicable at the time.

 

Depreciation:  means the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

 

Designated Persons:  means a person or entity (a) listed in the annex to any
Executive Order, (b) named as a “Specifically Designed National and Blocked
Person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list
or (c) that is otherwise the subject of any Sanctions Laws and Regulations.

 

Dollars:  means dollars in lawful currency of the United States.

 

Environmental Laws:  means any federal, state, or local law, statute, ordinance,
rule, regulation, administration order, or permit now in effect or hereinafter
enacted, including any such law, statute, ordinance, rule, regulation, order or
permit enacted in any foreign country where Borrower or any of its Subsidiaries
has operations or owns property, pertaining to the public health, safety,
industrial hygiene, or the environmental conditions on, under or about any of
the real property interests of a Person, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Clean Air Act, the
Federal Water Pollution Control Act, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Toxic Substances Control Act and the
Occupational Safety and Health Act, as any of the same may be amended, modified
or supplemented from time to time.

 

Environmental Regulations:  shall have the meaning set forth in the definition
of Hazardous Substances.

 

ERISA:  shall have the meaning set forth in Section 7.10.

 

ERISA Affiliate:  means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, provided, however, that
for purposes of provisions herein concerning minimum funding obligations
(imposed under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with Borrower
under Section 414(m) or 414(o) of the Code.

 

7

--------------------------------------------------------------------------------


 

Event of Default:  shall have the meaning set forth in Section 12.1.

 

Executive Order:  shall have the meaning set forth in the definition of
Sanctions Laws and Regulations.

 

Existing Term Loan Credit Agreement:  means that certain Credit Agreement (10
Year Term Loan) dated as of December 12, 2007 by and between Borrower and
CoBank, as administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended, supplemented or otherwise modified from
time to time.

 

Fair Market Value:  shall have the meaning set forth in Section 10.3.

 

Farm Credit System Institution:  means any Farm Credit Bank, any Federal land
bank association, any production credit association, the banks for cooperatives,
and such other institutions as may be a part of the Farm Credit System and
chartered by and subject to regulation by the Farm Credit Administration.

 

FATCA:  means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

Federal Funds Effective Rate:  means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers (or, if such day is not a
Banking Day, for the next preceding Banking Day), as published on the next
succeeding Banking Day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day that is a Banking Day, the average of the
quotations for the day of such transactions received by CoBank, from three
federal funds brokers of recognized standing selected by it.

 

Fiscal Quarter:  means each three (3) month period beginning on the first day of
each of the following months:  September, December, March and June.

 

Fiscal Year:  means a year commencing on September 1 and ending on August 31.

 

Fund:  means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

Funded Debt:  means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include, without limitation (a) any Debt
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, more than one year
from the date of creation thereof, (b) any Debt outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) which would, in accordance with GAAP, be required to be
classified as a long term liability of such

 

8

--------------------------------------------------------------------------------


 

Person, (c) any Capitalized Lease Obligation of such Person and all obligations
to reimburse any letter of credit issuer or other credit provider (or related
risk-participating lender) with respect to all letters of credit which support
long-term debt, with expiration dates in excess of one-year from the date of
issuance thereof, and (d) any Guarantee of such Person with respect to Funded
Debt of another Person.

 

For the avoidance of doubt, (w) any borrowings under a revolving credit or
similar agreement where such borrowings are not used for working capital
purposes would be classified as Funded Debt, (x) borrowings under a revolving
credit or similar agreement where such borrowings are outstanding for less than
one year and which are used for working capital purposes would not be classified
as Funded Debt, (y) borrowings used for working capital purposes outstanding for
one year or longer would be classified as Funded Debt and (z) current maturities
of long-term debt would be classified as Funded Debt.

 

Funding Date:  means a day (which shall be a Banking Day) on which a Loan is
made.

 

Funding Losses:  shall have the meaning set forth in Section 4.7.

 

Funding Loss Notice:  shall have the meaning set forth in Section 4.7.

 

Funding Notice:  shall have the meaning set forth in Section 2.3.

 

Funding Share:  means the amount of any Loan which each Syndication Party is
required to fund, which shall be, subject to the limitations set forth in
Section 2.1.1, the amount of such Loan multiplied by such Syndication Party’s
Applicable Percentage as of the date of the Funding Notice for, but without
giving effect to, such Loan.

 

Funding Source:  shall have the meaning set forth in Section 2.9.

 

GAAP:  means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

Good Faith Contest:  means the contest of an item if (a) the item is diligently
contested in good faith by appropriate proceedings timely instituted, (b) either
the item is (i) bonded or (ii) adequate reserves are established with respect to
the contested item if and to the extent required in accordance with GAAP,
(c) during the period of such contest, the enforcement of any contested item is
effectively stayed, and (d) the failure to pay or comply with the contested item
could not reasonably be expected to result in a Material Adverse Effect.

 

Governmental Authority:  means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

Guarantee:  means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:  (a) to purchase
such

 

9

--------------------------------------------------------------------------------


 

Debt or obligation or any property constituting security therefor; (b) to
advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation; (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or
(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.  In any computation of the Debt or other liabilities of the
obligor under any Guarantee, the Debt or other obligations that are the subject
of such Guarantee shall be assumed to be direct obligations of such obligor.

 

Hazardous Substances:  means any dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule,
including any such law, statute, code, ordinance, rule, regulation enacted in
any foreign country where Borrower has operations or owns property, relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.

 

Holdout Lender:  shall have the meaning set forth in Section 13.32.

 

Incremental Commitment:  shall have the meaning set forth in Section 2.9.1.

 

Incremental Effective Date:  shall have the meaning set forth in Section 2.9.1.

 

Incremental Loan Amendment:  shall have the meaning set forth in Section 2.9.5.

 

Incremental Loans:  shall have the meaning set forth in Section 2.9.1.

 

Indemnified Agency Parties:  shall have the meaning set forth in Section 13.19.

 

Indemnified Parties:  shall have the meaning set forth in Section 11.1.

 

Individual Commitment:  means with respect to any Syndication Party the amount
shown as its Individual Commitment on Schedule 1 hereto, subject to adjustment
in the event of the sale of all or a portion of a Syndication Interest in
accordance with Section 13.27 hereof, or a reduction in the Commitment in
accordance with Section 2.1.3 or 2.8 hereof, or, if applicable to such
Syndication Party, an increase in its Individual Commitment in accordance with
Section 2.9 hereof.

 

Individual Lending Capacity:  means with respect to any Syndication Party the
amount at any time of its Individual Commitment, less its Individual Outstanding
Obligations.

 

10

--------------------------------------------------------------------------------


 

Individual Outstanding Obligations:  means with respect to any Syndication Party
the total at any time, without duplication, of (a) the aggregate outstanding
principal amount of all Loans made by such Syndication Party and (b) all of such
Syndication Party’s Committed Loans.

 

Intellectual Property:  shall have the meaning set forth in Section 7.18.

 

Investment:  means, with respect to any Person, (a) any loan or advance by such
Person to any other Person, (b) the purchase or other acquisition by such Person
of any capital stock, obligations or securities of, or any capital contribution
to, or investment in, or the acquisition by such Person of all or substantially
all of the assets of, or any interest in, any other Person, (c) any performance
or standby letter of credit where (i) that Person has the reimbursement
obligation to the issuer, and (ii) the proceeds of such letter of credit are to
be used for the benefit of any other Person, (d) the agreement by such Person to
make funds available for the benefit of another Person to either cover cost
overruns incurred in connection with the construction of a project or facility,
or to fund a debt service reserve account, (e) the agreement by such Person to
assume, guarantee, endorse or otherwise be or become directly or contingently
responsible or liable for the obligations or debts of any other Person (other
than by endorsement for collection in the ordinary course of business), (f) an
agreement to purchase any obligations, stocks, assets, goods or services but
excluding an agreement to purchase any assets, goods or services entered into in
the ordinary course of business, (g) an agreement to supply or advance any
assets, goods or services not in the ordinary course of business, or (h) an
agreement to maintain or cause such Person to maintain a minimum working capital
or net worth or otherwise to assure the creditors of any Person against loss.

 

LIBO Rate:  means (a) with respect to each day during each LIBO Rate Period
applicable to a LIBO Rate Loan, (i) the per annum rate for the LIBO Rate Period
selected by Borrower equal to the rate determined by the Administrative Agent to
be the London interbank offered rate for deposits (for delivery on the first day
of such period) as reported by Bloomberg Information Services (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time, for the purpose of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market), determined as of
approximately 11:00 A.M. (London time), two (2) Banking Days prior to the
commencement of such LIBO Rate Period, rounded up to the next 1/100th of 1% per
annum, plus (ii) the Applicable Margin for LIBO Rate Loans or (b) with respect
to the determination of the Base Rate, the per annum rate for a LIBO Rate Period
of one (1) month equal to the rate determined by the Administrative Agent to be
the London interbank offered rate for deposits (for delivery on the first day of
such period) as reported by Bloomberg Information Services (or on any successor
or substitute service providing rate quotations comparable to those currently
provided by such service, as determined by the Administrative Agent from time to
time, for the purpose of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market), determined as of approximately
11:00 A.M. (London time), two (2) Banking Days prior to the commencement of such
LIBO Rate Period, in each case, with the LIBO Rate (not including the 5-Year
Margin for LIBO Rate Loans) divided by a percentage equal to 100% minus the
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable on
such date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities

 

11

--------------------------------------------------------------------------------


 

under Regulation D); provided, that in in the event the Administrative Agent is
not able to determine the LIBO Rate using the methodology as set forth in each
of clause (a) and (b) above, the Administrative Agent shall notify Borrower and
the Administrative Agent and Borrower will agree upon a substitute basis for
obtaining such quotations.  At no time shall the LIBO Rate as set forth in
clauses (a)(i) and (b) above be deemed to be below 0%.

 

LIBO Rate Loan:  shall have the meaning set forth in Subsection 3.1.2.

 

LIBO Rate Period:  shall have the meaning set forth in Subsection 3.1.2.

 

Licensing Laws:  shall have the meaning set forth in Section 7.4.

 

Lien:  means with respect to any asset any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security purposes, encumbrance,
lien (statutory or other), or other security agreement or charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale, Capital Lease or other title retention agreement related to such asset,
and including, in the case of capital stock, any stockholder agreements, voting
trust agreements and all similar arrangements).

 

Loan Documents:  means this Credit Agreement and the Notes.

 

Loan Payment:  shall have the meaning set forth in Section 13.1.

 

Loans:  means, collectively, the term loans made pursuant to Section 2.1 and the
Incremental Loans made pursuant to Section 2.9, including all Base Rate Loans,
all LIBO Rate Loans and all Quoted Rate Loans.

 

Material Adverse Effect:  means a material adverse effect on (a) the financial
condition, results of operation, business or property of Borrower, or of
Borrower and its Subsidiaries taken as a whole; or (b) the ability of Borrower
to perform its obligations under this Credit Agreement and the other Loan
Documents; or (c) the ability of the Administrative Agent or the Syndication
Parties to enforce their rights and remedies against Borrower under the Loan
Documents.

 

Material Agreements:  means all agreements of Borrower or any of its
Subsidiaries, the termination or breach of which, based upon Borrower’s
knowledge as of the date of making any representation with respect thereto,
would have a Material Adverse Effect.

 

Material Debt Agreements:  means as to Borrower and any of its Subsidiaries,
(a) its private placement debt offerings, the Existing Term Loan Credit
Agreement, the Revolving Loan Credit Agreement, the Pre-Export Credit Agreement,
including any agreement entered into in connection therewith including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof in each case to the extent such financings create or
evidence indebtedness for borrowed money in a principal amount outstanding or
available for borrowing (whether or not committed) equal to or greater than
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment) and (b) any other agreement or series of agreements creating or
evidencing Debt the termination or breach of which could reasonably be expected
to have a Material Adverse Effect (which, in the case of agreements relating to
Funded Debt means any indebtedness with a principal amount outstanding or

 

12

--------------------------------------------------------------------------------


 

available for borrowing (whether or not committed) equal to or exceeding
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined, as of the date of the closing of such facility based on the
exchange rate of such other currency));

 

provided, however that to the extent all Debt incurred by a Subsidiary which is
a CFC under a related credit agreement does not constitute Funded Debt and is
used by such CFC solely to finance inventory and receivables (or both) relating
to agricultural commodities or crude products, then for so long as such
Subsidiary is a CFC, for the purposes of only Section 14.25(c), such credit
agreement shall not constitute a Material Debt Agreement.

 

Maturity Date:  means September 4, 2025.

 

Multiemployer Plan:  means a Plan meeting the definition of a “multiemployer
plan” in Section 3(37) of ERISA.

 

Non-Defaulting Syndication Party:  means any Syndication Party that is not a
Defaulting Syndication Party.

 

Non-US Lender:  means (a) if Borrower is a U.S. Person, a Syndication Party that
is not a U.S. Person, and (b) if Borrower is not a U.S. Person, a Syndication
Party that is resident or organized under the laws of a jurisdiction other than
that in which Borrower is resident for tax purposes.

 

Note or Notes:  shall have the meaning set forth in Section 2.4.

 

OFAC:  shall have the meaning set forth in the definition of Sanctions Laws and
Regulations.

 

Operating Lease:  means any lease of property (whether real, personal or mixed)
by a Person under which such Person is lessee, other than a Capital Lease.

 

Payment Account:  shall have the meaning set forth in Section 13.11.

 

Payment Distribution:  shall have the meaning set forth in Section 13.11.

 

PBGC:  shall have the meaning set forth in Section 7.10.

 

Permitted Encumbrance:  shall have the meaning set forth in Section 10.3.

 

Person(s):  means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, cooperative association, institution, government or
governmental agency (whether national, federal, state, provincial, country,
city, municipal or otherwise, including without limitation, any instrumentality,
division, agency, body or department thereof), or other entity.

 

Plan:  means any plan, agreement, arrangement or commitment which is an employee
benefit plan, as defined in Section 3(3) of ERISA, maintained by Borrower or any
Subsidiary or

 

13

--------------------------------------------------------------------------------


 

any ERISA Affiliate or with respect to which Borrower or any Subsidiary or any
ERISA Affiliate at any relevant time has any liability or obligation to
contribute.

 

Platform:  shall have the meaning set forth in Subsection 14.16.2.

 

Potential Default:  means any event, other than an event described in
Section 12.1(a) hereof, which with the giving of notice or lapse of time, or
both, would become an Event of Default.

 

Pre-Export Credit Agreement:  means the Pre-Export Credit Agreement dated as of
September 24, 2013 (as amended, restated, supplemented or otherwise modified) by
and among CHS Agronegocio Industria e Comercio Ltda., as borrower, CHS Inc., as
guarantor, Crédit Agricole Corporate and Investment Bank, as administrative
agent and the syndication parties party thereto from time to time.

 

Prime Rate:  means a rate of interest per annum equal to the “prime lending
rate” as published from time to time in the “Money Rates” section of The Wall
Street Journal, or if more than one rate is published as the prime lending rate,
then the highest of such rates (each change in the Prime Rate to be effective as
of the date of publication in The Wall Street Journal of a “prime lending rate”
that is different from that published on the preceding Banking Day), or if The
Wall Street Journal shall cease publication or cease publishing the “prime
lending rate” on a regular basis, such other reasonably comparable index or
source to use as the basis for the Prime Rate as is acceptable to the
Administrative Agent in its reasonable discretion.

 

Priority Debt:  means, at any time, without duplication, the sum of (a) all then
outstanding Debt of Borrower or any Consolidated Subsidiary secured by any Lien
on any property of Borrower or any Consolidated Subsidiary (other than Debt
secured only by Liens permitted under Section 10.3(a) through (k)), plus (b) all
Funded Debt of the Consolidated Subsidiaries of Borrower, plus (c) all Debt
(other than Funded Debt) of the Consolidated Subsidiaries of Borrower in the
aggregate in excess of (i) for the period commencing August 31, 2015 through and
including August 31, 2016, an amount equal to eleven percent (11%) of
Consolidated Net Worth in the aggregate and (ii) at any time on and after
September 1, 2016, an amount equal to eight percent (8%) of Consolidated Net
Worth in the aggregate, in each case under clauses (i) and (ii) determined as of
the last day of Borrower’s most recently ended fiscal year for which financial
statements have been provided pursuant to Section 9.2.1; provided that any CHS
Capital Debt in an aggregate amount not to exceed $1,000,000,000 secured only by
any Lien on any CHS Capital Loan Asset will not be deemed to constitute Priority
Debt.  This definition is subject to the Conditional Amendments as set forth in
Section 14.26 and Schedule 3 hereto.

 

Prohibited Transaction:  means any transaction prohibited under Section 406 of
ERISA or Section 4975 of the Code.

 

Quoted Rate:  means a fixed rate of interest determined and quoted by the
Administrative Agent in its sole and absolute discretion from time to time at
the request of Borrower, which may not necessarily be the lowest rate at which
the Administrative Agent or any of the Syndication Parties loans funds at that
time.

 

14

--------------------------------------------------------------------------------


 

Quoted Rate Loan:  shall have the meaning set forth in Section 3.1.3.

 

Quoted Rate Period:  shall have the meaning set forth in Section 3.1.3.

 

Related Parties:  means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

Replacement Lender:  shall have the meaning set forth in Section 13.32.

 

Reportable Event:  means any of the events set forth in Section 4043(b) of ERISA
or in the regulations thereunder.

 

Requested Loan:  means the amount of the Loan requested by Borrower in any
Borrowing Notice.

 

Required Lenders:  means Syndication Parties (including Voting Participants)
having more than 50% of the sum of (a) the aggregate Individual Commitments plus
(b) the aggregate outstanding principal amount of the Loans.  Pursuant to
Section 13.28 hereof, Voting Participants shall, under the circumstances set
forth therein, be entitled to voting rights and to be included in determining
whether certain action is being taken by the Required Lenders.  The
determination of Required Lenders shall be adjusted pursuant to Section 13.30 in
the case of a Defaulting Syndication Party.

 

Required License:  shall have the meaning set forth in Section 7.9.

 

Revolving Loan Credit Agreement:  means the 2015 Amended and Restated Credit
Agreement (10-Year Revolving Loan) entered into on September 4, 2015 (as
amended, restated, supplemented or otherwise modified) by and among CoBank, as
joint lead arranger, administrative agent and bid agent, Wells Fargo Bank, N.A.,
as syndication agent, the other joint lead arrangers party thereto and CHS Inc.,
as borrower.

 

Sanctioned Country:  shall have the meaning set forth in Section 7.24.

 

Sanctioned Person:  shall have the meaning set forth in Section 7.24.

 

Sanctions Laws and Regulations:  means (a) any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including the USA PATRIOT Act, (b) any
economic or trade sanctions, or restrictive measures enacted, administered,
imposed or enforced by any executive order (an “Executive Order”) or by the U.S.
Department of the Treasury Office of Foreign Assets Control (“OFAC”) or the U.S.
Department of State and (c) any economic or trade sanctions or restrictive
measures enacted, administered, imposed or enforced by the United Nations
Security Council, European Union or the United Kingdom.

 

Significant Subsidiary:  means any Subsidiary that would be a “significant
subsidiary” of Borrower within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933, or any group of Subsidiaries that together
would constitute a Significant Subsidiary.

 

15

--------------------------------------------------------------------------------


 

Subsidiary:  means with respect to any Person:  (a) any corporation in which
such Person, directly or indirectly, (i) owns more than fifty percent (50%) of
the outstanding stock thereof, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors thereof, or (b) any
partnership, association, joint venture, limited liability company, or other
unincorporated organization or entity, with respect to which such Person,
(i) directly or indirectly owns more than fifty percent (50%) of the equity
interest thereof, or (ii) directly or indirectly owns an equity interest in an
amount sufficient to control the management thereof.  All of Borrower’s
Subsidiaries owned as of the Closing Date are set forth on Exhibit 1C hereto.

 

Successor Agent:  means such Person as may be appointed as successor to the
rights and duties of the Administrative Agent as provided in Section 13.22 of
this Credit Agreement.

 

Syndication Interest:  shall have the meaning set forth in Section 13.1.

 

Syndication Parties:  means those entities listed on Schedule 1 hereto as having
an Individual Commitment and such Persons as shall from time to time execute
(a) an Assignment Agreement substantially in the form of Exhibit 13.27 hereto
signifying their election to purchase all or a portion of the Syndication
Interest of any Syndication Party, in accordance with Section 13.27 hereof, and
to become a Syndication Party hereunder; or (b) an Adoption Agreement
substantially in the form of Exhibit 2.9 hereto in connection with any
Incremental Commitment and/or Incremental Loans as provided in Section 2.9
hereof.

 

Syndication Party Funding Date:  shall have the meaning set forth in
Section 13.2.

 

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Term Facility:  means the loan facility made available to Borrower under
Article 2 of this Credit Agreement.

 

Term Facility Commitment Fee:  shall have the meaning set forth in Subsection
3.5.

 

Term Facility Commitment Fee Amount:  means the Term Facility Commitment Fee
Amount determined as set forth in Schedule 2 hereto and Section 3.5 hereof.

 

Transfer:  shall have the meaning set forth in Section 13.27.

 

USA PATRIOT Act:  means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

U.S. Person: means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

Voting Interest:  shall mean membership or other ownership interests in Borrower
whose holders are entitled under ordinary circumstances to vote for the election
of the directors of Borrower or persons performing similar functions
(irrespective of whether at the time

 

16

--------------------------------------------------------------------------------


 

membership or other ownership interests of any other class or classes shall have
or might have voting power by reasoning of the happening of any contingency).

 

Voting Participant:  shall have the meaning set forth in Section 13.28.

 

Wholly Owned:  means, at any time with respect to any Subsidiary, that one
hundred percent (100%) of all of the equity interests (except directors’
qualifying shares) and voting interests of such Subsidiary are owned by any one
or more of Borrower and Borrower’s other Wholly Owned Subsidiaries at such time.

 

Wire Instructions:  shall have the meaning set forth in Section 13.29.

 

ARTICLE 2.  TERM FACILITY

 

2.1                               Term Facility Loans.  On the terms and
conditions set forth in this Credit Agreement, and so long as no Event of
Default or Potential Default has occurred (or if a Potential Default or an Event
of Default has occurred, it has been waived in writing by the Administrative
Agent pursuant to the provisions of Section 13.10 hereof), each of the
Syndication Parties severally agrees to advance funds under the Term Facility
upon receipt of a Funding Notice from time to time, but in no event on more than
ten (10) occasions, during the Availability Period, subject to the following
limits:

 

2.1.1                     Individual Syndication Party Commitment.  No
Syndication Party shall be required or permitted to make a Loan which would
exceed its Individual Lending Capacity as in effect at the time of the
Administrative Agent’s receipt of the Borrowing Notice requesting such Loan.

 

2.1.2                     Individual Syndication Party Pro Rata Share.  No
Syndication Party shall be required or permitted to fund a Loan in excess of an
amount equal to its Applicable Percentage multiplied by the amount of the
requested Loan.  Each Syndication Party agrees to fund its Applicable Percentage
of each Loan.

 

2.1.3                     No Amounts Reborrowed, etc..  Upon a Syndication
Party’s funding of all or any portion of its Commitment, the Commitment of such
Syndication Party shall terminate by the amount so funded.  Loans which are
repaid or prepaid may not be reborrowed.  Any undrawn portion of the Commitments
shall be reduced to zero at the termination of the Availability Period.

 

2.2                               Commitment.  Borrower shall not be entitled to
request a Loan in an amount which, would exceed the then remaining unfunded
Commitment.

 

2.3                               Borrowing Notice.  Borrower shall give the
Administrative Agent prior written notice by telecopier or other electronic
transmission (effective upon receipt) of each request for a Loan (a) in the case
of a Base Rate Loan, on or before 11:00 A.M. (Central time) on the requested
Banking Day of making such Base Rate Loan, and (b) in the case of a LIBO Rate
Loan or a Quoted Rate Loan, on or before 11:00 A.M. (Central time) at least
three (3) Banking Days prior to the date of making such LIBO Rate Loan.  Each
notice must be in substantially the form of Exhibit 2.3 hereto (“Borrowing
Notice”) and must specify (v) the amount of such Loan

 

17

--------------------------------------------------------------------------------


 

(which must be a minimum of $50,000,000.00 and in incremental multiples of
$10,000,000.00), (w) the proposed date of making such Loan, (x) whether Borrower
requests that the Loan will bear interest at (i) the Base Rate, (ii) the LIBO
Rate or (iii) the Quoted Rate, (y) in the case of a LIBO Rate Loan, the initial
LIBO Rate Period applicable thereto and (z) in the case of a Quoted Rate Loan,
Borrower shall confirm that the Quoted Rate Period shall be from the Funding
Date until the Maturity Date.  The Administrative Agent shall, on or before
12:00 noon (Central time) of the same Banking Day, notify each Syndication Party
(“Funding Notice”) of its receipt of each such Borrowing Notice and the amount
of such Syndication Party’s Funding Share thereunder.  Not later than 2:00
P.M. (Central time) on the Funding Date, each Syndication Party will make
available to the Administrative Agent at the Administrative Agent’s Office, in
immediately available funds, such Syndication Party’s Funding Share of such
Loan.  After the Administrative Agent’s receipt of such funds, but (if so
received) not later than 3:00 P.M. (Central time) on such Banking Day (or if not
so received by such time, promptly following receipt thereof), and upon
fulfillment of the applicable conditions set forth in Article 8 hereof, the
Administrative Agent will make such Loan available to Borrower, in immediately
available funds, and will transmit such funds by wire transfer to Borrower’s
Account.

 

2.4                               Promise to Pay; Promissory Notes.  Borrower
promises to pay to each Syndication Party, at the office of the Administrative
Agent specified pursuant to Subsection 14.4.2, or such other place as the
Administrative Agent shall direct in writing, an amount equal to (a) the
outstanding amount of Loans; plus (b) any Bank Debt owing hereunder to such
Syndication Party; plus (c) interest as set forth herein, payable to such
Syndication Party for the account of its Applicable Lending Office.  All such
amounts are to be payable in the manner and at the time set forth in this Credit
Agreement.  At the request of any Syndication Party, made to the Administrative
Agent which shall then provide notice to Borrower, Borrower, in order to further
evidence its obligations to such Syndication Party as set forth above in this
Section 2.4, agrees to execute its promissory note in substantially the form of
Exhibit 2.4 hereto duly completed, in the stated maximum principal amount equal
to such Syndication Party’s Individual Commitment, dated the date of this Credit
Agreement, payable to such Syndication Party for the account of its Applicable
Lending Office, and maturing as to principal on the Maturity Date (including all
amendments, renewals, substitutions and extensions thereof, each a “Note” and
collectively, the “Notes”).

 

2.5                               Syndication Party Records.  Each Syndication
Party shall record on its books and records the amount of each Loan, the rate
and interest period applicable thereto, all payments of principal and interest,
and the principal balance from time to time outstanding.  The Syndication
Party’s record thereof shall be prima facie evidence as to all such amounts and
shall be binding on Borrower absent manifest error.  Notwithstanding the
foregoing, Borrower will never be required to pay as principal more than the
principal amount of the Loans funded by such Syndication Party.

 

2.6                               Use of Proceeds.  The proceeds of the Loans
will be used by Borrower (a) to fund working capital requirements and (b) for
general corporate purposes, including funding capital expenditures, and Borrower
agrees not to request or use such proceeds for any other purpose.  Borrower will
not, directly or indirectly, use any part of such proceeds for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of

 

18

--------------------------------------------------------------------------------


 

Governors or to extend credit to any Person for the purpose of purchasing or
carrying any such margin stock.

 

2.7                               Syndication Party Funding Failure.  The
failure of any Syndication Party to fund its Funding Share of any requested Loan
to be made by it on the date specified for such Loan shall not relieve any other
Syndication Party of its obligation (if any) to fund its Funding Share of any
Loan on such date, but no Syndication Party shall be responsible for the failure
of any other Syndication Party to make any Loan to be made by such other
Syndication Party.

 

2.8                               Termination of Unfunded Commitment.  Borrower
may, by written telecopier or electronic transmission notice to the
Administrative Agent on or before 10:00 A.M. (Central time) on any Banking Day,
irrevocably terminate the entire unfunded portion of the Commitment.  In the
event the unfunded Commitment is terminated as provided in the preceding
sentence, then the unfunded Individual Commitment of each Syndication Party
shall also be terminated.

 

2.9                               Increase in Commitments.

 

2.9.1                     Borrower Request.  Borrower may at any time after the
end of the Availability Period by written notice to the Administrative Agent
elect to request the establishment of one or more new Commitments (each, an
“Incremental Commitment” and the Loans thereunder, the “Incremental Loans”) in a
minimum amount of at least $25,000,000 and in integral multiples of $5,000,000
in excess thereof, and up to $100,000,000 in the aggregate.  Each such notice
shall specify (a) the date (each, an “Incremental Effective Date”) on which
Borrower proposes that such Incremental Commitment shall be effective, which
shall be a date not less than ten (10) Banking Days after the date on which such
notice is delivered to the Administrative Agent and (b) the name of one or more
financial institutions or Farm Credit System Institutions (which in any case,
may be an existing Syndication Party hereunder, it being understood that any
such existing Syndication Party, if requested to participate, shall be entitled
to agree or decline to participate) that has committed to provide funding of the
Incremental Commitment pursuant to the terms of, and as a Syndication Party
under, this Credit Agreement (each a “Funding Source”) and (c) the amount of the
Incremental Commitment which each such Funding Source has committed to provide,
which must be a minimum of $10,000,000.00 and in increments of $1,000,000.

 

2.9.2                     Conditions.  Each Incremental Commitment shall become
effective as of such Incremental Effective Date; provided that:

 

(a)                                 each of the conditions set forth in
Section 8.2 shall be satisfied;

 

(b)                                 each Funding Source has, unless it is at
such time a Syndication Party hereunder, executed an agreement in the form of
Exhibit 2.9 hereto (“Adoption Agreement”);

 

(c)                                  the Administrative Agent has approved each
Funding Source as a Syndication Party hereunder (unless such Funding Source is
already a Syndication Party), which approval shall not be unreasonably withheld;
and

 

19

--------------------------------------------------------------------------------


 

(d)                                 Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent or any Funding Sources.

 

Upon the satisfaction of each of the foregoing conditions, (i) the Incremental
Commitment shall become effective, (ii) the Applicable Percentage of each of the
Syndication Parties, including the Funding Source(s) and, if such Funding Source
is an existing Syndication Party, the Individual Commitment of such existing
Syndication Party, shall be recalculated by the Administrative Agent to reflect
such Incremental Commitment which each such Funding Source has committed to
provide, and the amount of such Incremental Commitment and (iii) the
Administrative Agent shall revise Schedule 1 to reflect such Incremental
Commitment.

 

2.9.3                     Terms.  The terms and provisions of each Incremental
Commitment shall be as follows:

 

(a)                                 the Incremental Loans shall rank pari passu
in right of payment with the Loans outstanding immediately prior to the funding
of such Incremental Loans;

 

(b)                                 the maturity date of the Incremental Loans
shall not be earlier than the Maturity Date ;

 

(c)                                  the weighted average life to maturity of
all Incremental Loans shall be no shorter than the remaining weighted average
life to maturity of the Loans outstanding immediately prior to the funding of
such Incremental Loans;

 

(d)                                 except with respect to amortization (subject
to clause (c) above), pricing and final maturity as set forth in this
Section 2.9.3 (and except for covenants or other provisions applicable only to
periods after the Maturity Date), any Incremental Loan shall be on terms
consistent with the Loans; and

 

(e)                                  the Applicable Margins shall be determined
by Borrower and the applicable new Syndication Parties; provided, that the
initial yield (including interest rate margins, any interest rate floors,
upfront fees, original issue discount or similar yield-related discounts (based
on the lesser of a four-year average life to maturity or the remaining life to
maturity), deductions or payments, but excluding any customary arrangement or
similar fees in connection therewith that are not paid to all of the Syndication
Parties providing the Incremental Loans) of any Incremental Loans shall be no
greater than 0.50% per annum higher than the yield applicable to the Loans
outstanding immediately prior to the funding of such Incremental Loans
(including any previously funded Incremental Loans) (or, if such initial yield
on the Incremental Loans exceeds the yield on such Loans by more than 0.50%,
then the interest rate margin for such Loans shall automatically be increased to
equal such initial yield on the Incremental Loans, less 0.50%).

 

2.9.4                     Making of Incremental Loans.  On any Incremental
Effective Date on which Incremental Commitments become effective, subject to the
satisfaction of the foregoing terms and conditions, each Syndication Party of
such Incremental Commitment shall make an Incremental Loan to Borrower in an
amount equal to its Incremental Commitment.

 

20

--------------------------------------------------------------------------------


 

2.9.5                     Amendments.  Incremental Loans may be made hereunder
pursuant to an amendment or an amendment and restatement (an “Incremental Loan
Amendment”) of this Credit Agreement and, as appropriate, the other Loan
Documents, executed by Borrower, each Syndication Party participating in such
tranche and the Administrative Agent.  The Incremental Loan Amendment may,
without the consent of any other Syndication Parties, effect such amendments to
this Credit Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.9.  From and after each Incremental Effective
Date, the Incremental Loans and Incremental Commitments established pursuant to
this Section 2.9 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Credit Agreement and the other
Loan Documents.

 

ARTICLE 3.  INTEREST; FEES; AND MARGINS

 

3.1                               Interest.  Except as provided in Article 3
hereof, interest on all Loans shall be calculated as follows:

 

3.1.1                     Base Rate Option.  Unless Borrower requests and
receives a LIBO Rate Loan pursuant to Subsection 3.1.2 hereof or a Quoted Rate
Loan pursuant to Subsection 3.2.3 hereof, the outstanding principal balance
owing hereunder for Loans shall bear interest at the Base Rate (each a “Base
Rate Loan”).

 

3.1.2                     LIBO Rate Option.  From time to time, and so long as
no Event of Default has occurred and is continuing, at the request of Borrower
included in a Borrowing Notice, all or any part of the outstanding principal
balance owing hereunder for Loans may bear interest at the LIBO Rate (each a
“LIBO Rate Loan”); provided that Borrower may have no more than ten (10) LIBO
Rate Loans outstanding at any time.  To effect this option, the Borrowing Notice
must specify (a) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $10,000,000.00 and in incremental multiples of
$1,000,000.00 and (b) the period selected by Borrower during which the LIBO Rate
is to be applied (“LIBO Rate Period”), which may be any period of one, two,
three, or six months, but must expire no later than the Maturity Date.  In
addition, Borrower may convert any Base Rate Loan to a LIBO Rate Loan, or
continue a LIBO Rate Loan, by making a written request therefor, substantially
in the form of Exhibit 3.1 hereto (“Conversion or Continuation Notice”), to the
Administrative Agent by telecopier or electronic transmission at least three
(3) Banking Days prior to the first date of the LIBO Rate Period therefor,
specifying (y) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $10,000,000.00 and in incremental multiples of
$1,000,000.00 and (z) the LIBO Rate Period selected by Borrower during which the
LIBO Rate is to be applied.  The Administrative Agent shall incur no liability
in acting upon a request which it believed in good faith had been made by a
properly authorized employee of Borrower.  Following the expiration of the LIBO
Rate Period for any LIBO Rate Loan, interest shall automatically accrue at the
Base Rate unless Borrower requests and receives another LIBO Rate Loan as
provided in this Subsection 3.1.2.

 

3.1.3                     Quoted Rate Option.  At the request of Borrower in a
Borrowing Notice, the Loans to be made under such Borrowing Notice shall bear
interest at the initial Quoted Rate

 

21

--------------------------------------------------------------------------------


 

(a “Quoted Rate Loan”).  The Borrowing notice must confirm that the entire
principal amount of the Term Loan to be borrowed under such Borrowing Notice is
to bear interest at the Quoted Rate for a period beginning on the Funding Date
of such Loan until the Maturity Date (“Quoted Rate Period”).

 

3.2                               Additional Provisions for LIBO Rate Loans.

 

3.2.1                     Limitation on LIBO Rate Loans.  Anything herein to the
contrary notwithstanding, if, on or prior to the determination of the LIBO Rate
for any LIBO Rate Period:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive) that quotations of interest rates in
accordance with the definition of LIBO Rate are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBO Rate Loans as provided in this Credit Agreement; or

 

(b)                                 any Syndication Party determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBO Rate upon the basis of which the rate of interest
for LIBO Rate Loans for such LIBO Rate Period is to be determined do not
adequately cover the cost to the Syndication Parties of making or maintaining
such LIBO Rate Loans for such LIBO Rate Period;

 

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last days of the then current applicable LIBO
Rate Periods for the outstanding LIBO Rate Loans, either prepay such LIBO Rate
Loans or such LIBO Rate Loans shall automatically be converted into a Base Rate
Loan in accordance with Section 3.1 hereof.

 

3.2.2                     LIBO Rate Loan Unlawful.  If any Change in Law shall
make it unlawful for any of the Syndication Parties to (a) advance its Funding
Share of any LIBO Rate Loan or (b) maintain its share of all or any portion of
the LIBO Rate Loans, each such Syndication Party shall promptly, by telephone
(in which case it must be promptly followed by a writing) or telecopier or
electronic transmission, notify the Administrative Agent thereof, and of the
reasons therefor and the Administrative Agent shall promptly notify Borrower
thereof and shall provide a copy of such written notice to Borrower.  In the
former event, any obligation of any such Syndication Party to make available its
Funding Share of any future LIBO Rate Loan shall immediately be canceled (and,
in lieu thereof shall be made as a Base Rate Loan), and in the latter event, any
such unlawful LIBO Rate Loans or portions thereof then outstanding shall be
converted, at the option of such Syndication Party, to a Base Rate Loan;
provided, however, that if any such Change in Law shall permit the LIBO Rate to
remain in effect until the expiration of the LIBO Rate Period applicable to any
such unlawful LIBO Rate Loan, then such LIBO Rate Loan shall continue in effect
until the expiration of such LIBO Rate Period.  Upon the occurrence of any of
the foregoing events on account of any Change in Law, Borrower shall pay to the
Administrative Agent immediately upon demand such amounts as may be necessary to
compensate any such Syndication Party for any fees, charges, or other costs
(including Funding

 

22

--------------------------------------------------------------------------------


 

Losses) incurred or payable by such Syndication Party as a result thereof and
which are attributable to any LIBO Rate Loan made available to Borrower
hereunder, and any reasonable allocation made by any such Syndication Party
among its operations shall be conclusive and binding upon Borrower absent
manifest error.

 

3.2.3                     Treatment of Affected Loans.  If the obligations of
any Syndication Party to make or continue LIBO Rate Loans, or to convert Base
Rate Loans into LIBO Rate Loans, are suspended pursuant to Subsection 3.2.1 or
3.2.2 hereof (all LIBO Rate Loans so affected being herein called “Affected
Loans”), such Syndication Party’s Affected Loans shall, on the last day(s) of
the then current LIBO Rate Period(s) for the Affected Loans (or, in the case of
a conversion required by Subsection 3.2.1 or 3.2.2, on such earlier date as such
Syndication Party may specify to Borrower), be automatically converted into Base
Rate Loans for the account of such Syndication Party.  To the extent that such
Syndication Party’s Affected Loans have been so converted, all payments and
prepayments of principal which would otherwise be applied to such Syndication
Party’s Affected Loans shall be applied instead to its Base Rate Loans.  All
Loans which would otherwise be made or continued by such Syndication Party as
LIBO Rate Loans shall be made or continued instead as Base Rate Loans, and all
Base Rate Loans of such Syndication Party which would otherwise be converted
into LIBO Rate Loans shall remain as Base Rate Loans.

 

3.3                               Default Interest Rate.  All past due payments
on Loans or of any other Bank Debt (whether as a result of nonpayment by
Borrower when due, at maturity, or upon acceleration) shall bear interest at the
Default Interest Rate from and after the due date for the payment, or on the
date of maturity or acceleration, as the case may be.

 

3.4                               Interest Calculation.  Interest on all Loans
shall be calculated on the actual number of days the principal owing thereunder
is outstanding with the daily rate calculated on the basis of a year consisting
of 360 days.  In calculating interest, the Funding Date shall be included and
the date each payment is received shall be excluded.

 

3.5                               Term Facility Commitment Fees.  If any
Commitments (other than Incremental Commitments) remain outstanding on the date
that is three months after the Closing Date, subject to Section 13.30, Borrower
shall pay or cause to be paid a non-refundable fee (“Term Facility Commitment
Fee”) calculated in arrears and which shall accrue beginning on the first day of
the fourth month after the Closing Date and each month thereafter, until the
earlier of (a) the Commitments (other than any Incremental Commitments) have
been terminated and the Syndication Parties have no further obligation to make a
Loan (other than an Incremental Loan) and (b) the termination of the
Availability Period.  The Term Facility Commitment Fee for each such period
shall be equal to (a) the average daily Commitment in effect during such period,
(b) multiplied by the average daily Term Facility Commitment Fee Amount in
effect during such period, as converted to a daily rate using a year of 360
days, (c) with the product thereof being further multiplied by the number of
days in such period.  The Term Facility Commitment Fee shall be payable to the
Administrative Agent in arrears on the Banking Day coinciding with, or
immediately preceding the fifth (5th) day after the close of each such month,
for distribution to each Syndication Party in the ratio that its Individual
Commitment bears to the Commitment as calculated by the Administrative Agent on
the last day of each such month.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 4.  PAYMENTS; FUNDING LOSSES

 

4.1                               Principal Payments.  Principal shall be
payable in full on the Maturity Date; provided that prepayments may be made only
as provided in Section 4.5 hereof.

 

4.2                               Interest Payments.  Interest shall be payable
as follows:  (a) interest on Base Rate Loans shall be payable monthly in arrears
on the fifth day of the next succeeding month, (b) interest on LIBO Rate Loans
shall be payable on the last day of the LIBO Rate Period therefor unless the
LIBO Rate Period is longer than three (3) months, in which case interest shall
also be payable on each three month anniversary of the first day of the
applicable LIBO Rate Period, (c) interest on Quoted Rate Loans shall be payable
semiannually in arrears on December 15 and June 15 of each year or the next
succeeding Banking Day and (d) any interest then accrued and unpaid shall be
payable on the Maturity Date.

 

4.3                               Application of Principal Payments.  Payments
shall be applied first to Base Rate Loans, second to LIBO Rate Loans and then to
Quoted Rate Loans unless Borrower directs otherwise in writing; provided,
subject to Section 12.4, upon the occurrence and during the continuance of an
Event of Default or Potential Default, such payments shall be applied, first to
fees, second to interest, third to principal pro-rata to the applicable Loans,
and last to any other Bank Debt.

 

4.4                               Manner of Payment.  All payments, including
prepayments, that Borrower is required or permitted to make under the terms of
this Credit Agreement and the other Loan Documents shall be made to the
Administrative Agent in immediately available federal funds, to be received no
later than 1:00 P.M. (Central time) of the date on which such payment is due (or
the following Banking Day if such date is not a Banking Day) by wire transfer
through Federal Reserve Bank, Kansas City, as provided in the Wire Instructions
(or to such other account as the Administrative Agent may designate by notice).

 

4.4.1                     Payments to Be Free and Clear.  All sums payable by
Borrower under this Credit Agreement and the other Loan Documents shall be paid
without setoff or counterclaim and free and clear of, and without any deduction
or withholding on account of, any tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of Borrower or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment (excluding (i) taxes imposed on or measured by the
net income or net profits of the recipient of such payment, and franchise taxes
imposed in lieu thereof or (ii) any taxes imposed pursuant to FATCA).

 

4.4.2                     Grossing-up of Payments.  If Borrower or any other
Person is required by law to make any deduction or withholding on account of any
such tax from any sum paid or payable by Borrower to the Administrative Agent or
any Syndication Party under any of the Loan Documents:

 

(a)                                 Borrower shall notify the Administrative
Agent of any such requirement or any change in any such requirement as soon as
Borrower becomes aware of it;

 

24

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall pay any such tax when such
tax is due, such payment to be made (if the liability to pay is imposed on
Borrower) for its own account or (if that liability is imposed on the
Administrative Agent or such Syndication Party, as the case may be) on behalf of
and in the name of the Administrative Agent or such Syndication Party;

 

(c)                                  the sum payable by Borrower in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, the Administrative Agent or such Syndication
Party, as the case may be, receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and

 

(d)                                 within thirty (30) days after paying any sum
from which it is required by law to make any deduction or withholding, and
within thirty (30) days after the due date of payment of any tax which it is
required by clause (b) above to pay, Borrower shall deliver to the
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided that no such additional amount shall be
required to be paid to any Syndication Party under clause (c) above except to
the extent that any change after the date on which such Syndication Party became
a Syndication Party in any such requirement for a deduction, withholding or
payment as is mentioned therein shall result in an increase in the rate of such
deduction, withholding or payment from that in effect at the date on which such
Syndication Party became a Syndication Party, in respect of payments to such
Syndication Party.  The obligations of Borrower under this Section 4.4 shall
survive the termination of this Credit Agreement and other covenants.

 

4.5                               Voluntary Prepayments.  Borrower shall have
the right to prepay all or any part of the outstanding principal balance under
the Loans at any time in integral multiples of $1,000,000.00 (or the entire
outstanding balance, if less) and subject to a $5,000,000.00 minimum prepayment
on LIBO Rate Loans, Base Rate Loans and Quoted Rate Loans (or the entire
outstanding balance, if less), on any Banking Day; provided that (a) in the
event of prepayment of any LIBO Rate Loan or Quoted Rate Loan, whether voluntary
(including payments pursuant to Section 2.9 hereof) or on account of
acceleration (i) Borrower must provide three (3) Banking Day’s notice to the
Administrative Agent prior to making such voluntary prepayment, and
(ii) Borrower must, at the time of making such prepayment, pay all accrued but
unpaid interest and all Funding Losses applicable to such prepayment and (b) in
the event of prepayment of any Base Rate Loan, whether voluntary (including
payments pursuant to Section 2.9 hereof) or on account of acceleration
(i) Borrower must provide one (1) Banking Day’s notice to the Administrative
Agent prior to making such voluntary prepayment, and (ii) Borrower must, at the
time of making such prepayment, pay all accrued but unpaid interest applicable
to such prepayment.

 

4.6                               Distribution of Principal and Interest
Payments.  The Administrative Agent shall distribute payments of principal and
interest on Loans among the Syndication Parties in the ratio in which they
funded the Loan to which such payments are applied.

 

25

--------------------------------------------------------------------------------


 

4.7                               Funding Losses.  Borrower will indemnify each
Syndication Party against any Funding Losses that such Syndication Party may
sustain or incur as a consequence of any event (other than a default by such
Syndication Party in the performance of its obligations hereunder) which results
in (a) such Syndication Party receiving any amount on account of the principal
of any LIBO Rate Loan prior to the last day of the LIBO Rate Period in effect
therefor (in the case of LIBO Rate Loans), (b) the conversion of a LIBO Rate
Loan to a Base Rate Loan, or any conversion of the LIBO Rate Period with respect
to any LIBO Rate Loan, in each case other than on the last day of the LIBO Rate
Period in effect therefor, (c) any LIBO Rate Loan to be made, converted or
continued by such Syndication Party not being made, converted or continued after
notice thereof shall have been given by Borrower or (d) any payment of any
Quoted Rate Loans before the expiration of the applicable Quoted Rate Period and
including on account of acceleration.  “Funding Losses” shall be determined on
an individual Syndication Party basis as the amount which would result in such
Syndication Party being made whole (on a present value basis) for the actual or
imputed funding losses (including, without limitation, any loss, cost or expense
incurred by reason of obtaining, liquidating or employing deposits or other
funds acquired by such Syndication Party to fund or maintain a LIBO Rate Loan or
Quoted Rate Loan) incurred by such Syndication Party as a result of such payment
(regardless of whether the Syndication Party actually funded with such
deposits).  In the event of any such payment, each Syndication Party which had
funded the LIBO Rate Loan or Quoted Rate Loan being paid shall, promptly after
being notified of such payment, send written notice (“Funding Loss Notice”) to
the Administrative Agent by telecopier or electronic transmission setting forth
the amount of attributable Funding Losses.  The Administrative Agent shall
notify Borrower orally or in writing of the amount of such Funding Losses.  A
determination by a Syndication Party as to the amounts payable pursuant to this
Section 4.7 shall be conclusive absent manifest error.  The obligations of
Borrower under this Section 4.7 shall survive the termination of this Credit
Agreement and other covenants.

 

ARTICLE 5.  BANK EQUITY INTERESTS

 

Borrower agrees to purchase such equity interests in CoBank (“Bank Equity
Interests”) as CoBank may from time to time require in accordance with its
bylaws and capital plans as applicable to cooperative borrowers generally.  In
connection with the foregoing, Borrower hereby acknowledges receipt, prior to
the execution of this Credit Agreement, of the following with respect to
CoBank:  (a) the bylaws, (b) a written description of the terms and conditions
under which the Bank Equity Interests are issued and (c) the most recent annual
report, and if more recent than the latest annual report, the latest quarterly
report.  Borrower agrees to be bound by the terms of CoBank’s bylaws and
capitalization plan, including without limitation, provisions applicable to
patronage distributions.  CoBank shall have no obligation to retire the Bank
Equity Interests upon any Event of Default or Potential Default or at any other
time, either for application to the Bank Debt or otherwise.  Neither the Bank
Equity Interests nor any accrued patronage shall be taken into consideration for
purposes of determining the Syndication Parties’ pro rata shares hereunder. 
Neither the Bank Equity Interests nor any accrued patronage shall be offset
against the Bank Debt owing to CoBank, except that in the event of an Event of
Default, CoBank may elect, solely at its discretion, to apply the cash portion
of any patronage distribution or retirement of equity to amounts due under this
Credit Agreement.  Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of Borrower.  CoBank
reserves the right to sell participations under the provisions of Section 13.27

 

26

--------------------------------------------------------------------------------


 

on a non-patronage basis.  In addition, Borrower agrees to purchase such equity
interests in any Farm Credit System Institution which is a Syndication Party
hereunder as such Farm Credit System Institution may from time to time require
in accordance with its bylaws and capital plans as applicable to cooperative
borrowers generally and as is required by any written agreement Borrower may
execute with any such Farm Credit System Institution.

 

ARTICLE 6.  SECURITY

 

The obligations of Borrower under this Credit Agreement shall be unsecured,
except (a) the statutory lien in favor of CoBank (but not any other Syndication
Parties) in the Bank Equity Interests (and each party hereto acknowledges that
CoBank has a statutory first lien on all of the Bank Equity Interests pursuant
to 12 U.S.C. 2131, and that such statutory lien shall be for CoBank’s sole and
exclusive benefit and shall not be subject to this Credit Agreement or any other
Loan Document) and (b) the statutory lien, if any, in favor of any Farm Credit
System Institution (but not any other Syndication Parties), which may require
Borrower to purchase equity interests as provided in Article 5 hereof, in such
equity interests.

 

ARTICLE 7.  REPRESENTATIONS AND WARRANTIES

 

To induce the Syndication Parties to make the Loans, and recognizing that the
Syndication Parties and the Administrative Agent are relying thereon, Borrower
represents and warrants as follows:

 

7.1                               Organization, Good Standing, etc.  Borrower: 
(a) is duly organized, validly existing, and in good standing under the laws of
its state of incorporation; (b) qualifies as a cooperative association under the
laws of its state of incorporation; (c) is duly qualified to do business and is
in good standing in each jurisdiction in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to so
qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (d) has all authority and all requisite corporate
and legal power to own and operate its assets and to carry on its business, and
to enter into and perform the Loan Documents to which it is a party.  Each
Subsidiary:  (a) is duly organized, validly existing, and in good standing under
the laws of its state of incorporation; (b) is duly qualified to do business and
is in good standing in each jurisdiction in which the transaction of its
business makes such qualification necessary, except to the extent that the
failure to so qualify has not resulted in, and could not reasonably be expected
to cause, a Material Adverse Effect; and (c) has all authority and all requisite
corporate and legal power to own and operate its assets and to carry on its
business.

 

7.2                               Corporate Authority, Due Authorization;
Consents.  Borrower has taken all corporate action necessary to execute, deliver
and perform its obligations under the Loan Documents to which it is a party. 
All consents or approvals of any Person which are necessary for, or are required
as a condition of Borrower’s execution, delivery and performance of and under
the Loan Documents, have been obtained.

 

7.3                               Litigation.  Except as described on
Exhibit 7.3 hereto, there are no pending legal or governmental actions,
proceedings or investigations to which Borrower or any Subsidiary is a party or
to which any property of Borrower or any Subsidiary is subject which (a) might

 

27

--------------------------------------------------------------------------------


 

reasonably be expected to result in any Material Adverse Effect or (b) involve
this Credit Agreement or any of the other Loan Documents and, to Borrower’s
knowledge, no such actions or proceedings are threatened or contemplated by any
federal, state, county, or city (or similar unit) governmental agency or any
other Person.

 

7.4                               No Violations.  The execution, delivery and
performance of its obligations under the Loan Documents will not:  (a) violate
any provision of Borrower’s articles of incorporation or bylaws, or any law,
rule, regulation (including, without limitation, Regulations T, U, and X of the
Board of Governors of the Federal Reserve System), or any judgment, order or
ruling of any court or governmental agency; (b) violate, require consent under
(except such consent as has been obtained), conflict with, result in a breach
of, constitute a default under, or with the giving of notice or the expiration
of time or both, constitute a default under, any existing real estate mortgage,
indenture, lease, security agreement, contract, note, instrument or any other
agreements or documents binding on Borrower or affecting its property; or
(c) violate, conflict with, result in a breach of, constitute a default under,
or result in the loss of, or restriction of rights under, any Required License
or any order, law, rule, or regulation under or pursuant to which any Required
License was issued or is maintained (“Licensing Laws”).

 

7.5                               Binding Agreement.  Each of the Loan Documents
to which Borrower is a party is, or when executed and delivered, will be, the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms, subject only to limitations on enforceability imposed by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally and by general principles of equity.

 

7.6                               Compliance with Laws.  Borrower and each
Subsidiary are in compliance with all federal, state, and local laws, rules,
regulations, ordinances, codes and orders, including without limitation all
Environmental Laws and all Licensing Laws, with respect to which noncompliance
could reasonably be expected to result in a Material Adverse Effect.

 

7.7                               Principal Place of Business; Place of
Organization.  Borrower’s place of business, or chief executive office if it has
more than one place of business, and the place where the records required by
Section 9.1 hereof are kept, is located at the address specified pursuant to
Section 14.4.  Borrower is a cooperative corporation formed under the laws of
the State of Minnesota.

 

7.8                               Payment of Taxes.  Except as shown on
Exhibit 7.8 hereto, Borrower and each Subsidiary have filed all required
federal, state and local tax returns and have paid all taxes as shown on such
returns as they have become due, and have paid when due all other taxes,
assessments or impositions levied or assessed against Borrower or any
Subsidiary, or their business or properties, except where the failure to make
such filing or payment could not reasonably be expected to result in a Material
Adverse Effect.  Exhibit 7.8 specifically indicates all such taxes, if any,
which are subject to a Good Faith Contest.

 

7.9                               Licenses and Approvals.  Borrower and each
Subsidiary have ownership of, or license to use, or have been issued, all
trademarks, patents, copyrights, franchises, certificates, approvals, permits,
authorities, agreements, and licenses which are used or necessary to permit it
to own its properties and to conduct the business as presently being conducted
as to which the

 

28

--------------------------------------------------------------------------------


 

termination or revocation thereof could reasonably be expected to have a
Material Adverse Effect (“Required Licenses”).  Each Required License is in full
force and effect, and there is no outstanding notice of cancellation or
termination or, to Borrower’s knowledge, any threatened cancellation or
termination in connection therewith, nor has an event occurred with respect to
any Required License which, with the giving of notice or passage of time or
both, could result in the revocation or termination thereof or otherwise in any
impairment of Borrower’s rights with respect thereto, which impairment could
reasonably be expected to have a Material Adverse Effect.  No consent,
permission, authorization, order, or license of any Governmental Authority, is
necessary in connection with the execution, delivery, performance, or
enforcement of and under the Loan Documents to which Borrower is a party except
such as have been obtained and are in full force and effect.

 

7.10                        Employee Benefit Plans.  Exhibit 7.10 sets forth as
of the Closing Date a true and complete list of each Borrower Benefit Plan that
is maintained by Borrower or any of its Subsidiaries or in which Borrower or any
of its Subsidiaries participates or to which Borrower or any of its Subsidiaries
is obligated to contribute, in each case as of the Closing Date.  Borrower and
its Subsidiaries are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”), to the extent applicable to them, and have not received
any notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”).

 

7.11                        Equity Investments.  Borrower does not now own any
stock or other voting or equity interest, directly or indirectly, in any Person
valued at the greater of book value or market value at $5,000,000 or more, other
than:  (a) the Bank Equity Interests, and (b) as set forth on Exhibit 7.11.

 

7.12                        Title to Real and Personal Property.  Borrower and
each Subsidiary have good and marketable title to, or valid leasehold interests
in, all of their material properties and assets, real and personal, including
the properties and assets and leasehold interests reflected in the financial
statements of Borrower and its Subsidiaries referred to in Section 7.13 hereof,
except (a) any properties or assets disposed of in the ordinary course of
business, and (b) for defects in title and encumbrances which could not
reasonably be expected to result in a Material Adverse Effect; and none of the
properties of Borrower or any Consolidated Subsidiary are subject to any Lien,
except as permitted by Section 10.3 hereof.  All such property is in good
operating condition and repair, reasonable wear and tear excepted, and suitable
in all material respects for the purposes for which it is being utilized except
where their failure to be in good operating condition could not reasonably be
expected to result in a Material Adverse Effect.  All of the leases of Borrower
and each Subsidiary which constitute Material Agreements are in full force and
effect and afford Borrower or such Subsidiary peaceful and undisturbed
possession of the subject matter thereof.

 

7.13                        Financial Statements.  The (a) consolidated balance
sheets of Borrower and its Subsidiaries as of August 31, 2014 and
(b) consolidated balance sheets of Borrower and its Subsidiaries as of May 31,
2015, and in each case, and the related consolidated statements of operations,
cash flows and consolidated statements of capital shares and equities for the
Fiscal Year then ended, and with respect to clause (a) above, the accompanying
footnotes, together with the unqualified opinion thereon, dated August 31, 2014
of PricewaterhouseCoopers LLP,

 

29

--------------------------------------------------------------------------------


 

independent certified public accountants, copies of which have been furnished to
the Administrative Agent and the Syndication Parties, fairly present in all
material respects the consolidated financial condition of Borrower and its
Subsidiaries as at such dates and the results of the consolidated operations of
Borrower and its Subsidiaries for the periods covered by such statements, all in
accordance with GAAP consistently applied.  Since August 31, 2014, there has
been no material adverse change in the financial condition, results of
operations, business or prospects of Borrower or any of its Subsidiaries.  As of
the Closing Date, there are no liabilities of Borrower or any of its
Subsidiaries, fixed or contingent, which are material but are not reflected in
the financial statements of Borrower and its Subsidiaries referred to above or
referred to in the notes thereto, other than liabilities arising in the ordinary
course of business since August 31, 2014.  No information, exhibit, or report
furnished by Borrower or any of its Subsidiaries to the Administrative Agent or
the Syndication Parties in connection with the negotiation of this Credit
Agreement contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading in light of the circumstances in which they were made and
taken together with the other information, exhibits and reports furnished to the
Administrative Agent and/or the Syndication Parties.

 

7.14                        Environmental Compliance.  Except as set forth on
Exhibit 7.14 hereto, Borrower and each Subsidiary have obtained all permits,
licenses and other authorizations which are required under all applicable
Environmental Laws, except to the extent failure to have any such permit,
license or authorization could not reasonably be expected to result in a
Material Adverse Effect.  Except as set forth on Exhibit 7.14 hereto, Borrower
and each Subsidiary are in compliance with all Environmental Laws and the terms
and conditions of the required permits, licenses and authorizations, and are
also in compliance with all other limitations, restrictions, obligations,
schedules and timetables contained in those Laws or contained in any plan,
order, decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent, in each case, failure
to comply has not resulted in, and could not reasonably be expected to result
in, a Material Adverse Effect.

 

7.15                        Fiscal Year.  Each fiscal year of Borrower begins on
September 1 of each calendar year and ends on August 31 of the following
calendar year.

 

7.16                        Material Agreements.  Neither Borrower nor, to
Borrower’s knowledge, any other party to any Material Agreement, is in default
thereunder, and no facts exist which with the giving of notice or the passage of
time, or both, would constitute such a default.

 

7.17                        Regulations U and X.  No portion of any Loan will be
used for the purpose of purchasing, carrying, or making loans to finance the
purchase of, any “margin security” or “margin stock” as such terms are used in
Regulations U or X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.

 

7.18                        Trademarks, Tradenames, etc.  Borrower owns or
licenses all patents, trademarks, trade names, service marks and copyrights
(collectively, “Intellectual Property”) that it utilizes in its business as
presently being conducted and as anticipated to be conducted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  The Intellectual Property is in full force and effect, and
Borrower has taken or caused to be taken all

 

30

--------------------------------------------------------------------------------


 

action, necessary to maintain the Intellectual Property in full force and effect
and has not taken or failed to take or cause to be taken any action which, with
the giving of notice, or the expiration of time, or both, could result in any
such Intellectual Property being revoked, invalidated, modified, or limited.

 

7.19                        No Default on Outstanding Judgments or Orders. 
Borrower and each Subsidiary have satisfied all judgments and Borrower and each
Subsidiary are not in default with respect to any judgment, writ, injunction,
decree, rule or regulation of any court, arbitrator or federal, state, municipal
or other Governmental Authority, commission, board, bureau, agency or
instrumentality, domestic or foreign, except to the extent such failure to
satisfy any or all such judgments or to be in such a default has not resulted
in, and could not reasonably be expected to result in, a Material Adverse
Effect.

 

7.20                        No Default in Other Agreements.  Neither Borrower
nor any Subsidiary is a party to any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any certificate of
incorporation or corporate restriction which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.  Neither
Borrower nor any Subsidiary is in default in any respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument where such failure to perform, observe
or fulfill has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

7.21                        Acts of God.  Neither the business nor the
properties of Borrower or any Subsidiary are currently affected by any fire,
explosion, accident, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) which
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

 

7.22                        Governmental Regulation.  Neither Borrower nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Interstate Commerce Act, the Federal Power Act or any statute or regulation,
in each case, limiting its ability to incur indebtedness for money borrowed as
contemplated hereby.

 

7.23                        Labor Matters and Labor Agreements.  Except as set
forth in Exhibit 7.23 hereto:  (a) as of the Closing Date, there are no
collective bargaining agreements or other labor agreements covering any
employees of Borrower or any Subsidiary the termination, cessation, or breach of
which could reasonably be expected to result in a Material Adverse Effect, and a
true and correct copy of each such agreement will be furnished to the
Administrative Agent upon its written request from time to time, (b) there is no
organizing activity involving Borrower pending or, to Borrower’s knowledge,
threatened by any labor union or group of employees, (c) there are, to
Borrower’s knowledge, no representation proceedings pending or threatened with
the National Labor Relations Board, and no labor organization or group of
employees of Borrower has made a pending demand for recognition, (d) there are
no complaints or charges against Borrower pending or, to Borrower’s knowledge
threatened to be filed with any federal, state, local or foreign court,
governmental agency or arbitrator based on, arising out of, in connection with,
or otherwise relating to the employment or termination of employment by Borrower
of any individual, (e) there are no strikes or other labor disputes against
Borrower that are pending or, to

 

31

--------------------------------------------------------------------------------


 

Borrower’s knowledge, threatened, and (f) hours worked by and payment made to
employees of Borrower or any Subsidiary have not been in violation of the Fair
Labor Standards Act (29 U.S.C. § 201 et seq.) or any other applicable law
dealing with such matters.  The representations made in clauses (b) through
(f) of this Section 7.23 are made with respect to those occurrences described
which could, considered in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

7.24                        Sanctions Laws and Regulations.  None of Borrower,
any of its Subsidiaries or any of their respective directors, officers or
employees or, to the knowledge of Borrower, any Affiliates of Borrower or its
Subsidiaries or any broker or agent of Borrower or any of its Subsidiaries,
(a) is a Designated Person, (b) is an individual or entity, that is, or is owned
or controlled by persons that are: (i) the subject/target of any Sanctions Laws
and Regulations (a “Sanctioned Person”) or (ii) located, organized or resident
in a country or territory that is, or whose government is, the subject of
Sanctions Laws and regulations broadly prohibiting dealings with such
government, country, or territory (a “Sanctioned Country”), (c) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Sanctioned Person, (d) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to an Executive Order, (e) has engaged, engages in or
conspires to engage in any activity, conduct or transaction which would violate
any applicable Anti-Corruption Laws and the Borrower has instituted and
maintains policies and procedures designated to prevent violation of such
Anti-Corruption Laws or (f) has engaged, engages in or conspires to engage in
any activity, conduct or transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Laws.  Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of Borrower, its
directors and agents, are in compliance with Sanctions Laws and Regulations.  No
borrowing hereunder or use of proceeds will violate any Sanctions Laws and
Regulations.

 

7.25                        Compliance with FCPA.  Each of Borrower and its
Subsidiaries and their respective directors, officers and employees is in
compliance with the Anti-Corruption Laws.  None of Borrower or its Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (a) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(b) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to Borrower or such Subsidiary or to any other Person, in violation of any
Anti-Corruption Laws.

 

7.26                        Disclosure.  The representations and warranties
contained in this Article 7 and in the other Loan Documents or in any financial
statements provided to the Administrative Agent do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
such representations or warranties not misleading; and all projections provided
to the Administrative Agent were prepared in good faith based on reasonable
assumptions.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 8.  CONDITIONS TO CLOSING AND FUNDING OF LOANS

 

8.1                               Conditions to Closing.  The obligation of the
Syndication Parties to make any Loans is subject to satisfaction, in the sole
discretion of the Administrative Agent and the Syndication Parties (except that
satisfaction of Subsection 8.1.7 shall be determined in the reasonable
discretion of the Administrative Agent and the Syndication Parties), of each of
the following conditions precedent:

 

8.1.1                     Loan Documents.  The Administrative Agent shall have
received duly executed copies of the Loan Documents.

 

8.1.2                     Approvals.  The Administrative Agent shall have
received evidence satisfactory to it of all consents and approvals of
governmental authorities and third parties which are with respect to Borrower,
necessary for, or required as a condition of the validity and enforceability of
the Loan Documents to which it is a party.

 

8.1.3                     Organizational Documents.  The Administrative Agent
shall have received:  (a) a good standing certificate, dated no more than thirty
(30) days prior to the Closing Date, for Borrower for its state of
incorporation; (b) a copy of the articles of incorporation of Borrower (and any
amendments thereto) certified by the Secretary of State of its state of
organization; and (c) a copy of the bylaws of Borrower, certified as true and
complete by the Secretary or Assistant Secretary of Borrower.

 

8.1.4                     Evidence of Corporate Action.  The Administrative
Agent shall have received in form and substance satisfactory to the
Administrative Agent:  (a) documents evidencing all corporate action taken by
Borrower to authorize (including the specific names and titles of the persons
authorized to so act (each an “Authorized Officer”)) the execution, delivery and
performance of the Loan Documents to which it is a party, certified to be true
and correct by the Secretary or Assistant Secretary of Borrower; and (b) a
certificate of the Secretary or Assistant Secretary of Borrower, dated the
Closing Date, certifying the names and true signatures of the Authorized
Officers.

 

8.1.5                     Evidence of Insurance.  Borrower shall have provided
the Administrative Agent with insurance certificates and such other evidence, in
form and substance satisfactory to the Administrative Agent, of all insurance
required to be maintained by it under the Loan Documents.

 

8.1.6                     Appointment of Agent for Service.  The Administrative
Agent shall have received evidence satisfactory to the Administrative Agent that
Borrower has appointed CT Corporation System to serve as its agent for service
of process at their New York, New York office (presently at 111 Eighth Avenue,
New York, NY 10011), and that CT Corporation System has accepted such
appointment by Borrower.

 

8.1.7                     No Material Change.  (a) No material adverse change
shall have occurred since August 31, 2014 (i) in the business, assets,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of Borrower and its Subsidiaries, taken as a whole, or
(ii) in facts and information regarding such entities as represented to the
Administrative Agent or any Syndication Party on or prior to the Closing Date;
and (b) no

 

33

--------------------------------------------------------------------------------


 

change shall have occurred in the condition or operations of Borrower since
August 31, 2014 which could reasonably be expected to result in a Material
Adverse Effect.

 

8.1.8                     Fees and Expenses.  Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available federal funds
all fees set forth in Section 3.5 hereof and any other fees owing to the
Administrative Agent or the Syndication Parties which are due on the Closing
Date, and all expenses owing pursuant to Section 14.1 hereof.

 

8.1.9                     Bank Equity Interest Purchase Obligation.  Borrower
shall have purchased such Bank Equity Interests as CoBank may require pursuant
to Article 5 hereof.

 

8.1.10                          Opinion of Counsel.  Borrower shall have
provided a favorable opinion of its counsel addressed to the Administrative
Agent and each of the present and future Syndication Parties, covering such
matters as the Administrative Agent may reasonably require.

 

8.1.11                          Further Assurances.  Borrower shall have
provided and/or executed and delivered to the Administrative Agent such further
assignments, documents or financing statements, in form and substance
satisfactory to the Administrative Agent, which Borrower is to execute and/or
deliver pursuant to the terms of the Loan Documents or as the Administrative
Agent may reasonably request.

 

8.1.12                          Amendment to Existing Term Loan Credit
Agreement.  Borrower shall have entered into an amendment to the Existing Term
Loan Credit Agreement which shall be in form and substance satisfactory to the
Administrative Agent.

 

8.1.13                          Revolving Loan Credit Agreement.  Borrower shall
have entered into the Revolving Loan Credit Agreement which shall be in form and
substance satisfactory to the Administrative Agent.

 

8.1.14                          Amendment to Existing Private Placement Debt
Offerings.  Borrower shall have entered into amendments with respect to its
existing private placement debt offerings which shall be in form and substance
satisfactory to the Administrative Agent.

 

8.1.15                          No Default.  As of the Closing Date, no Event of
Default or Potential Default shall have occurred and be continuing.

 

8.1.16                          Accuracy of Representations and Warranties.  The
representations and warranties of Borrower herein shall be true and correct in
all material respects on and as of the Closing Date.

 

8.1.17                          Documentation Required by Regulatory
Authorities.  The Syndication Parties shall have received, to the extent
requested on or prior to five Banking Days before the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

8.2                               Conditions to Loans and Incremental
Commitments .  The Syndication Parties’ obligation to fund each Loan or to
establish an Incremental Commitment is subject to the

 

34

--------------------------------------------------------------------------------


 

satisfaction, in the sole discretion of the Administrative Agent and the
Syndication Parties, of each of the following conditions precedent, as well as
those set forth in Section 8.1 hereof (other than the condition set forth in
Section 8.1.7, in the case of fundings occurring after the Closing Date), and
each request by Borrower for a Loan or to establish an Incremental Commitment
shall constitute a representation by Borrower, upon which the Administrative
Agent may rely, that the conditions set forth in Subsections 8.2.1 and 8.2.2
hereof have been satisfied:

 

8.2.1                                 Default.  As of the Funding Date or the
date of establishment of an Incremental Commitment no Event of Default or
Potential Default shall have occurred and be continuing, and the disbursing of
the amount of the Loan requested shall not result in an Event of Default or
Potential Default.

 

8.2.2                                 Representations and Warranties.  The
representations and warranties of Borrower herein (other than the representation
and warranty set forth in the second sentence of Section 7.13, in the case of
fundings occurring after the Closing Date) shall be true and correct in all
material respects on and as of the date on which the Loan is to be made as
though made on such date.  Borrower shall have paid the Administrative Agent, by
wire transfer of immediately available U.S. funds all fees set forth in
Section 3.5 hereof which are then due and payable, including all expenses owing
pursuant to Section 14.1 hereof.

 

ARTICLE 9.  AFFIRMATIVE COVENANTS

 

From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full and the Syndication Parties have no obligation to make
any Loan, Borrower agrees that it will observe and comply with the following
covenants for the benefit of the Administrative Agent and the Syndication
Parties:

 

9.1                               Books and Records.  Borrower shall at all
times keep, and cause each Subsidiary to keep, proper books of record and
account, in which correct and complete entries shall be made of all its
dealings, in accordance with GAAP.

 

9.2                               Reports and Notices.  Borrower shall provide
to the Administrative Agent the following reports, information and notices:

 

9.2.1                     Annual Financial Statements .  As soon as available,
but in no event later than one hundred and thirty (130) days after the end of
any Fiscal Year of Borrower occurring during the term hereof one copy of the
audit report for such year and accompanying consolidated financial statements
(including all footnotes thereto), including a consolidated balance sheet, a
consolidated statement of earnings, a consolidated statement of capital, and a
consolidated statement of cash flow for Borrower and its Subsidiaries, showing
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail, prepared in conformance with GAAP consistently applied and certified
without qualification by PricewaterhouseCoopers, or other independent public
accountants of nationally recognized standing selected by Borrower and
satisfactory to the Administrative Agent.  Delivery to the Administrative Agent
within the time period specified above of copies of Borrower’s Annual Report on
Form 10-K as prepared and filed in accordance with the requirements of the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Subsection 9.2.1 if accompanied by the required

 

35

--------------------------------------------------------------------------------


 

unqualified accountant’s certification.  Such annual financial statements or
Form 10-Ks required pursuant to this Subsection 9.2.1 shall be accompanied by a
Compliance Certificate signed by Borrower’s Chief Financial Officer or other
officer of Borrower acceptable to the Administrative Agent.  Borrower shall be
deemed to have complied with this Section 9.2 if such financial statements are
delivered to the Administrative Agent by electronic transmission, or in the case
of the Form 10-K, such Form 10-K is available on the EDGAR system, and an
electronic copy of the signed Compliance Certificate is delivered to the
Administrative Agent.

 

9.2.2                     Quarterly Financial Statements.  As soon as available
but in no event more than fifty-five (55) days after the end of each Fiscal
Quarter (except the last Fiscal Quarter of Borrower’s Fiscal Year) the following
financial statements or other information concerning the operations of Borrower
and its Subsidiaries for such Fiscal Quarter, the Fiscal Year to date, and for
the corresponding periods of the preceding Fiscal Year, all prepared in
accordance with GAAP consistently applied:  (a) a consolidated balance sheet,
(b) a consolidated summary of earnings, (c) a consolidated statement of cash
flows, and (d) such other statements as the Administrative Agent may reasonably
request.  Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Quarterly Report on Form 10-Q as prepared and
filed in accordance with the requirements of the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Subsection 9.2.2
other than clause (d) hereof.  Such quarterly financial statements or Form 10-Qs
required pursuant to this Subsection 9.2.2 shall be accompanied by a Compliance
Certificate signed by Borrower’s Chief Financial Officer or other officer of
Borrower acceptable to the Administrative Agent (subject to normal year end
adjustments).  Borrower shall be deemed to have complied with this Section 9.2
if such financial statements are delivered to the Administrative Agent by
electronic transmission, or in the case of the Form 10-Q, such Form 10-Q is
available on the EDGAR system, and an electronic copy of the signed Compliance
Certificate is delivered to the Administrative Agent.

 

9.2.3                     Notice of Default.  As soon as the existence of any
Event of Default or Potential Default becomes known to any officer of Borrower,
prompt written notice of such Event of Default or Potential Default, the nature
and status thereof, and the action being taken or proposed to be taken with
respect thereto.

 

9.2.4                     ERISA Reports.  As soon as possible and in any event
within twenty (20) days after Borrower knows or has reason to know that any
Reportable Event or Prohibited Transaction has occurred with respect to any Plan
or that the PBGC or Borrower or any Subsidiary has instituted or will institute
proceedings under Title IV of ERISA to terminate any Plan, or that Borrower, any
Subsidiary or any ERISA Affiliate has completely or partially withdrawn from a
Multiemployer Plan, or that a Plan which is a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA) or is terminating, a certificate
of Borrower’s Chief Financial Officer setting forth details as to such
Reportable Event or Prohibited Transaction or Plan termination or withdrawal or
reorganization or insolvency and the action Borrower or such Subsidiary proposes
to take with respect thereto, provided, however, that notwithstanding the
foregoing, no reporting is required under this Subsection 9.2.4 unless the
matter(s), individually or in the aggregate, result, or could be reasonably
expected to result, in aggregate obligations or liabilities of Borrower and/or
the Subsidiaries in excess of twenty-five million dollars ($25,000,000).

 

36

--------------------------------------------------------------------------------


 

9.2.5                     Notice of Litigation.  Promptly after the commencement
thereof, notice of all actions, suits, arbitration and any other proceedings
before any Governmental Authority, affecting Borrower or any Subsidiary which,
if determined adversely to Borrower or any Subsidiary, could reasonably be
expected to require Borrower or any Subsidiary to have to pay or deliver assets
having a value of twenty-five million dollars ($25,000,000) or more (whether or
not the claim is covered by insurance) or could reasonably be expected to result
in a Material Adverse Effect.

 

9.2.6                     Notice of Material Adverse Effect.  Promptly after
Borrower obtains knowledge thereof, notice of any matter which, alone or when
considered together with other matters, has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

9.2.7                     Notice of Environmental Proceedings.  Without limiting
the provisions of Subsection 9.2.5 hereof, promptly after Borrower’s receipt
thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or other communication alleging a condition that may require
Borrower or any Subsidiary to undertake or to contribute to a cleanup or other
response under Environmental Regulations, or which seeks penalties, damages,
injunctive relief, or criminal sanctions related to alleged violations of such
laws, or which claims personal injury or property damage to any person as a
result of environmental factors or conditions or which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.

 

9.2.8                     Regulatory and Other Notices.  Promptly after
Borrower’s receipt thereof, copies of any notices or other communications
received from any Governmental Authority with respect to any matter or
proceeding the effect of which could reasonably be expected to have a Material
Adverse Effect.

 

9.2.9                     Adverse Action Regarding Required Licenses.  As soon
as Borrower learns that any petition, action, investigation, notice of violation
or apparent liability, notice of forfeiture, order to show cause, complaint or
proceeding is pending, or, to the best of Borrower’s knowledge, threatened, to
seek to revoke, cancel, suspend, modify, or limit any of the Required Licenses,
prompt written notice thereof and Borrower shall contest any such action in a
Good Faith Contest.

 

9.2.10                          Budget.  Promptly upon becoming available and in
any event within thirty (30) days after the beginning of each Fiscal Year, a
copy of the Annual Operating Budget for the next succeeding Fiscal Year and for
each Fiscal Year through the Maturity Date approved by Borrower’s board of
directors, together with the assumptions and projections on which such budget is
based and a copy of forecasts of operations and capital expenditures (including
investments) for each Fiscal Year.  In addition, if any material changes are
made to such budget or projections or forecasts during the year, then Borrower
will furnish copies to the Administrative Agent of any such changes promptly
after such changes have been approved.

 

9.2.11                          Additional Information.  With reasonable
promptness, such other information respecting the condition or operations,
financial or otherwise, of Borrower or any Subsidiary as the Administrative
Agent or any Syndication Party may from time to time reasonably request.

 

37

--------------------------------------------------------------------------------


 

9.3                               Maintenance of Existence and Qualification. 
Borrower shall, and shall cause each Subsidiary to, maintain its corporate
existence in good standing under the laws of its state of organization; provided
any Subsidiary of Borrower shall be permitted to dissolve, merge, consolidate
with any entity, convey, transfer, or lease all or substantially all of its
assets to the extent otherwise permitted under this Credit Agreement, so long as
such event could not reasonably be expected to result in a Material Adverse
Effect.  Borrower shall, and shall cause each Subsidiary to, qualify and remain
qualified as a foreign corporation in each jurisdiction in which such
qualification is necessary in view of its business, operations and properties
except where the failure to so qualify has not and could not reasonably be
expected to result in a Material Adverse Effect; provided, this Section 9.3 is
subject to the Conditional Amendments as set forth in Section 14.26 and Schedule
3 hereto.

 

9.4                               Compliance with Legal Requirements and
Agreements.  Borrower shall, and shall cause each Subsidiary to:  (a) comply
with all laws, rules, regulations and orders applicable to Borrower (or such
Subsidiary, as applicable) or its business unless such failure to comply is the
subject of a Good Faith Contest; and (b) comply with all agreements, indentures,
mortgages, and other instruments to which it (or any Subsidiary, as applicable)
is a party or by which it or any of its (or any Subsidiary, or any of such
Subsidiary’s, as applicable) property is bound; provided, however, that the
failure of Borrower to comply with this sentence in any instance not directly
involving the Administrative Agent or a Syndication Party shall not constitute
an Event of Default unless such failure could reasonably be expected to have a
Material Adverse Effect.

 

9.5                               Compliance with Environmental Laws.  Without
limiting the provisions of Section 9.4 of this Credit Agreement, Borrower shall,
and shall cause Subsidiary to, comply in all material respects with, and take
all reasonable steps necessary to cause all persons occupying or present on any
properties owned or leased by Borrower (or any Subsidiary, as applicable) to
comply with, all Environmental Regulations, the failure to comply with which
would have a Material Adverse Effect or unless such failure to comply is the
subject of a Good Faith Contest.

 

9.6                               Taxes.  Borrower shall pay or cause to be
paid, and shall cause each Subsidiary to pay, when due all taxes, assessments,
and other governmental charges upon it, its income, its sales, its properties
(or upon such Subsidiary and its income, sales, and properties, as applicable),
and federal and state taxes withheld from its (or such Subsidiary’s, as
applicable) employees’ earnings, unless (a) the failure to pay such taxes,
assessments, or other governmental charges could not reasonably be expected to
result in a Material Adverse Effect, or (b) such taxes, assessments, or other
governmental charges are the subject of a Good Faith Contest and Borrower has
established adequate reserves therefor in accordance with GAAP.

 

9.7                               Insurance.  Borrower shall maintain, and cause
each Subsidiary to maintain, insurance with one or more financially sound and
reputable insurance carrier or carriers reasonably acceptable to the
Administrative Agent, in such amounts (including deductibles and self insurance
retention levels) and covering such risks (including fidelity coverage) as are
usually carried by companies engaged in the same or a similar business and
similarly situated, provided, however, that Borrower may, to the extent
permitted by applicable law, provide for appropriate self-insurance with respect
to workers’ compensation.  Borrower shall provide the Administrative Agent with
certificates of insurance (or other evidence of insurance acceptable to the
Administrative Agent) evidencing the continuation or renewal of insurance
coverage required

 

38

--------------------------------------------------------------------------------


 

by this Section 9.7, within ten (10) days following the scheduled date of
expiration thereof (before giving effect to such continuation or renewal).  At
the request of the Administrative Agent, copies of all policies (or such other
proof of compliance with this Section 9.7 as may be reasonably satisfactory)
shall be delivered to the Administrative Agent.  Borrower agrees to pay all
premiums on such insurance as they become due (including grace periods), and
will not permit any condition to exist which would wholly or partially
invalidate any insurance thereon.

 

9.8                               Maintenance of Properties.  Borrower shall
maintain, keep and preserve, and cause each Subsidiary to maintain, keep and
preserve, all of its material properties (tangible and intangible) necessary or
used in the proper conduct of its business in good working order and condition,
ordinary wear and tear excepted, and shall cause to be made all repairs,
renewals, replacements, betterments and improvements thereof, all as in the sole
judgment of Borrower may be reasonably necessary so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

 

9.9                               Payment of Liabilities.  Borrower shall pay,
and shall cause its Subsidiaries to pay, all liabilities (including, without
limitation:  (a) any indebtedness for borrowed money or for the deferred
purchase price of property or services; (b) any obligations under leases which
have or should have been characterized as Capital Leases; and (c) any contingent
liabilities, such as guaranties, for the obligations of others relating to
indebtedness for borrowed money or for the deferred purchase price of property
or services or relating to obligations under leases which have or should have
been characterized as Capital Leases) as they become due beyond any period of
grace under the instrument creating such liabilities, unless (with the exception
of the Bank Debt) (x) the failure to pay such liabilities within such time
period could not reasonably be expected to result in a Material Adverse Effect
or (y) they are contested in good faith by appropriate actions or legal
proceedings, Borrower establishes adequate reserves therefor in accordance with
GAAP, and such contesting will not result in a Material Adverse Effect.

 

9.10                        Inspection.  Borrower shall permit, and cause its
Subsidiaries to permit, the Administrative Agent or any Syndication Party or
their agents, during normal business hours or at such other times as the parties
may agree, to inspect the assets and operations of Borrower and its Subsidiaries
and to examine, and make copies of or abstracts from, Borrower’s properties,
books, and records, and to discuss the affairs, finances, operations, and
accounts of Borrower and its Subsidiaries with their respective officers,
directors, employees, and independent certified public accountants (and by this
provision Borrower authorizes said accountants to discuss with the
Administrative Agent or any Syndication Party or their agents the finances and
affairs of Borrower); provided, that, in the case of each meeting with the
independent accountants Borrower is given an opportunity to have a
representative present at such meeting.

 

9.11                        Required Licenses; Permits; Intellectual Property;
etc.  Borrower shall duly and lawfully obtain and maintain in full force and
effect, and shall cause its Subsidiaries to obtain and maintain in full force
and effect, all Required Licenses and Intellectual Property as appropriate for
the business being conducted and properties owned by Borrower or such
Subsidiaries at any given time.

 

9.12                        ERISA.  Borrower shall make or cause to be made, and
cause each Subsidiary to make or cause to be made, all payments or contributions
to all Borrower Pension Plans covered

 

39

--------------------------------------------------------------------------------


 

by Title IV of ERISA, which are necessary to enable those Borrower Pension Plans
to continuously meet all minimum funding standards or requirements.

 

9.13                        Maintenance of Commodity Position.  Borrower shall
protect its commodity inventory holdings or commitments to buy or sell
commodities against adverse price movements, including the taking of equal and
opposite positions in the cash and futures markets, to minimize losses and
protect margins in commodity production, storage, processing and marketing as is
recognized as financially sound and reputable by prudent business persons in the
commodity business.

 

9.14                        Financial Covenants.  Borrower shall maintain the
following financial covenants:

 

9.14.1                          Minimum Consolidated Net Worth.  Borrower shall
have as of the end of each Fiscal Quarter, a Consolidated Net Worth equal to or
greater than $3,500,000,000.

 

9.14.2                          Consolidated Funded Debt to Consolidated Cash
Flow.  Borrower shall have as of the end of each Fiscal Quarter, a ratio of
Consolidated Funded Debt divided by Consolidated Cash Flow, as measured on the
previous consecutive four Fiscal Quarters, of no greater than 3.50 to 1.00.

 

9.14.3                          Adjusted Consolidated Funded Debt to
Consolidated Net Worth.  Borrower shall not permit the ratio of Adjusted
Consolidated Funded Debt to Consolidated Net Worth to exceed .80 to 1.00, as
measured at the end of each Fiscal Quarter.

 

This Section 9.14 is subject to the Conditional Amendments as set forth in
Section 14.26 and Schedule 3 hereto.

 

ARTICLE 10.  NEGATIVE COVENANTS

 

From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, the Syndication Parties have no obligation to make
any Loan, Borrower agrees that it will observe and comply with the following
covenants:

 

10.1                        Borrowing.  Borrower shall not (nor shall it permit
any of its Consolidated Subsidiaries to) create, incur, assume or permit to
exist, directly or indirectly, any Priority Debt if after giving effect thereto
the aggregate outstanding principal amount of all Priority Debt would exceed 20%
of Consolidated Net Worth.

 

10.2                        No Other Businesses.  Borrower shall not (nor shall
it permit any of its Consolidated Subsidiaries to) engage in any material
respects in any business activity or operations other than operations or
activities (a) in the agriculture industry, (b) in the food industry, (c) in the
energy industry, (d) in the financial services industry consisting of the
financing of member cooperatives, producers and other commercial businesses,
insurance and bonding services, and hedging brokerage, in each case conducted in
the ordinary course of business or (e) which are not substantially different
from or are related to its present business activities or operations.

 

40

--------------------------------------------------------------------------------


 

10.3                        Liens.  Borrower shall not (nor shall it permit any
of its Consolidated Subsidiaries to) create, incur, assume or suffer to exist
any Lien on any of its real or personal properties (including, without
limitation, leasehold interests, leasehold improvements and any other interest
in real property or fixtures), now owned or hereafter acquired, except the
following Liens (“Permitted Encumbrances”):

 

(a)                                 Liens for taxes or assessments or other
charges or levies of any Governmental Authority, that are not delinquent or if
delinquent (i) are the subject of a Good Faith Contest but in no event past the
time when a penalty would be incurred, and (ii) the aggregate amount of
liabilities so secured (including interest and penalties) does not exceed
$25,000,000.00 at any one time outstanding;

 

(b)                                 Liens imposed by law, such as mechanic’s,
worker’s, repairman’s, miner’s, agister’s, attorney’s, materialmen’s,
landlord’s, warehousemen’s and carrier’s Liens and other similar Liens which are
securing obligations incurred in the ordinary course of business for sums not
yet due and payable or if due and payable which are the subject of a Good Faith
Contest;

 

(c)                                  Liens under workers’ compensation,
unemployment insurance, social security or similar legislation (other than
ERISA), or to secure payments of premiums for insurance purchased in the
ordinary course of business, or to secure the performance of tenders, statutory
obligations, surety and appearance bonds and bids, bonds for release of an
attachment, stay of execution or injunction, leases, government contracts,
performance and return-of-money bonds and other similar obligations, all of
which are incurred in the ordinary course of business of Borrower or such
Consolidated Subsidiary, as applicable, and not in connection with the borrowing
of money;

 

(d)                                 Any attachment or judgment Lien, the time
for appeal or petition for rehearing of which shall not have expired or in
respect of which Borrower or such Consolidated Subsidiary is protected in all
material respects by insurance or for the payment of which adequate reserves
have been established, provided that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Good Faith Contest, and provided, further, that the aggregate amount of
liabilities of Borrower and its Consolidated Subsidiaries so secured (including
interest and penalties) shall not be in excess of $25,000,000.00 at any one time
outstanding;

 

(e)                                  Easements, rights-of-way, restrictions,
encroachments, covenants, servitudes, zoning and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use
and enjoyment by Borrower or any Consolidated Subsidiary of the property or
assets encumbered thereby in the normal course of its business or materially
impair the value of the property subject thereto;

 

(f)                                   Liens arising in the ordinary course of
business and created in connection with amounts on deposit in charge card and
like accounts (such as Visa or MasterCard);

 

41

--------------------------------------------------------------------------------


 

(g)                                  Any Lien created to secure all or any part
of the purchase price or cost of construction, or to secure Debt incurred or
assumed to pay all or a part of the purchase price or cost of construction, of
any property (or any improvement thereon) acquired or constructed by Borrower or
a Consolidated Subsidiary after the date of this Credit Agreement, provided that

 

(i)                                     no such Lien shall extend to or cover
any property other than the property (or improvement thereon) being acquired or
constructed or rights relating solely to such item or items of property (or
improvement thereon),

 

(ii)                                  the principal amount of Debt secured by
any such Lien shall at no time exceed an amount equal to the lesser of (A) the
cost to Borrower or such Consolidated Subsidiary of the property (or improvement
thereon) being acquired or constructed or (B) the “Fair Market Value” (defined
as the sale value of such property that would be realized in an arm’s-length
sale at such time between an informed and willing buyer and an informed and
willing seller (neither being under a compulsion to buy or sell, respectively))
(as determined in good faith by Borrower) of such property, determined at the
time of such acquisition or at the time of substantial completion of such
construction, and

 

(iii)                               such Lien shall be created contemporaneously
with, or within 180 days after, the acquisition or completion of construction of
such property (or improvement thereon);

 

(h)                                 Any Lien existing on property acquired by
Borrower or any Consolidated Subsidiary at the time such property is so acquired
(whether or not the Debt secured thereby is assumed by Borrower or such
Consolidated Subsidiary) or any Lien existing on property of a Person
immediately prior to the time such Person is merged into or consolidated with
Borrower or any Consolidated Subsidiary, provided that

 

(i)                                     no such Lien shall have been created or
assumed in contemplation of such acquisition of property or such consolidation
or merger,

 

(ii)                                  such Lien shall extend only to the
property acquired or the property of such Person merged into or consolidated
with Borrower or such Consolidated Subsidiary which was subject to such Lien as
of the time of such consolidation or merger, and

 

(iii)                               the principal amount of the Debt secured by
any such Lien shall at no time exceed an amount equal to 100% of the Fair Market
Value (as determined in good faith by the board of directors of Borrower or such
Consolidated Subsidiary) of the property subject thereto at the time of the
acquisition thereof or at the time of such merger or consolidation;

 

(i)                                     Liens of CoBank and other cooperatives,
respectively, on Investments by Borrower in the stock, participation
certificates, or allocated reserves of CoBank or other cooperatives,
respectively, owned by Borrower;

 

42

--------------------------------------------------------------------------------


 

(j)                                    All precautionary filings of financing
statements under the Uniform Commercial Code which cover property that is made
available to or used by Borrower or any Consolidated Subsidiary pursuant to the
terms of an Operating Lease or Capital Lease;

 

(k)                                 Liens consisting of the cash
collateralization of obligations in respect of letters of credit under the
Revolving Loan Credit Agreement; and

 

(l)                                     other Liens not otherwise permitted
under clauses (a) through (k) of this Section 10.3 securing Debt, provided that
the existence, creation, issuance, incurrence or assumption of such Debt is
permitted under Sections 10.1 and 9.14 hereof.

 

10.4                        Sale of Assets.  Borrower shall not (nor shall it
permit any of its Consolidated Subsidiaries to) sell, convey, assign, lease or
otherwise transfer or dispose of, voluntarily, by operation of law or otherwise,
any material part of its now owned or hereafter acquired assets during any
twelve (12) month period commencing September 1, 2014 and each September 1
thereafter, except:  (a) the sale of inventory, equipment and fixtures disposed
of in the ordinary course of business, (b) the sale or other disposition of
assets no longer necessary or useful for the conduct of its business, (c) leases
or sales of assets of Borrower or any Subsidiary of Borrower to any joint
venture entity, of which Borrower or any Subsidiary of Borrower holds an
ownership interest and shares in the earnings; provided, that the terms of any
such lease or sale and the division of the joint venture’s earnings, when viewed
as a whole, can be reasonably expected to generate the same or greater book
earnings and cash flow for Borrower or such Subsidiary of Borrower as would be
generated absent such lease or sale, and (d) the sale by CHS Capital of loans
and commitments originated by it in the ordinary course of business.  For
purposes of this Section 10.4, “material part” shall mean ten percent (10%) or
more of the lesser of the book value or the market value of the assets of
Borrower or such Consolidated Subsidiary as shown on the balance sheets thereof
as of the August 31 immediately preceding each such twelve (12) month
measurement period.

 

10.5                        Liabilities of Others.  Borrower shall not (nor
shall it permit any of its Consolidated Subsidiaries to) assume, Guarantee,
become liable as a surety, endorse, contingently agree to purchase, or otherwise
be or become liable, directly or indirectly (including, but not limited to, by
means of a maintenance agreement, an asset or stock purchase agreement, or any
other agreement designed to ensure any creditor against loss), for or on account
of the obligation of any Person, except:  (a) by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s or any Consolidated Subsidiary’s business; (b) guarantees
made from time to time, whether in existence on the Closing Date or made
subsequent thereto, among Borrower and its Consolidated Subsidiaries; provided,
that guarantees of obligations of CHS Capital by Borrower and its Consolidated
Subsidiaries (other than CHS Capital) shall not exceed in the aggregate
(x) $1,000,000,000.00 minus (y) the amount of loans or advances by Borrower and
such Consolidated Subsidiaries to CHS Capital under Section 10.6(c) and
Investments by Borrower and such Consolidated Subsidiaries in CHS Capital under
Section 10.8(g); and (c) guarantees made from time to time (including, for the
avoidance of doubt, guarantees of producer loans and guarantees of loans to
member cooperatives), whether in existence on the Closing Date or made
subsequent thereto, by Borrower and its Consolidated Subsidiaries in the
ordinary course of their respective businesses with respect to the liabilities
and obligations of other Persons (other than

 

43

--------------------------------------------------------------------------------


 

CHS Capital), provided, however, that the aggregate amount of all indebtedness
guaranteed under this clause (c) shall not exceed $1,000,000,000.00 in the
aggregate; provided, that this Section 10.5 is subject to the Conditional
Amendments as set forth in Section 14.26 and Schedule 3 hereto.

 

10.6                        Loans.  Borrower shall not (nor shall it permit any
of its Consolidated Subsidiaries to) lend or advance money, credit, or property
to any Person, except for:  (a) loans to Consolidated Subsidiaries (other than
to CHS Capital, except in the case of loans or advances made by CHS Capital);
(b) trade credit extended in the ordinary course of business and advances
against the purchase price for the purchase by Borrower of goods or services in
the ordinary course of business including extensions of credit in the form of
clearing accounts for settlement of grain purchases and related cash management
activities to cooperative association members; (c) loans to CHS Capital in an
aggregate outstanding principal amount not to exceed in the aggregate
(x) $1,000,000,000.00 minus (y) the amount of guarantees by Borrower and its
Consolidated Subsidiaries (other than CHS Capital) in favor of CHS Capital under
Section 10.5(b) and Investments by Borrower and such Consolidated Subsidiaries
in CHS Capital under Section 10.8(g); (d) other loans (other than loans to CHS
Capital), provided that at all times the aggregate outstanding principal amount
of all such other loans retained by Borrower and any such Consolidated
Subsidiary shall not exceed $500,000,000; (e) loans by NCRA of its excess cash
reserves to its member owners; and (f) loans by CHS Capital in the ordinary
course of business; provided, clause (c)(x) under this Section 10.6 is subject
to the Conditional Amendments as set forth in Section 14.26 and Schedule 3
hereto.

 

10.7                        Merger; Acquisitions; Business Form; etc.  Borrower
shall not (nor shall it permit any of its Consolidated Subsidiaries to) merge or
consolidate with any entity, or acquire all or substantially all of the assets
of any person or entity, or convey, transfer or lease all or substantially all
of its assets to any Person, in a single transaction or in a series of
transactions, or form or create any new Subsidiary (other than a Consolidated
Subsidiary formed by Borrower), acquire the controlling interest in any Person,
change its business form from a cooperative corporation, or commence operations
under any other name, organization, or entity, including any joint venture;
provided, however,

 

(a)                                 The foregoing shall not prevent any
consolidation, acquisition, or merger if after giving effect thereto:

 

(i)                                     Borrower is the surviving entity; and

 

(ii)                                  no Event of Default or Potential Default
shall have occurred and be continuing.

 

(b)                                 The foregoing shall not prevent Borrower
from forming or creating any new Subsidiary provided:

 

(i)                                     the Investment in such Subsidiary does
not violate any provision of Section 10.8 hereof; and

 

44

--------------------------------------------------------------------------------


 

(ii)                                  such Subsidiary shall not acquire all or
substantially all of the assets of any Person except through an acquisition,
consolidation, or merger satisfying the requirements of clause (a) of this
Section 10.7.

 

(c)                                  The foregoing shall not prevent Borrower
from acquiring the controlling interest of any entity described in
Exhibit 10.8(f) hereto or pursuant to Section 10.8(k).

 

(d)                                 CHS Capital shall be permitted to acquire
the assets of, or a controlling interest in, any Person in connection with a
workout, exercise of remedies or restructuring related to CHS Capital’s
financing activities in the ordinary course of business.

 

(e)                                  CHS Capital may transfer CHS Capital Loan
Assets to a Wholly Owned Subsidiary in the ordinary course of business.

 

No such conveyance, transfer or lease of substantially all of the assets of
Borrower shall have the effect of releasing Borrower or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.7 from its liability under this
Credit Agreement or the Notes.

 

10.8                        Investments.  Except for the purchase of Bank Equity
Interests, Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) own, purchase or acquire any stock, obligations or securities
of, or any other interest in, or make any capital contribution to, or otherwise
make an Investment in, any Person, except that Borrower and the Consolidated
Subsidiaries may own, purchase or acquire:

 

(a)                                 commercial paper maturing not in excess of
one year from the date of acquisition and rated P1 by Moody’s Investors
Service, Inc. or A1 by Standard & Poor’s Corporation on the date of acquisition;

 

(b)                                 certificates of deposit in North American
commercial banks rated C or better by Keefe, Bruyette & Woods, Inc. or 3 or
better by Cates Consulting Analysts (or any successors thereto), maturing not in
excess of one year from the date of acquisition;

 

(c)                                  obligations of the United States government
or any agency thereof, the obligations of which are guaranteed by the United
States government, maturing, in each case, not in excess of one year from the
date of acquisition;

 

(d)                                 repurchase agreements of any bank or trust
company incorporated under the laws of the United States of America or any state
thereof and fully secured by a pledge of obligations issued or fully and
unconditionally guaranteed by the United States government;

 

(e)                                  Investments permitted under Sections 10.5,
10.6, and 10.7;

 

(f)                                   Investments in Persons identified,
including the book value of each such Investment, on Exhibit 10.8(f) hereto;
provided that the amount of such Investment shall not increase above the amount
shown in Exhibit 10.8(f), except for Investments made pursuant to clauses
(h) and (k) of this Section 10.8;

 

45

--------------------------------------------------------------------------------


 

(g)                                  Investments by Borrower or Consolidated
Subsidiaries in Consolidated Subsidiaries; provided that Investments in CHS
Capital by Borrower and its Consolidated Subsidiaries (other than CHS Capital)
shall not exceed in the aggregate (x) $1,000,000,000.00 minus (y) the amount of
guarantees by Borrower and such Consolidated Subsidiaries in favor of CHS
Capital under Section 10.5(b) and loans or advances by Borrower and such
Consolidated Subsidiaries to CHS Capital under Section 10.6(c); provided, this
clause (g) is subject to the Conditional Amendments as set forth in
Section 14.26 and Schedule 3 hereto;

 

(h)                                 Investments in the form of non-cash
patronage dividends or retained earnings in any Person;

 

(i)                                     insurance and bonding services provided
by CHS Insurance Services, LLC and its Subsidiaries in the ordinary course of
business;

 

(j)                                    Investments in CF Industries Nitrogen LLC
in an amount not to exceed $2,800,000,000; and

 

(k)                                 Investments in addition to those permitted
by clauses (a) through (i) above in other Persons (other than CHS Capital) in an
aggregate amount outstanding at any point in time not exceeding the greater of
(a) $1,500,000,000.00 and (b) 10% of the total assets of Borrower as set forth
on Borrower’s balance sheet for the most recent Fiscal Year, determined in
accordance with GAAP (for the avoidance of doubt, without regard to any limit on
the amount of intangible assets included in other provisions of this Credit
Agreement).

 

10.9                        Transactions With Related Parties.  Borrower shall
not, and will not permit any Subsidiary to, enter into directly or indirectly
any transaction or material group of related transactions (including, without
limitation, the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate, except in the ordinary course
and pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable than would be
obtained by Borrower or such Subsidiary in a comparable arm’s-length transaction
with an unrelated Person.

 

10.10                 Patronage Refunds, etc.  Borrower shall not, directly or
indirectly, in any Fiscal Year (a) declare or pay any cash patronage refunds to
patrons or members which in the aggregate exceed 20% of Borrower’s consolidated
net patronage income for the Fiscal Year of Borrower preceding the Fiscal Year
in which such patronage refunds are to be paid, (b) directly or indirectly
redeem or otherwise retire its equity, or (c) make any cash distributions of any
kind or character in respect of its equity, unless, in the case of the foregoing
clauses (a), (b), or (c), (i) at the time of taking such action no Event of
Default or Potential Default exists hereunder and (ii) after giving effect
thereto no Event of Default or Potential Default would exist hereunder.

 

10.11                 Change in Fiscal Year.  Borrower shall not change its
Fiscal Year from a year ending on August 31 unless required to do so by the
Internal Revenue Service, in which case Borrower agrees to such amendment of the
terms Fiscal Quarter and Fiscal Year, as used herein, as the Administrative
Agent reasonably deems necessary.

 

46

--------------------------------------------------------------------------------


 

10.12                 ERISA.  Borrower shall not:  (a) engage in or permit any
transaction which could result in a “prohibited transaction” (as such term is
defined in Section 406 of ERISA) or in the imposition of an excise tax pursuant
to Section 4975 of the Code with respect to any Borrower Benefit Plan;
(b) engage in or permit any transaction or other event which could result in a
“reportable event” (as such term is defined in Section 4043 of ERISA) for any
Borrower Pension Plan; (c) fail to make full payment when due of all amounts
which, under the provisions of any Borrower Benefit Plan, Borrower is required
to pay as contributions thereto; (d) permit to exist any “accumulated funding
deficiency” (as such term is defined in Section 302 of ERISA) as of the end of
any Fiscal Year, in excess of five percent (5.0%) of net worth (determined in
accordance with GAAP) of Borrower and its Consolidated Subsidiaries, whether or
not waived, with respect to any Borrower Pension Plan; (e) fail to make any
payments to any Multiemployer Plan that Borrower may be required to make under
any agreement relating to such Multiemployer Plan or any law pertaining thereto;
or (f) terminate any Borrower Pension Plan in a manner which could result in the
imposition of a lien on any property of Borrower pursuant to Section 4068 of
ERISA. Borrower shall not terminate any Borrower Pension Plan so as to result in
any liability to the PBGC.

 

10.13                 Sanctions Laws and Regulations.

 

(a)                                 Borrower shall not request any Loans, and
Borrower shall not, directly or indirectly, use, and shall not make available
any proceeds hereunder to any of its Subsidiaries, join venture partner or any
other Person and their respective directors, officers and employees shall not,
directly or indirectly, use the proceeds of the Loans or any other application
of the credit facilities under this Credit Agreement (i) in furtherance of an
offer, payment, promise to pay or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) to fund any activities or business with any Person,
or in any country or territory, that at the time of such funding is a Sanctioned
Person or Sanctioned Country; provided, that, the Borrower and its Subsidiaries
may engage in business activities in such countries or territories otherwise
prohibited under this clause (ii) to the extent expressly authorized by the
governments of the United States, the United Nations Security Council, the
European Union and the United Kingdom, provided such activities would not result
in a violation of any Sanctions Laws and Regulations by any party to this Credit
Agreement, or (iii) in any other manner that would result in a violation of any
Sanctions Laws and Regulations by any party to this Credit Agreement.

 

(b)                                 Borrower shall not knowingly permit any of
the funds or assets of Borrower that are used to pay any amount due pursuant to
this Credit Agreement to constitute funds obtained from transactions with or
relating to Designated Persons or countries which are the subject of sanctions
under any Sanctions Laws and Regulations.

 

ARTICLE 11.  INDEMNIFICATION

 

11.1                        General; Stamp Taxes; Intangibles Tax.  Borrower
agrees to indemnify and hold the Administrative Agent, each Syndication Party
and each of their Affiliates, together with each of their respective directors,
officers, employees, agents, professional advisers and representatives
(“Indemnified Parties”) harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any other

 

47

--------------------------------------------------------------------------------


 

Indemnified Party may incur (or which may be claimed against any such
Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from:  (a) the execution or
delivery of this Credit Agreement or any other Loan Document or any agreement or
instrument contemplated thereby; (b) the use of the proceeds of the Loans;
(c) the material inaccuracy of any representation or warranty of or with respect
to Borrower in this Credit Agreement or the other Loan Documents; (d) the
material failure of Borrower to perform or comply with any covenant or
obligation of Borrower under this Credit Agreement or the other Loan Documents;
(e) the exercise by the Administrative Agent of any right or remedy set forth in
this Credit Agreement or the other Loan Documents; or (f) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not an
Indemnified Party is a party thereto (and regardless of whether such matter is
initiated by a third party or by Borrower or any of its Subsidiaries or
Affiliates); provided that Borrower shall have no obligation to indemnify any
Indemnified Party against claims, damages, losses, liabilities, costs or
expenses to the extent that a court of competent jurisdiction renders a final
non-appealable determination that the foregoing are solely the result of the
willful misconduct or gross negligence of such Indemnified Party.  In addition,
Borrower agrees to indemnify and hold the Indemnified Parties harmless from and
against any and all claims, damages, losses, liabilities, costs or expenses
whatsoever which the Administrative Agent or any other Indemnified Party may
incur (or which may be claimed against any such Indemnified Party by any
Person), including attorneys’ fees incurred by any Indemnified Party, arising
out of or resulting from the imposition or nonpayment by Borrower of any stamp
tax, intangibles tax, or similar tax imposed by any state, including any amounts
owing by virtue of the assertion that the property valuation used to calculate
any such tax was understated.  Borrower shall have the right to assume the
defense of any claim as would give rise to Borrower’s indemnification obligation
under this Section 11.1 with counsel of Borrower’s choosing so long as such
defense is being diligently and properly conducted and Borrower shall establish
to the Indemnified Party’s satisfaction that the amount of such claims are not,
and will not be, material in comparison to the liquid and unrestricted assets of
Borrower available to respond to any award which may be granted on account of
such claim.  So long as the conditions of the preceding sentence are
met, Indemnified Party shall have no further right to reimbursement of
attorneys’ fees incurred thereafter.  To the fullest extent permitted by
applicable law Borrower shall not assert and hereby waives any claim against any
Indemnified Party on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance, or the use of the
proceeds thereof.  No Indemnified Party shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Credit Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.  The obligation to
indemnify set forth in this Section 11.1 shall survive the termination of this
Credit Agreement and other covenants.

 

11.2                        Indemnification Relating to Hazardous Substances. 
Borrower shall not locate, produce, treat, transport, incorporate, discharge,
emit, release, deposit or dispose of any Hazardous Substance in, upon, under,
over or from any property owned or held by Borrower, except in accordance with
all Environmental Regulations; Borrower shall not permit any Hazardous Substance
to be located, produced, treated, transported, incorporated, discharged,

 

48

--------------------------------------------------------------------------------


 

emitted, released, deposited, disposed of or to escape in, upon, under, over or
from any property owned or held by Borrower, except in accordance with
Environmental Regulations; and Borrower shall comply with all Environmental
Regulations which are applicable to such property.  Borrower shall indemnify the
Indemnified Parties against, and shall reimburse the Indemnified Parties for,
any and all claims, demands, judgments, penalties, liabilities, costs, damages
and expenses, including court costs and attorneys’ fees incurred by the
Indemnified Parties (prior to trial, at trial and on appeal) in any action
against or involving the Indemnified Parties, resulting from any breach of the
foregoing covenants in this Section 11.2 or the covenants in Section 9.5 hereof,
or from the discovery of any Hazardous Substance in, upon, under or over, or
emanating from, such property, it being the intent of Borrower and the
Indemnified Parties that the Indemnified Parties shall have no liability or
responsibility for damage or injury to human health, the environmental or
natural resources caused by, for abatement and/or clean-up of, or otherwise with
respect to, Hazardous Substances as the result of the Administrative Agent or
any Syndication Party exercising any of its rights or remedies with respect
thereto, including but not limited to becoming the owner thereof by foreclosure
or conveyance in lieu of foreclosure of a judgment lien; provided that such
indemnification as it applies to the exercise by the Administrative Agent or any
Syndication Party of its rights or remedies with respect to the Loan Documents
shall not apply to claims arising solely with respect to Hazardous Substances
brought onto such property by the Administrative Agent or such Syndication Party
while engaged in activities other than operations substantially the same as the
operations previously conducted on such property by Borrower.  The foregoing
covenants of this Section 11.2 shall be deemed continuing covenants for the
benefit of the Indemnified Parties, and any successors and assigns of the
Indemnified Parties, including but not limited to, any transferee of the title
of the Administrative Agent or any Syndication Party or any subsequent owner of
the property, and shall survive the satisfaction or release of any lien, any
foreclosure of any lien and/or any acquisition of title to the property or any
part thereof by the Administrative Agent or any Syndication Party, or anyone
claiming by, through or under the Administrative Agent or any Syndication Party
or Borrower by deed in lieu of foreclosure or otherwise.  Any amounts covered by
the foregoing indemnification shall bear interest from the date incurred at the
Default Interest Rate, shall be payable on demand.  The indemnification and
covenants of this Section 11.2 shall survive the termination of this Credit
Agreement and other covenants.

 

ARTICLE 12.  EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

12.1                        Events of Default.  The occurrence of any of the
following events (each an “Event of Default”) shall, at the option of the
Administrative Agent or at the direction of the Required Lenders, make the
entire Bank Debt immediately due and payable (provided, that in the case of an
Event of Default under Subsection 12.1(e) with respect to Borrower all amounts
owing hereunder and under the other Loan Documents shall automatically and
immediately become due and payable without any action by or on behalf of the
Administrative Agent), and the Administrative Agent may exercise all rights and
remedies for the collection of any amounts outstanding hereunder and take
whatever action it deems necessary to secure itself, all without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind or character:

 

49

--------------------------------------------------------------------------------


 

(a)                                 Failure of Borrower to pay (i) when due,
whether by acceleration or otherwise, any principal in accordance with this
Credit Agreement or the other Loan Documents, or (ii) within five (5) days of
the date when due, whether by acceleration or otherwise, any interest or amounts
other than principal in accordance with this Credit Agreement or the other Loan
Documents.

 

(b)                                 Any representation or warranty set forth in
any Loan Document, any Borrowing Notice, any financial statements or reports or
projections or forecasts, or in connection with any transaction contemplated by
any such document, shall prove in any material respect to have been false or
misleading when made or furnished by Borrower.

 

(c)                                  Any default by Borrower in the performance
or compliance with the covenants, promises, conditions or provisions of Sections
2.9, 9.3 (with respect to Borrower’s existence), 9.10, 9.14 or Article 10
(excluding Section 10.12) of this Credit Agreement.

 

(d)                                 The failure of Borrower to pay when due, or
failure to perform or observe any other obligation or condition with respect to
any of the following obligations to any Person, beyond any period of grace under
the instrument creating such obligation:  (i) any indebtedness for borrowed
money or for the deferred purchase price of property or services, (ii) any
obligations under leases which have or should have been characterized as Capital
Leases, or (iii) any contingent liabilities, such as guaranties, for the
obligations of others relating to indebtedness for borrowed money or for the
deferred purchase price of property or services or relating to obligations under
leases which have or should have been characterized as Capital Leases; provided
that no such failure will be deemed to be an Event of Default hereunder unless
and until the aggregate amount owing under obligations with respect to which
such failures have occurred and are continuing is at least $100,000,000.00.

 

(e)                                  Borrower or any Significant Subsidiary
applies for or consents to the appointment of a trustee or receiver for any part
of its properties; any bankruptcy, reorganization, debt arrangement, dissolution
or liquidation proceeding is commenced or consented to by Borrower or any
Significant Subsidiary; or any application for appointment of a receiver or a
trustee, or any proceeding for bankruptcy, reorganization, debt management or
liquidation is filed for or commenced against Borrower or any Significant
Subsidiary, and is not withdrawn or dismissed within sixty (60) days thereafter.

 

(f)                                   Failure of Borrower to comply with any
other provision of this Credit Agreement or the other Loan Documents not
constituting an Event of Default under any of the preceding subclauses of this
Section 12.1, and such failure continues for thirty (30) days after Borrower
learns of such failure to comply, whether by Borrower’s own discovery or through
notice from the Administrative Agent.

 

(g)                                  The entry of one or more judgments in an
aggregate amount in excess of $25,000,000.00 against Borrower not stayed,
discharged or paid within thirty (30) days after entry.

 

(h)                                 The occurrence of an “Event of Default”
under any Material Debt Agreement.

 

50

--------------------------------------------------------------------------------


 

(i)                                     The occurrence of a Change of Control.

 

12.2                        No Loan.  The Syndication Parties shall have no
obligation to make any Loan if a Potential Default or an Event of Default shall
occur and be continuing.

 

12.3                        Rights and Remedies.  In addition to the remedies
set forth in Section 12.1 and 12.2 hereof, upon the occurrence of an Event of
Default, the Administrative Agent shall be entitled to exercise, subject to the
provisions of Section 13.8 hereof, all the rights and remedies provided in the
Loan Documents and by any applicable law.  Each and every right or remedy
granted to the Administrative Agent pursuant to this Credit Agreement and the
other Loan Documents, or allowed the Administrative Agent by law or equity,
shall be cumulative.  Failure or delay on the part of the Administrative Agent
to exercise any such right or remedy shall not operate as a waiver thereof.  Any
single or partial exercise by the Administrative Agent of any such right or
remedy shall not preclude any future exercise thereof or the exercise of any
other right or remedy.

 

12.4                        Allocation of Proceeds.  If an Event of Default has
occurred and is continuing and the maturity of all or any portion of the Bank
Debt has been accelerated pursuant to this Article 12, all payments received by
the Administrative Agent hereunder, in respect of any principal of or interest
on the Bank Debt or any other amounts payable by Borrower hereunder shall be
applied by the Administrative Agent in the following order, in each case whether
or not allowed or allowable in any applicable bankruptcy, insolvency,
receivership or other similar proceeding:

 

(i)                                     amounts due to the Administrative Agent
hereunder in its capacity as such;

 

(ii)                                  amounts due to the Syndication Parties
pursuant to Sections 3.5 and 14.1, on a pro rata basis;

 

(iii)                               payments of accrued interest in respect of
Loans, to be applied in accordance with Section 4.6;

 

(iv)                              payments of outstanding principal amounts in
respect of Loans, to be applied in accordance with Section 4.6;

 

(v)                                 all other Bank Debt, on a pro rata basis;

 

(vi)                              all other obligations of Borrower and its
Subsidiaries owing to any Syndication Party, to the extent evidenced in writing
to Borrower and the Administrative Agent, on a pro rata basis; and

 

(vii)                           any surplus remaining after application as
provided for herein, to Borrower or otherwise as may be required by applicable
law.

 

51

--------------------------------------------------------------------------------


 

ARTICLE 13.  AGENCY AGREEMENT

 

13.1                        Funding of Syndication Interest.  Each Syndication
Party, severally but not jointly, hereby irrevocably agrees to fund its Funding
Share of the Loans (“Loan Payment”) as determined pursuant to the terms and
conditions contained herein and in particular, Article 2 hereof.  Each
Syndication Party’s Individual Commitment and its interest in each Loan
hereunder (collectively, its “Syndication Interest”) shall be without recourse
to the Administrative Agent or any other Syndication Party and shall not be
construed as a loan from any Syndication Party to the Administrative Agent or
any other Syndication Party.

 

13.2                        Syndication Parties’ Obligations to Remit Funds. 
Each Syndication Party agrees to remit its Funding Share of each Loan to the
Administrative Agent as, and within the time deadlines (“Syndication Party
Funding Date”), required in this Credit Agreement.  Unless the Administrative
Agent shall have received notice from a Syndication Party (i) in the case of
LIBO Rate Loans, prior to the date on which such Syndication Party is to provide
funds to the Administrative Agent for a Loan to be made by such Syndication
Party, (ii) in the case of Base Rate Loans, prior to the time and date on which
such Syndication Party is to provide funds to the Administrative Agent for a
Loan to be made by such Syndication Party or (iii) in the case of Quoted Rate
Loans, prior to the date on which such Syndication Party is to provide funds to
the Administrative Agent for a Loan to be made by such Syndication Party, that
such Syndication Party will not make available to the Administrative Agent such
funds, the Administrative Agent may assume that such Syndication Party has made
such funds available to the Administrative Agent on the date of such Loan in
accordance with the terms of this Credit Agreement and the Administrative Agent
in its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount.  If
and to the extent such Syndication Party shall not have made such funds
available to the Administrative Agent by the applicable Syndication Party
Funding Date and such Syndication Party has not given the Administrative Agent
the notice referenced in the immediately preceding sentence, such Syndication
Party agrees to repay the Administrative Agent forthwith on demand such
corresponding amount (if any) made available by the Administrative Agent
together with interest thereon, for each day from the date such amount is made
available to Borrower until the Banking Day such amount is repaid to the
Administrative Agent (assuming payment is received by the Administrative Agent
at or prior to 2:00 P.M. (Central time), and until the next Banking Day if
payment is not received until after 2:00 P.M. (Central time)), at the customary
rate set by the Administrative Agent for the correction of errors among banks
for three (3) Banking Days and thereafter at the Base Rate.  If such Syndication
Party shall repay to the Administrative Agent such corresponding amount (if any)
made available by the Administrative Agent, such amount so repaid shall
constitute such Syndication Party’s Loan for purposes of this Credit Agreement. 
If such Syndication Party does not pay such corresponding amount (if any) made
available by the Administrative Agent forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify Borrower, and
Borrower shall immediately pay such corresponding amount to the Administrative
Agent with the interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent, at the rate of interest applicable to such Loan at the time.

 

13.3                        [Reserved].

 

52

--------------------------------------------------------------------------------


 

13.4                        [Reserved].

 

13.5                        Agency Appointment.  Each of the Syndication Parties
hereby designates and appoints the Administrative Agent to act as agent to
service and collect the Loans and its respective Loans and Notes, if any, and to
take such action on behalf of such Syndication Party with respect to the Loans
and such Loans and Notes, if any, and to execute such powers and to perform such
duties, as specifically delegated or required herein, as well as to exercise
such powers and to perform such duties as are reasonably incidental thereto, and
to receive and benefit from such fees and indemnifications as are provided for
or set forth herein, until such time as a successor is appointed and qualified
to act as the Administrative Agent.  The institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Syndication Party as any other Syndication Party and may exercise
the same as though it were not the Administrative Agent, and such Syndication
Party and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

13.6                        Power and Authority of the Administrative Agent. 
Without limiting the generality of the power and authority vested in the
Administrative Agent pursuant to Section 13.5 hereof, the power and authority
vested in the Administrative Agent includes, but is not limited to, the
following:

 

13.6.1                          Advice.  To solicit the advice and assistance of
each of the Syndication Parties and Voting Participants concerning the
administration of the Loans and the exercise by the Administrative Agent of its
various rights, remedies, powers, and discretions with respect thereto.  As to
any matters not expressly provided for by this Credit Agreement or any other
Loan Document, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
signed by all of the Syndication Parties or the Required Lenders, as the case
may be (and including in each such case, Voting Participants), and any action
taken or failure to act pursuant thereto shall be binding on all of the
Syndication Parties, Voting Participants, and the Administrative Agent.  In the
absence of a request by the Required Lenders, the Administrative Agent shall
have authority, in its sole discretion, to take or not to take any action,
unless the Loan Documents specifically require the consent of the Required
Lenders, of all of the Syndication Parties or of other specified Persons.

 

13.6.2              Documents.  To execute, seal, acknowledge, and deliver as
the Administrative Agent, all such instruments as may be appropriate in
connection with the administration of the Loans and the exercise by the
Administrative Agent of its various rights with respect thereto.

 

13.6.3              Proceedings.  To initiate, prosecute, defend, and to
participate in, actions and proceedings in its name as the Administrative Agent
for the ratable benefit of the Syndication Parties.

 

13.6.4              Retain Professionals.  To retain attorneys, accountants, and
other professionals to provide advice and professional services to the
Administrative Agent, with their fees and expenses reimbursable to the
Administrative Agent by Syndication Parties pursuant to Section 13.18 hereof.

 

53

--------------------------------------------------------------------------------


 

13.6.5              Incidental Powers.  To exercise powers reasonably incident
to the Administrative Agent’s discharge of its duties enumerated in Section 13.7
hereof.

 

13.7                        Duties of the Administrative Agent.  The duties of
the Administrative Agent hereunder shall consist of the following:

 

13.7.1              Possession of Documents.  To safekeep one original of each
of the Loan Documents other than the Notes (which will be in the possession of
the Syndication Party named as payee therein).

 

13.7.2              Distribute Payments.  To receive and distribute to the
Syndication Parties payments made by Borrower pursuant to the Loan Documents, as
provided in Article 4 hereof.  Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
any Syndication Party hereunder that Borrower will not make such payment in
full, the Administrative Agent may assume that Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent in
its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, cause to be distributed to each Syndication Party on such due date
an amount equal to the amount then due such Syndication Party.  If and to the
extent Borrower shall not have so made such payment in full to the
Administrative Agent, each Syndication Party shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Syndication Party
together with interest thereon, for each day from the date such amount is
distributed to such Syndication Party until the date such Syndication Party
repays such amount to the Administrative Agent at the customary rate set by the
Administrative Agent for the correction of errors among banks for three
(3) Banking Days and thereafter at the Base Rate.

 

13.7.3              Loan Administration.  Subject to the provisions of
Section 13.10 hereof, to, on behalf of and for the ratable benefit of all
Syndication Parties, exercise all rights, powers, privileges, and discretion to
which the Administrative Agent is entitled and elects in its sole discretion to
administer the Loans, including, without limitation:  (a) monitor all borrowing
activity, Individual Commitment and Loan balances, and maturity dates of all
LIBO Rate Loans and Quoted Rate Loans; (b) monitor and report Credit Agreement
and covenant compliance, and coordinate required credit actions by the
Syndication Parties (including Voting Participants where applicable); (c) manage
the process for future waivers and amendments if modifications to this Credit
Agreement are required; and (d) administer, record, and process all assignments
to be made for the current and future Syndication Parties (including the
preparation of a revised Schedule 1 to replace the previous Schedule 1).

 

13.7.4              Determination of Individual Lending Capacity and Applicable
Percentage.  The Administrative Agent shall calculate the respective Individual
Lending Capacity and Applicable Percentage of each Syndication Party from time
to time as it deems necessary or appropriate in its sole discretion, and such
determinations shall be binding on the parties hereto absent manifest error.

 

13.7.5              Forwarding of Information.  The Administrative Agent shall,
within a reasonable time after receipt thereof, forward to the Syndication
Parties and Voting Participants

 

54

--------------------------------------------------------------------------------


 

notices and reports provided to the Administrative Agent by Borrower pursuant to
Section 9.2 hereof.

 

13.8                        Action Upon Default.  Each Syndication Party agrees
that upon its learning of any facts which would constitute a Potential Default
or Event of Default, it shall promptly notify the Administrative Agent by a
writing designated as a notice of default specifying in detail the nature of
such facts and default, and the Administrative Agent shall promptly send a copy
of such notice to all other Syndication Parties.  The Administrative Agent shall
be entitled to assume that no Event of Default or Potential Default has occurred
or is continuing unless it has received written notice from Borrower of such
fact, or has received written notice of default from a Syndication Party.  In
the event the Administrative Agent has received written notice of the occurrence
of a Potential Default or Event of Default as provided in the preceding
sentences, the Administrative Agent may, but is not required to exercise or
refrain from exercising any rights which may be available under the Loan
Documents or at law on account of such occurrence and shall be entitled to use
its discretion with respect to exercising or refraining from exercising any such
rights, unless and until the Administrative Agent has received specific written
instruction from the Required Lenders to refrain from exercising such rights or
to take specific designated action, in which case it shall follow such
instruction; provided that the Administrative Agent shall not be required to
take any action which will subject it to personal liability, or which is or may
be contrary to any provision of the Loan Documents or applicable law.  The
Administrative Agent shall not be subject to any liability by reason of its
acting or refraining from acting pursuant to any such instruction.

 

13.8.1              Indemnification as Condition to Action.  Except for action
expressly required of the Administrative Agent hereunder, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances (which may include
cash collateral) of the indemnification obligations of the Syndication Parties
under Section 13.19 hereof in respect of any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.

 

13.9                        [Reserved].

 

13.10                 Consent Required for Certain Actions.  Notwithstanding the
fact that this Credit Agreement may otherwise provide that the Administrative
Agent may act at its discretion, the Administrative Agent may not take any of
the following actions (nor may the Syndication Parties take the action described
in Subsection 13.10.1(a)) with respect to, or under, the Loan Documents without
the prior written consent, given after notification by the Administrative Agent
of its intention to take any such action (or notification by such Syndication
Parties as are proposing the action described in Subsection 13.10.1(a) of their
intention to do so), of:

 

13.10.1                   Unanimous.  Each of the Syndication Parties and Voting
Participants before:

 

(a)                                 Amending the definition of Required Lenders
as set forth herein or amending Subsections 13.10.1, 13.10.2, 13.10.3 or
13.10.4;

 

55

--------------------------------------------------------------------------------


 

(b)                                 Agreeing to an extension of the Maturity
Date or the Availability Period, or, except as provided in Section 2.9, an
increase in the Commitment or any Syndication Party’s share thereof; or

 

(c)                                  Agreeing to a reduction in the amount, or
to a delay in the due date, of any payment by Borrower of interest (including
reduction of the interest rate), principal, or fees with respect to the Term
Facility; provided, however, this restriction shall not apply to a delay in
payment granted by the Administrative Agent in the ordinary course of
administration of the Loans and the exercise of reasonable judgment, so long as
such payment delay does not exceed five (5) days;

 

(d)                                 Amending Section 14.6 hereof to permit
Borrower to assign or transfer its rights or obligations hereunder without the
prior written consent of all of the Syndication Parties and the Voting
Participants; or

 

(e)                                  Amending Section 4.6 or 13.13 hereof or
Section 2.1 or 2.8 hereof to the extent relating to pro rata sharing.

 

13.10.2                   Required Lenders.  The Required Lenders before:

 

(a)                                 Consenting to any action, amendment, or
granting any waiver not covered in Subsections 13.10.1 or 13.10.3; or

 

(b)                                 Agreeing to amend Article 13 of this Credit
Agreement (other than Subsections 13.10.1, 13.10.2, 13.10.3, or 13.10.4).

 

13.10.3                   Action Without Vote.  Notwithstanding any other
provisions of this Section 13.10, the Administrative Agent may take the
following actions without obtaining the consent of the Syndication Parties or
the Voting Participants:

 

(a)                                 Determining after the Closing Date
(i) whether the conditions to a Loan have been met, and (ii) the amount of such
Loan; and

 

(b)                                 Making modifications pursuant to
Section 14.25, or evidencing the effectiveness of the Conditional Amendments as
set forth in Section 14.26 or the Incremental Loan Amendments as set forth in
Section 2.9.5.

 

13.10.4                   Voting Participants.  Under the circumstances set
forth in Section 13.28 hereof, each Voting Participant shall be accorded voting
rights as though such Person was a Syndication Party, and in such case the
voting rights of the Syndication Party from which such Voting Participant
acquired its participation interest shall be reduced accordingly.

 

If no written consent or denial is received from a Syndication Party or a Voting
Participant within five (5) Banking Days after written notice of any proposed
action as described in this Section 13.10 is delivered to such Syndication Party
or Voting Participant by the Administrative Agent, such Syndication Party or
Voting Participant shall be conclusively deemed to have consented thereto for
the purposes of this Section 13.10; provided, that, this paragraph shall not
apply with respect to Section 13.10.1.

 

56

--------------------------------------------------------------------------------


 

13.11                 Distribution of Principal and Interest.  The
Administrative Agent may, in its sole discretion, receive and accept all or any
payments (including prepayments) of principal and interest made by Borrower on
the Loans in an account segregated from the Administrative Agent’s other funds
and accounts (“Payment Account”).  After the receipt by the Administrative Agent
of any payment representing interest or principal on the Loans, the
Administrative Agent shall remit to each Syndication Party its share of such
payment as provided in Article 4 hereof (“Payment Distribution”), no later than
3:00 P.M. (Central time) on the same Banking Day as such payment is received by
the Administrative Agent if received no later than 1:00 P.M. (Central time) or
the next Banking Day if received by the Administrative Agent thereafter.

 

13.12                 Distribution of Certain Amounts.  The Administrative Agent
shall (a) receive for the benefit of all present and future Syndication Parties,
in the Payment Account (if applicable) and (b) remit to the applicable
Syndication Parties, as indicated, the amounts described below:

 

13.12.1                   Funding Losses.  To each Syndication Party its share
of the amount of any Funding Losses paid by Borrower to the Administrative Agent
in accordance with the Funding Loss Notice such Syndication Party provided to
the Administrative Agent, no later than 3:00 P.M. (Central time) on the same
Banking Day that payment of such Funding Losses is received by the
Administrative Agent, if received no later than 1:00 P.M. (Central time), or the
next Banking Day if received by the Administrative Agent thereafter.

 

13.12.2                 Fees.  To each Syndication Party its share of any Term
Facility Commitment Fees paid by Borrower to the Administrative Agent, no later
than 3:00 P.M. (Central time) on the same Banking Day that payment of such fees
is received by the Administrative Agent, if received no later than 1:00
P.M. (Central time), or the next Banking Day if received by the Administrative
Agent thereafter.

 

13.13                 Sharing; Collateral Application.  The Syndication Parties
shall have no interest in any other loans made to Borrower by any other
Syndication Party other than the Loans, or in any property taken as security for
any other loan or loans made to Borrower by any other Syndication Party, or in
any property now or hereinafter in the possession or control of any other
Syndication Party, which may be or become security for the Loans solely by
reason of the provisions of a security instrument that would cause such security
instrument and the property covered thereby to secure generally all indebtedness
owing by Borrower to such other Syndication Party.  Notwithstanding the
foregoing, to the extent such other Syndication Party applies such funds or the
proceeds of such property to reduction of one or more of the Loans, such other
Syndication Party shall share such funds or proceeds with all Syndication
Parties according to their respective Individual Commitments and Loans.  In the
event that any Syndication Party shall obtain payment, whether partial or full,
from any source in respect of one or more of the Loans other than as provided in
this Credit Agreement, including without limitation payment by reason of the
exercise of a right of offset, banker’s lien, general lien, or counterclaim,
such Syndication Party shall promptly make such adjustments (which may include
payment in cash or the purchase of further Syndication Interests or
participations in the Loans) to the end that such excess payment shall be shared
with all other Syndication Parties in accordance with their respective
Individual Commitments and Loans.  Notwithstanding any of the foregoing
provisions of this Section 13.13 or Article 6 hereof, no Syndication Party
(other than CoBank or a Farm Credit System

 

57

--------------------------------------------------------------------------------


 

Institution, as applicable) shall have any right to, or to the proceeds of, or
any right to the application to any amount owing to such Syndication Party
hereunder of any the proceeds of, (a) any Bank Equity Interests issued to
Borrower by CoBank or on account of any statutory lien held by CoBank on such
Bank Equity Interests, or (b) any Bank Equity Interests issued to Borrower by
any Farm Credit System Institution which is a Syndication Party hereunder or on
account of any statutory lien held by such Farm Credit System Institution on
such Bank Equity Interests.

 

13.14                 Amounts Required to be Returned.  If the Administrative
Agent, in its sole discretion, elects to make any payment to a Syndication Party
in anticipation of the receipt of final funds from Borrower, and such funds are
not received from Borrower, or if excess funds are paid by the Administrative
Agent to any Syndication Party as the result of a miscalculation by the
Administrative Agent, then such Syndication Party shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent any such
amounts, plus interest thereon (from the day such amounts were transferred by
the Administrative Agent to the Syndication Party to, but not including, the day
such amounts are returned by Syndication Party) at a rate per annum equal to the
customary rate set by the Administrative Agent for the correction of errors
among banks for three (3) Banking Days and thereafter at the Base Rate.  If the
Administrative Agent is required at any time to return to Borrower or a trustee,
receiver, liquidator, custodian, or similar official any portion of the payments
made by Borrower to the Administrative Agent, whether pursuant to any bankruptcy
or insolvency law or otherwise, then each Syndication Party shall, on demand of
the Administrative Agent, forthwith return to the Administrative Agent any such
payments transferred to such Syndication Party by the Administrative Agent but
without interest or penalty (unless the Administrative Agent is required to pay
interest or penalty on such amounts to the person recovering such payments).

 

13.15                 Information to Syndication Parties; Confidentiality. 
Except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to Borrower or any of the Consolidated
Subsidiaries that is communicated to or obtained by the Administrative Agent. 
The Syndication Parties acknowledge and agree that all information and reports
received pursuant to this Credit Agreement will be received in confidence in
connection with their Syndication Interest, and that such information and
reports constitute confidential information and shall not, without the prior
written consent of the Administrative Agent or Borrower (which consent will not
be unreasonably withheld, provided that Borrower shall have no consent rights
upon the occurrence and during the continuance of an Event of Default), be used
by the Syndication Party except in connection with the Loans and their
respective Syndication Interests.

 

13.16                 Reliance; No Other Duties.  The Administrative Agent shall
not be liable to Syndication Parties or any other Person for any error in
judgment or for any action taken or not taken by the Administrative Agent or its
agents, directors, officers, employees or representatives (including without
limitation any duties of the Administrative Agent under Section 13.7), except to
the extent that a court of competent jurisdiction renders a final non-appealable
judgment that any of the foregoing resulted from the gross negligence or willful
misconduct of the Administrative Agent.  Without limiting the foregoing, the
Administrative Agent may rely on the advice of counsel, accountants or experts
and on any written document or oral statement it believes to be genuine and
correct and to have been signed or sent by the proper Person or Persons.  The
Administrative Agent shall not be responsible for or have any duty to ascertain
or

 

58

--------------------------------------------------------------------------------


 

inquire into (i) any statement, warranty or representation made by any other
Person in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance by any other Person of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 8 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

13.17                 No Trust or Fiduciary Relationship.  Neither the execution
of this Credit Agreement, nor the sharing in the Loans, nor the holding of the
Loan Documents in its name by the Administrative Agent, nor the management and
administration of the Loans and Loan Documents by the Administrative Agent (
holding certain payments and proceeds in the Payment Account for the benefit of
the Syndication Parties), nor any other right, duty or obligation of the
Administrative Agent under or pursuant to this Credit Agreement is intended to
be or create, and none of the foregoing shall be construed to be or create, any
express, implied or constructive trust or fiduciary relationship between the
Administrative Agent and any Syndication Party.  Each Syndication Party hereby
agrees and stipulates that the Administrative Agent is not acting as trustee or
fiduciary for such Syndication Party with respect to the Loans, this Credit
Agreement, or any aspect of either, or in any other respect.

 

13.18                 Sharing of Costs and Expenses.  To the extent not paid by
Borrower, each Syndication Party will promptly upon demand reimburse the
Administrative Agent for its proportionate share (based on the ratio of (a) its
unfunded Individual Commitment plus its outstanding Loans to (b) the unfunded
Commitments plus the aggregate outstanding principal amount of the Loans), for
all reasonable costs, disbursements, and expenses incurred by the Administrative
Agent on or after the date of this Credit Agreement for legal, accounting,
consulting, and other services rendered to the Administrative Agent in its role
as the Administrative Agent in the administration of the Loans, interpreting the
Loan Documents, and protecting, enforcing, or otherwise exercising any rights,
both before and after default by Borrower under the Loan Documents, and
including, without limitation, all costs and expenses incurred in connection
with any bankruptcy proceedings and the exercise of any remedies.

 

13.19                 Syndication Parties’ Indemnification of the Administrative
Agent .  Each of the Syndication Parties agrees to indemnify the Administrative
Agent, including any Successor Agent, and their respective directors, officers,
employees, agents, professional advisers and representatives (“Indemnified
Agency Parties”) (to the extent not reimbursed by Borrower, and without in any
way limiting the obligation of Borrower to do so), ratably (based on the ratio
of (a) its unfunded Individual Commitment plus its outstanding Loans to (b) the
unfunded Commitments plus the aggregate outstanding principal amount of the
Loans), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Loans and/or the expiration or termination of
this Credit Agreement) be imposed on, incurred by or asserted against the
Administrative Agent (or any of the Indemnified Agency Parties while acting for
the Administrative Agent or for any Successor Agent) in any way relating to or
arising out of this Credit Agreement or the Loan Documents, or the performance
of the duties of the Administrative Agent hereunder or

 

59

--------------------------------------------------------------------------------


 

thereunder or any action taken or omitted while acting in the capacity of the
Administrative Agent under or in connection with any of the foregoing; provided
that the Syndication Parties shall not be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of an Indemnified Agency
Party to the extent that a court of competent jurisdiction renders a final
non-appealable judgment that the foregoing are the result of the willful
misconduct or gross negligence of such Indemnified Agency Party.  In furtherance
but not in limitation of the foregoing, to the extent not indemnified by
Borrower, each Syndication Party shall indemnify the Administrative Agent for
the full amount of any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges imposed by any governmental
authority that are attributable to such Syndication Party and that are payable
or paid by the Administrative Agent, together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent in good faith.  The agreements and
obligations in this Section 13.19 shall survive the payment of the Loans and the
expiration or termination of this Credit Agreement.

 

13.20                 Books and Records.  The Administrative Agent shall
maintain such books of account and records relating to the Loans as it
reasonably deems appropriate in its sole discretion, and which shall accurately
reflect the Syndication Interest of each Syndication Party and shall be
conclusive and binding on Borrower and the Syndication Parties absent manifest
error.  The Syndication Parties, or their agents, may inspect such books of
account and records at all reasonable times during the Administrative Agent’s
regular business hours.

 

13.21                 Administrative Agent Fee.  The Administrative Agent and
any Successor Agent shall be entitled to such fees as agreed upon between
Borrower and the Administrative Agent for acting as the Administrative Agent.

 

13.22                 The Administrative Agent’s Resignation or Removal. 
Subject to the appointment and acceptance of a Successor Agent (as defined
below), the Administrative Agent may resign at any time by notifying each of the
Syndication Parties and Borrower.  After the receipt of such notice, the
Required Lenders shall appoint a successor (“Successor Agent”).  If (a) no
Successor Agent shall have been so appointed which is either (i) a Syndication
Party, or (ii) if not a Syndication Party, which is a Person approved by
Borrower, such approval not to be unreasonably withheld (provided that Borrower
shall have no approval rights upon the occurrence and during the continuance of
an Event of Default), or (b) such Successor Agent has not accepted such
appointment, in either case within thirty (30) days after the retiring
Administrative Agent’s giving of such notice of resignation, then the retiring
Administrative Agent may, after consulting with, but without obtaining the
approval of, Borrower, appoint a Successor Agent which shall be a bank or a
trust company organized under the laws of the United States of America or any
state thereof and having a combined capital, surplus and undivided profit of at
least $250,000,000.  If no Successor Agent has been appointed pursuant to the
immediately preceding sentence by the forty-fifth (45th) day after the giving of
such notice of resignation, the Administrative Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and/or under any other Loan Document until
such time, if any, as the Required Lenders appoint a Successor Agent.  If, and
for so long as, the Person acting as the Administrative Agent is a Defaulting
Syndication Party, such Person may be removed as the Administrative Agent upon

 

60

--------------------------------------------------------------------------------


 

the written demand of the Required Lenders, which demand shall also appoint a
Successor Agent.  Upon the appointment of a Successor Agent hereunder, (a) the
term “Administrative Agent” shall for all purposes of this Credit Agreement
thereafter mean such Successor Agent, and (b) the Successor Agent shall notify
Borrower of its identity and of the information called for in Subsection 14.4.2
hereof.  The fees payable by Borrower to a Successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such Successor Agent.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, or the removal hereunder of any
Administrative Agent, the provisions of this Credit Agreement shall continue to
inure to the benefit of such Administrative Agent as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Credit Agreement.

 

13.23                 [Reserved].

 

13.24                 Representations and Warranties of CoBank.  Except as
expressly set forth in Section 13.23 hereof, CoBank, in its role as a
Syndication Party and as the Administrative Agent, makes no express or implied
representation or warranty and assumes no responsibilities with respect to the
due authorization, execution, or delivery of the Loan Documents; the accuracy of
any information, statements, or certificates provided by Borrower; the legality,
validity, or enforceability of the Loan Documents; the filing or recording of
any document; the collectibility of the Loans; the performance by Borrower of
any of its obligations under the Loan Documents; or the financial condition or
solvency of Borrower or any other party obligated with respect to the Loans or
the Loan Documents.

 

13.25                 Syndication Parties’ Independent Credit Analysis.  Each
Syndication Party acknowledges receipt of true and correct copies of all Loan
Documents (other than any Note payable to another Syndication Party) from the
Administrative Agent.  Each Syndication Party agrees and represents that it has
relied upon its independent review (a) of the Loan Documents, and (b) any
information independently acquired by such Syndication Party from Borrower or
otherwise in making its decision to acquire an interest in the Loans
independently and without reliance on the Administrative Agent.  Each
Syndication Party represents and warrants that it has obtained such information
as it deems necessary (including any information such Syndication Party
independently obtained from Borrower or others) prior to making its decision to
acquire an interest in the Loans.  Each Syndication Party further agrees and
represents that it has made its own independent analysis and appraisal of and
investigation into each Borrower’s authority, business, operations, financial
and other condition, creditworthiness, and ability to perform its obligations
under the Loan Documents and has relied on such review in making its decision to
acquire an interest in the Loans.  Each Syndication Party agrees that it will
continue to rely solely upon its independent review of the facts and
circumstances related to Borrower, and without reliance upon the Administrative
Agent, in making future decisions with respect to all matters under or in
connection with the Loan Documents and the Loans.  The Administrative Agent
assumes no responsibility for the financial condition of Borrower or for the
performance of Borrower’s obligations under the Loan Documents.  Except as
otherwise expressly provided herein, none of the Administrative Agent or any
Syndication Party shall have any duty or responsibility to furnish to any other
Syndication Parties any credit or other information concerning Borrower which
may come into its possession.

 

61

--------------------------------------------------------------------------------


 

13.26                 No Joint Venture or Partnership.  Neither the execution of
this Credit Agreement, the sharing in the Loans, nor any agreement to share in
payments or losses arising as a result of this transaction is intended to be or
to create, and the foregoing shall not be construed to be, any partnership,
joint venture or other joint enterprise between the Administrative Agent and any
Syndication Party, nor between or among any of the Syndication Parties.

 

13.27                 Restrictions on Transfer; Participations.  (a)  Each
Syndication Party other than CoBank agrees that it will not sell, assign, convey
or otherwise dispose of (“Transfer”) to any Person, or create or permit to exist
any lien or security interest on all or any part of its Syndication Interest,
without the prior written consent of the Administrative Agent and Borrower
(which consent will not be unreasonably withheld; provided that such consent
will not be required in the case of an assignment to a Syndication Party, an
Affiliate of a Syndication Party or an Approved Fund; provided, further, that
Borrower shall have no approval rights upon the occurrence and during the
continuance of an Event of Default; and provided, further, that Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Banking
Days after having received notice thereof); provided that:  (a) any such
Transfer of Loans or Individual Commitments (except a Transfer to another
Syndication Party, an Affiliate of a Syndication Party or an Approved Fund or a
Transfer by CoBank) must be in a minimum amount of $10,000,000.00, unless it
Transfers its entire Syndication Interest; (b) if applicable, each Syndication
Party must maintain an Individual Commitment of no less than $5,000,000.00,
unless it Transfers its entire Syndication Interest; (c) the transferee must
execute an agreement substantially in the form of Exhibit 13.27 hereto
(“Assignment Agreement”) and assume all of the transferor’s obligations
hereunder and execute such documents as the Administrative Agent may reasonably
require; and (d) the Syndication Party making such Transfer must pay, or cause
the transferee to pay, the Administrative Agent an assignment fee of $3,500.00
(provided that the requirement to pay such fee may be waived by the
Administrative Agent in its sole discretion), unless the assignment is to an
Affiliate of such Syndication Party or to another Syndication Party or an
Approved Fund, in which case no assignment fee will be required.  Any
Syndication Party may participate any part of its interest in the Loans to any
Person with prior written notice to (but without the consent of) the
Administrative Agent and Borrower, and each Syndication Party understands and
agrees that in the event of any such participation:  (x) its obligations
hereunder will not change on account of such participation; (y) the participant
will have no rights under this Credit Agreement, including, without limitation,
voting rights (except as provided in Section 13.28 hereof with respect to Voting
Participants) or the right to receive payments or distributions; and (z) the
Administrative Agent shall continue to deal directly with the Syndication Party
with respect to the Loans (including with respect to voting rights, except as
provided in Section 13.28 hereof with respect to Voting Participants) as though
no participation had been granted and will not be obligated to deal directly
with any participant (except as provided in Section 13.28 hereof with respect to
Voting Participants).  Notwithstanding any provision contained herein to the
contrary, (i) any Syndication Party may at any time pledge or assign all or any
portion of its interest in its rights under this Credit Agreement to secure
obligations of such Syndication Party, including any pledge or assignment to
secure obligations to any Federal Reserve Bank or central bank having
jurisdiction over such Syndication Party or to any Farm Credit Bank, or Transfer
its Syndication Interest to an affiliate bank if and to the extent required
under applicable law in order to pledge such interest to such central bank,
provided that no pledge or assignment pursuant to this clause (i) shall release
such Syndication Party from its obligations hereunder or substitute any such

 

62

--------------------------------------------------------------------------------


 

pledge or assignee for such Syndication Party as a party hereto, and (ii) no
Syndication Party shall be permitted to Transfer, or sell a participation in,
any part of its Syndication Interest to (A) Borrower or any of Borrower’s
Affiliates or Subsidiaries, (B) any Defaulting Syndication Party or any of its
Subsidiaries, (C) any Person, who, upon becoming a Syndication Party hereunder,
would constitute any of the foregoing Persons described in the foregoing clause
(B), or (D) a natural Person.  CoBank reserves the right to sell participations
on a non-patronage basis; provided that CoBank shall use commercially reasonable
efforts to sell participations on a patronage basis.

 

(b)                                 Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Syndication
Party hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and the Administrative Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Syndication
Party, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Syndication Party to the Administrative Agent and each other
Syndication Party hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Syndication Party
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Syndication Party for all purposes of this Credit
Agreement until such compliance occurs.

 

(c)                                  Subject to acceptance and recording thereof
by the Administrative Agent pursuant to paragraph (d) of this Section 13.27,
from and after the effective date specified in each Assignment Agreement, the
assignee thereunder shall be a party to this Credit Agreement and, to the extent
of the interest assigned by such Assignment Agreement, have the rights and
obligations of a Syndication Party under this Credit Agreement, and the
assigning Syndication Party thereunder shall, to the extent of the interest
assigned by such Assignment Agreement, be released from its obligations under
this Credit Agreement (and, in the case of an Assignment Agreement covering all
of the assigning Syndication Party’s rights and obligations under this Credit
Agreement, such Syndication Party shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 4.7 and 14.1 and Article 11
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Syndication Party will
constitute a waiver or release of any claim of any party hereunder arising from
that Syndication Party’s having been a Defaulting Syndication Party.  Any
assignment or transfer by a Syndication Party of rights or obligations under
this Credit Agreement that does not comply with this paragraph shall be treated
for purposes of this Credit Agreement as a sale by such Syndication Party of a
(non-voting) participation in such rights and obligations in accordance with
paragraph (a) of this Section.

 

63

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent, acting solely for
this purpose as an agent of Borrower, shall maintain at the address listed in
Section 14.4.2, a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Syndication
Parties, and the Commitments of, and principal amounts of the Loans owing to,
each Syndication Party pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and Borrower, the Administrative Agent and the Syndication Parties shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Syndication Party hereunder for all purposes of this Credit
Agreement.  The Register shall be available for inspection by Borrower and any
Syndication Party, at any reasonable time and from time to time upon reasonable
prior notice.

 

13.28                 Certain Participants’ Voting Rights.  Any Farm Credit
System Institution which (a) is listed on Exhibit 13.28 or (b)(i) has acquired
and, at any time of determination maintains, a participation interest in the
minimum aggregate amount of $5,000,000.00 in a particular Syndication Party’s
Individual Commitment and/or Individual Outstanding Obligations and (ii) has
been designated in writing by such Syndication Party to the Administrative Agent
as having such entitlement (such designation to include for such participant,
its name, contact information, and dollar participation amount) (each a “Voting
Participant”), shall be entitled to vote (and such Syndication Party’s voting
rights shall be correspondingly reduced), on a dollar-for-dollar basis, as if
such Voting Participant were a Syndication Party, on any matter requiring or
allowing a Syndication Party, to provide or withhold its consent, or to
otherwise vote on any proposed action.  The voting rights of any Syndication
Party so designating a Voting Participant shall be reduced by an equivalent
dollar amount.

 

13.29                 Method of Making Payments.  Payment and transfer of all
amounts owing or to be paid or remitted hereunder, including, without
limitation, payment of the Loan Payment by Syndication Parties, and distribution
of principal or interest payments or fees or other amounts by the Administrative
Agent, shall be by wire transfer in accordance with the instructions contained
on Exhibit 13.29 hereto (“Wire Instructions”).

 

13.30                 Defaulting Syndication Parties.

 

13.30.1                 Syndication Party Default.  Notwithstanding anything to
the contrary contained in this Credit Agreement, if any Syndication Party
becomes a Defaulting Syndication Party, then, until such time as such
Syndication Party is no longer a Defaulting Syndication Party, to the extent
permitted by applicable law:

 

(a)                                 the Individual Commitment of such Defaulting
Syndication Party (and any Voting Participant entitled to vote on behalf of such
Defaulting Syndication Party) shall not be included in determining whether the
Required Lenders have taken or may take any action under this Credit Agreement
or the Loan Documents (including any consent to any action, amendment or waiver
pursuant to Subsection 13.10.2); provided that (i) any action, amendment or
waiver requiring the consent of all Syndication Parties pursuant to Subsection
13.10.1 shall require the consent of such Defaulting Syndication Party (or
Voting Participant, as applicable) and (ii) any amendment of, or consent or
waiver with respect to, this Section 13.30 shall require

 

64

--------------------------------------------------------------------------------


 

the consent of the Required Lenders and each Defaulting Syndication Party (or
Voting Participant, as applicable);

 

(b)                                 Defaulting Syndication Party Waterfall.  Any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Syndication Party
(whether voluntary, at maturity, pursuant to Article 12 or otherwise) or
received by the Administrative Agent from a Defaulting Syndication Party
pursuant to Section 13.36 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Syndication Party to the Administrative Agent
hereunder; second, as Borrower may request (so long as no Potential Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Syndication Party has failed to fund its portion thereof as required
by this Credit Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Syndication
Party’s potential future funding obligations with respect to Loans under this
Credit Agreement; fourth, so long as no Potential Default or Event of Default
exists, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Syndication Party as a result of such Defaulting Syndication Party’s
breach of its obligations under this Credit Agreement; and fifth, to such
Defaulting Syndication Party or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Syndication Party has
not fully funded its appropriate share, and (y) such Loans were made at a time
when the conditions set forth in Section 8.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting
Syndication Parties on a pro rata basis prior to being applied to the payment of
any Loans of such Defaulting Syndication Party until such time as all Loans (as
in effect at the time of the funding of such Loans) are held by the Syndication
Parties pro rata in accordance with their respective Applicable Percentage.  Any
payments, prepayments or other amounts paid or payable to a Defaulting
Syndication Party that are applied (or held) to pay amounts owed by a Defaulting
Syndication Party or to post cash collateral pursuant to this Subsection
13.30.1(b) shall be deemed paid to and redirected by such Defaulting Syndication
Party, and each Syndication Party irrevocably consents hereto.

 

(c)                                  Certain Fees.  No Defaulting Syndication
Party shall be entitled to receive any Term Facility Commitment Fee for any
period during which that Syndication Party is a Defaulting Syndication Party
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Syndication Party).

 

13.30.2                 Defaulting Syndication Party Cure.  If Borrower and the
Administrative Agent agree in writing that a Syndication Party is no longer a
Defaulting Syndication Party, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Syndication Party will, to the extent
applicable, fund that portion of outstanding Loans that the Defaulting
Syndication Party failed to fund or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Syndication Parties in accordance with the Commitments (as in
effect immediately prior to the funding of the applicable Loans) under the

 

65

--------------------------------------------------------------------------------


 

applicable facility (without giving effect to Subsection 13.30.1(d)), whereupon
such Syndication Party will cease to be a Defaulting Syndication Party; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of Borrower while that Syndication Party was a
Defaulting Syndication Party; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Syndication Party to Syndication Party will constitute a waiver or
release of any claim of any party hereunder arising from that Syndication
Party’s having been a Defaulting Syndication Party.

 

13.31                 Status of Syndication Parties.

 

(a)                                 Any Syndication Party that is entitled to an
exemption from or reduction in withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower and the Administrative Agent,
at the time or times reasonably requested by Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Syndication Party, if reasonably requested by Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Administrative Agent as will enable
Borrower or the Administrative Agent to determine whether or not such
Syndication Party is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 13.31(b)(i), (b)(ii) and
(b)(iv) below) shall not be required if in the Syndication Party’s reasonable
judgment such completion, execution or submission would subject such Syndication
Party to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Syndication Party.

 

(b)                                 Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Borrower,

 

(i)                                     any Syndication Party that is a U.S.
Person shall deliver to Borrower and the Administrative Agent on or prior to the
date on which such Syndication Party becomes a Syndication Party under this
Credit Agreement (and from time to time thereafter upon the reasonable request
of Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Syndication Party is exempt from U.S. federal backup
withholding tax;

 

(ii)                                  any Non-US Lender shall, to the extent it
is legally entitled to do so, deliver to Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-US Lender becomes a Syndication Party under this
Credit Agreement (and from time to time thereafter upon the reasonable request
of Borrower or the Administrative Agent), whichever of the following is
applicable:  (A)  in the case of a Non-US Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
establishing an exemption

 

66

--------------------------------------------------------------------------------


 

from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (B)  executed copies of IRS
Form W-8ECI; (C) in the case of a Non-US Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 13.31A to the effect that such
Non-US Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN; or (D) to the extent a
Non-US Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 13.31B or Exhibit 13.31C, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-US Lender is a partnership and one or more
direct or indirect partners of such Non-US Lender are claiming the portfolio
interest exemption, such Non-US Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 13.31D on behalf of each such
direct and indirect partner;

 

(iii)                               any Non-US Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Non-US Lender becomes a Syndication Party under this Credit
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(iv)                              if a payment made to a Syndication Party under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Syndication Party were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Syndication Party shall deliver to
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Administrative Agent as may be necessary
for Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Syndication Party has

 

67

--------------------------------------------------------------------------------


 

complied with such Syndication Party’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (iv), “FATCA” shall include any amendments made to FATCA after the
date of this Credit Agreement.

 

Each Syndication Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

13.32                 Replacement of Holdout Lender or Defaulting Syndication
Party.  (a)  If any action to be taken by the Syndication Parties or the
Administrative Agent hereunder requires the unanimous consent, authorization, or
agreement of all Syndication Parties and Voting Participants, and the consent,
authorization or agreement of the Required Lenders has been obtained but a
Syndication Party or Voting Participant (“Holdout Lender”) fails to give its
consent, authorization, or agreement, or if any Syndication Party shall become a
Defaulting Syndication Party, then the Administrative Agent, upon at least five
(5) Banking Days prior notice to the Holdout Lender or upon one (1) Banking
Day’s prior notice to the Defaulting Syndication Party, may permanently replace
the Holdout Lender or Defaulting Syndication Party with one or more substitute
Syndication Parties (each, a “Replacement Lender”), and the Holdout Lender or
Defaulting Syndication Party shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Holdout Lender or Defaulting Syndication
Party shall specify an effective date for such replacement, which date shall not
be later than fifteen (15) Banking Days after the date such notice is given. 
Prior to the effective date of such replacement, the Holdout Lender or
Defaulting Syndication Party and each Replacement Lender shall execute and
deliver a Assignment Agreement, subject only to the Holdout Lender or Defaulting
Syndication Party being repaid its full share of the outstanding Bank Debt
without any premium, discount, or penalty of any kind whatsoever.  If the
Holdout Lender or Defaulting Syndication Party shall refuse or fail to execute
and deliver any such Assignment Agreement prior to the effective date of such
replacement, the Holdout Lender or Defaulting Syndication Party shall be deemed
to have executed and delivered such Assignment Agreement.  The replacement of
any Holdout Lender or, to the extent possible, any Defaulting Syndication Party,
shall be made in accordance with the terms of Section 13.27 hereof.  Until such
time as the Replacement Lenders shall have acquired all of the Syndication
Interest of the Holdout Lender or Defaulting Syndication Party hereunder and
under the other Loan Documents, the Holdout Lender or Defaulting Syndication
Party shall remain obligated to provide the Holdout Lender’s or Defaulting
Syndication Party’s Funding Share of Loans.  In the event that the Holdout
Lender or Defaulting Syndication Party is a Voting Participant, the Syndication
Party through which such Voting Participant acquired its interest shall have the
first option to repurchase such participation interest and be the Replacement
Lender; provided if the Syndication Party through which such Voting Participant
acquired its interest does not, within five (5) Banking Days (or one (1) Banking
Day, as applicable) after the Administrative Agent has given notice to the
Holdout Lender (or Defaulting Syndication Party) as provided above, elect to
become the Replacement Lender, then such Syndication Party shall cancel or
re-acquire such Voting Participant’s interest and shall sell to the Replacement
Lender(s) an interest in its Individual Commitment and Loans equivalent to the
Voting Participant interest.

 

68

--------------------------------------------------------------------------------


 

(b)                                 Borrower may terminate the unused amount of
the Commitment of any Syndication Party that is a Defaulting Syndication Party
upon not less than one (1) Banking Day’s prior notice to the Administrative
Agent (which shall promptly notify the Syndication Parties thereof), and in such
event the provisions of Subsection 13.30.1(b) will apply to all amounts
thereafter paid by Borrower for the account of such Defaulting Syndication Party
under this Credit Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that (i) no Event of Default shall have
occurred and be continuing, and (ii) such termination shall not be deemed to be
a waiver or release of any claim Borrower, the Administrative Agent or any
Syndication Party may have against such Defaulting Syndication Party.

 

13.33                 Amendments Concerning Agency Function.  The Administrative
Agent shall not be bound by any waiver, amendment, supplement or modification of
this Credit Agreement or any other Loan Document which affects its rights,
duties or obligations hereunder or thereunder unless it shall have given its
prior written consent thereto.

 

13.34                 Agent Duties and Liabilities.  Neither the Lead Arranger
nor the Bookrunner shall, in their capacity as such, have any powers, duties,
responsibilities or liabilities with respect to this Credit Agreement or the
transactions contemplated herein.  Without limiting the foregoing, neither the
Lead Arranger nor the Bookrunner shall be subject to any fiduciary or other
implied duties, or have any liability to any Person for acting as such.  Nothing
in this Section 13.34 shall be construed to relieve the Lead Arranger or the
Bookrunner of their duties, responsibilities and liabilities arising out of
their capacity as Syndication Parties.

 

13.35                 The Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to Borrower, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Bank Debt that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Syndication Parties and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Syndication
Parties and the Administrative Agent and their respective agents and counsel and
all other amounts due the Syndication Parties and the Administrative Agent under
Article 13 and Section 14.1) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Syndication Party to make such payments to the Administrative Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Syndication Parties, to pay to the

 

69

--------------------------------------------------------------------------------


 

Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Article 13 and
Section 14.1.

 

13.36                 Setoff.  If an Event of Default shall have occurred and be
continuing, each Syndication Party, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Syndication Party or any such Affiliate, to or for the credit or the
account of Borrower against any and all of the obligations of Borrower now or
hereafter existing under this Credit Agreement or any other Loan Document to
such Syndication Party or its respective Affiliates, irrespective of whether or
not such Syndication Party or Affiliate shall have made any demand under this
Credit Agreement or any other Loan Document and although such obligations of
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Syndication Party different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Syndication Party shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 13.30 and, pending such payment, shall be segregated by such
Defaulting Syndication Party from its other funds and deemed held in trust for
the benefit of the Administrative Agent and the Syndication Party, and (y) the
Defaulting Syndication Party shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Bank Debt owing to such
Defaulting Syndication Party as to which it exercised such right of setoff.  The
rights of each Syndication Party and their respective Affiliates under this
Section 13.36 are in addition to other rights and remedies (including other
rights of setoff) that such Syndication Party or its respective Affiliates may
have.  Each Syndication Party agrees to notify Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

13.37                 Further Assurances.  The Administrative Agent and each
Syndication Party agree to take whatever steps and execute such documents as may
be reasonable and necessary to implement this Article 13 and to carry out fully
the intent thereof.

 

ARTICLE 14.  MISCELLANEOUS

 

14.1                        Costs and Expenses.  To the extent permitted by law,
Borrower agrees to pay to the Administrative Agent and the Syndication Parties,
on demand, all out-of-pocket costs and expenses (a) incurred by the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent, and including fees and
expenses incurred for consulting, appraisal, engineering, inspection, and
environmental assessment services) in connection with the preparation,
negotiation, and execution of the Loan Documents and the transactions
contemplated thereby, and processing the Borrowing Notices; and (b) incurred by
the Administrative Agent or any Syndication Party (including, without
limitation, the reasonable fees and expenses of counsel retained by the
Administrative Agent and the Syndication Parties) in connection with the
enforcement or protection of the Syndication Parties’ rights under the Loan
Documents upon the occurrence of an Event of Default or upon

 

70

--------------------------------------------------------------------------------


 

the commencement of an action by Borrower against the Administrative Agent or
any Syndication Party, including without limitation collection of the Loan
(regardless of whether such enforcement or collection is by court action or
otherwise).  Borrower shall not be obligated to pay the costs or expenses of any
Person whose only interest in the Loan is as a holder of a participation
interest.

 

14.2                        Service of Process and Consent to Jurisdiction. 
Borrower and each Syndication Party hereby agrees that any litigation with
respect to this Credit Agreement or to enforce any judgment obtained against
such Person for breach of this Credit Agreement or under the Notes or other Loan
Documents may be brought in any New York State court or (if applicable subject
matter jurisdictional requirements are present) Federal court of the United
States of America, in each case sitting in New York County, New York, and any
appellate court from any thereof, as the Administrative Agent may elect; and, by
execution and delivery of this Credit Agreement, Borrower and each Syndication
Party irrevocably submits to such jurisdiction.  With respect to litigation
concerning this Credit Agreement or under the Notes or other Loan Documents,
Borrower and each Syndication Party hereby appoints, until six (6) months after
the expiration of the Maturity Date (as it may be extended at anytime), CT
Corporation System, or such other Person as it may designate to the
Administrative Agent, in each case with offices in New York, New York and
otherwise reasonably acceptable to the Administrative Agent to serve as the
agent of Borrower or such Syndication Party to receive for and on its behalf at
such agent’s New York, New York office, service of process, which service may be
made by mailing a copy of any summons or other legal process to such Person in
care of such agent.  Borrower and each Syndication Party agrees that it shall
maintain a duly appointed agent in New York, New York for service of summons and
other legal process as long as it remains obligated under this Credit Agreement
and shall keep the Administrative Agent advised in writing of the identity and
location of such agent.  The receipt by such agent and/or by Borrower or such
Syndication Party, as applicable, of such summons or other legal process in any
such litigation shall be deemed personal service and acceptance by Borrower or
such Syndication Party, as applicable, for all purposes of such litigation. 
Borrower and each Syndication Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Credit Agreement or the
other Loan Documents in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

14.3                        Jury Waiver.  IT IS MUTUALLY AGREED BY AND BETWEEN
THE ADMINISTRATIVE AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF
THEM AGAINST ANY OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN
DOCUMENTS.

 

14.4                        Notices.  All notices, requests and demands required
or permitted under the terms of this Credit Agreement shall be in writing and
(a) shall be addressed as set forth below or at such other address as either
party shall designate in writing, (b) shall be deemed to have been given or
made:  (i) if delivered personally, immediately upon delivery, (ii) if by
telecopier

 

71

--------------------------------------------------------------------------------


 

transmission, immediately upon sending and upon confirmation of receipt,
(iii) if by electronic transmission, unless the Administrative Agent otherwise
prescribes, and as further set forth in Section 14.16, immediately upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return electronic
transmission (other than an automatically generated reply), or other written
acknowledgement), provided that if such notice or other communication is not
sent during normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of the next Banking Day for the
recipient, (iv) if by nationally recognized overnight courier service with
instructions to deliver the next Banking Day, one (1) Banking Day after sending,
and (v) if by United States Mail, certified mail, return receipt requested, five
(5) days after mailing.

 

14.4.1

Borrower:

 

 

 

CHS Inc.

 

5500 Cenex Drive

 

Inver Grove Heights, Minnesota 55077

 

FAX: (651) 355-4554

 

Attention: Executive Vice President and Chief Financial Officer

 

e-mail address: Timothy.Skidmore@chsinc.com

 

 

 

with a copy to:

 

 

 

CHS Inc.

 

5500 Cenex Drive

 

Inver Grove Heights, Minnesota 55077

 

FAX: (651) 355-4554

 

Attention: Executive Vice President and General Counsel

 

e-mail address: james.zappa@chsinc.com

 

 

14.4.2

Administrative Agent:

 

 

 

CoBank, ACB

 

5500 South Quebec Street

 

Greenwood Village, Colorado 80111

 

FAX: (303) 694-5830

 

Attention: Administrative Agent

 

e-mail address: MB_CapitalMarkets@cobank.com

 

 

14.4.3

Syndication Parties:

 

On file with the Administrative Agent.

 

14.5                        Liability of Administrative Agent .  The
Administrative Agent shall not have any liabilities or responsibilities to
Borrower or any Subsidiary on account of the failure of any Syndication Party to
perform its obligations hereunder or to any Syndication Party on account of the
failure of Borrower or any Subsidiary to perform their respective obligations
hereunder or under any other Loan Document.

 

72

--------------------------------------------------------------------------------


 

14.6                        Successors and Assigns.  This Credit Agreement shall
be binding upon and inure to the benefit of Borrower, the Administrative Agent
and the Syndication Parties, and their respective successors and assigns, except
that Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of all of the Syndication Parties and the
Voting Participants.

 

14.7                        Severability.  In the event any one or more of the
provisions contained in this Credit Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

14.8                        Entire Agreement.  This Credit Agreement (together
with all exhibits hereto, which are incorporated herein by this reference) and
the other Loan Documents represent the entire understanding of the
Administrative Agent, each Syndication Party, and Borrower with respect to the
subject matter hereof and shall replace and supersede any previous agreements of
the parties with respect to the subject matter hereof.

 

14.9                        Applicable Law.  TO THE EXTENT NOT GOVERNED BY
FEDERAL LAW, THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

14.10                 Captions.  The captions or headings in this Credit
Agreement and any table of contents hereof are for convenience only and in no
way define, limit or describe the scope or intent of any provision of this
Credit Agreement.

 

14.11                 Complete Agreement; Amendments.  THIS CREDIT AGREEMENT AND
THE NOTES ARE INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND FINAL
EXPRESSION OF THEIR AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY
PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT.  THE ADMINISTRATIVE AGENT, EACH
SYNDICATION PARTY, AND BORROWER ACKNOWLEDGE AND AGREE THAT NO UNWRITTEN ORAL
AGREEMENT EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER OF THIS CREDIT
AGREEMENT.  This Credit Agreement may not be modified or amended unless such
modification or amendment is in writing and is signed by Borrower, the
Administrative Agent, and the requisite Syndication Parties necessary to approve
such modification or amendment pursuant to Section 13.10 hereof (and each such
modification or amendment shall thereupon be binding on Borrower, the
Administrative Agent, all Syndication Parties and all other parties to this
Credit Agreement).  Borrower agrees that it shall reimburse the Administrative
Agent for all fees and expenses incurred by the Administrative Agent in
retaining outside legal counsel in

 

73

--------------------------------------------------------------------------------


 

connection with any amendment or modification to this Credit Agreement requested
by Borrower.

 

14.12                 Additional Costs of Maintaining Loan.  Borrower shall pay
to the Administrative Agent from time to time such amounts as the Administrative
Agent may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining a Loan hereunder
or its obligation to make such Loan, or any reduction in any amount receivable
by such Syndication Party under this Credit Agreement in respect to such Loan or
such obligation (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Change in Law
which:  (a) changes the basis of taxation of any amounts payable to such
Syndication Party under this Credit Agreement in respect of such Loan (other
than taxes imposed on the overall net income of such Syndication Party); or
(b) imposes or modifies any reserve, special deposit, or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Syndication Party; or (c) imposes any other condition
affecting this Credit Agreement or the Notes or amounts payable to such
Syndication Party (or any of such extensions of credit or liabilities).  The
Administrative Agent will notify Borrower of any event occurring after the date
of this Credit Agreement which will entitle such Syndication Party to
compensation pursuant to this Section 14.12 as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation.  The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation.  Determinations by the Administrative Agent for
purposes of this Section 14.12 of the effect of any Change in Law on the costs
of such Syndication Party of making or maintaining a Loan or on amounts
receivable by such Syndication Party in respect of Loans, and of the additional
amounts required to compensate such Syndication Party in respect of any
Additional Costs, shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis. The obligations of Borrower under
this Section 14.12 shall survive the termination of this Credit Agreement and
other covenants.

 

14.13                 Capital Requirements.  In the event that any Change in Law
has the effect of requiring an increase in the amount of capital or liquidity
required or expected to be maintained by such Syndication Party or any
corporation controlling such Syndication Party, and such Syndication Party
certifies that such increase is based in any part upon such Syndication Party’s
obligations hereunder with respect to the Term Facility, and other similar
obligations, Borrower shall pay to such Syndication Party such additional amount
as shall be certified by such Syndication Party to the Administrative Agent and
to Borrower to be the net present value (discounted at the rate described in
clause (a) of the definition of “Base Rate”) of (a) the amount by which such
increase in capital or liquidity reduces the rate of return on capital or
liquidity which such Syndication Party could have achieved over the period
remaining until the Maturity Date, but for such introduction or change,
(b) multiplied by the percentage equal to (i) such Syndication Party’s unfunded
Individual Commitment plus its outstanding Loans, divided by (ii) the unfunded
Commitments plus the aggregate outstanding principal amount of the Loans.  The
Administrative Agent will notify Borrower of any event occurring after the date
of this Credit Agreement that will entitle any such Syndication Party to
compensation pursuant to this Section 14.13 as promptly as practicable after it
obtains knowledge thereof and of such Syndication

 

74

--------------------------------------------------------------------------------


 

Party’s determination to request such compensation.  The Administrative Agent
shall include with such notice, a certificate from such Syndication Party
setting forth in reasonable detail the calculation of the amount of such
compensation.  Determinations by any Syndication Party for purposes of this
Section 14.13 of the effect of any increase in the amount of capital or
liquidity required to be maintained by any such Syndication Party and of the
amount of compensation owed to any such Syndication Party under this
Section 14.13 shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis.  The obligations of Borrower
under this Section 14.13 shall survive the termination of this Credit Agreement
and other covenants.

 

14.14                 Replacement Notes.  Upon receipt by Borrower of evidence
satisfactory to it of:  (a) the loss, theft, destruction or mutilation of any
Note, and (in case of loss, theft or destruction) of the agreement of the
Syndication Party to which the Note was payable to indemnify Borrower, and upon
surrender and cancellation of such Note, if mutilated; or (b) the assignment by
any Syndication Party of its interest hereunder and the Notes, if any, relating
thereto, or any portion thereof, pursuant to this Credit Agreement, then
Borrower will pay any unpaid principal and interest (and Funding Losses, if
applicable) then or previously due and payable on such Notes and, if the
Syndication Party requests a Note as provided in Section 2.4 hereof, will (upon
delivery of such Notes for cancellation, unless covered by subclause (a) of this
Section 14.14) deliver in lieu of each such Note a new Note or, in the case of
an assignment of a portion of any such Syndication Party’s Syndication Interest,
new Notes, for any remaining balance.  Each new or replacement Note shall be
dated as of the Closing Date.

 

14.15                 Patronage Payments.  Borrower acknowledges and agrees
that:  (a) only that portion of the Loans represented by CoBank’s Individual
Outstanding Obligations which is retained by CoBank for its own account at any
time is entitled to patronage distributions in accordance with CoBank’s bylaws
and its practices and procedures related to patronage distribution; (b) any
patronage, or similar, payments to which Borrower is entitled on account of its
ownership of Bank Equity Interests or otherwise will not be based on any portion
of CoBank’s interest in the Loans in which CoBank has at any time granted a
participation interest or other assignment of rights or obligations under the
Loan Documents; and (c) that portion of the Loans represented by the Individual
Outstanding Obligations which is retained by any other Farm Credit System
Institution (other than CoBank) for its own account at any time is entitled to
patronage distributions in accordance with such Farm Credit System Institution’s
bylaws and its practices and procedures related to patronage distribution only
if Borrower has a written agreement to that effect from such Farm Credit System
Institution.

 

14.16                 Direct Website Communications; Electronic Transmission
Communications.

 

14.16.1                 Delivery.

 

(a)                                 Borrower hereby agrees that it will provide
to the Administrative Agent all information, documents and other materials that
it is obligated to furnish to the Administrative Agent pursuant to this Credit
Agreement and any other Loan Document, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but, subject to the provisions of
Subsection 14.16.3 hereof, excluding any such communication that (i) relates to
a request for a new, or a

 

75

--------------------------------------------------------------------------------


 

conversion of an existing, borrowing (including any election of an interest rate
or interest period relating thereto), (ii) relates to the payment of any
principal or other amount due under this Credit Agreement prior to the scheduled
date therefor, (iii) provides notice of any Potential Default or Event of
Default under this Credit Agreement, or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Credit Agreement
and/or any borrowing (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium and in a format acceptable to the Administrative Agent as follows (A) all
financial statements to CIServices@cobank.com and (B) all other Communications
to MB_CapitalMarkets@cobank.com.  In addition, Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Credit Agreement but only to the extent requested by the Administrative
Agent.  Receipt of the Communications by the Administrative Agent at the
appropriate e-mail address as set forth above shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of this
Credit Agreement and any other Loan Documents.  Nothing in this Section 14.16
shall prejudice the right of the Administrative Agent or any Syndication Party
to give any notice or other communication pursuant to this Credit Agreement or
any other Loan Document in any other manner specified in this Credit Agreement
or any other Loan Document.

 

(b)                                 Each Syndication Party agrees that receipt
of e-mail notification that such Communications have been posted pursuant to
Subsection 14.16.2 below at the e-mail address(es) set forth beneath such
Syndication Party’s name on its signature page hereto or pursuant to the notice
provisions of any Assignment Agreement shall constitute effective delivery of
the Communications to such Syndication Party for purposes of this Credit
Agreement and any other Loan Document.  Each Syndication Party further agrees to
notify the Administrative Agent in writing (including by electronic
communication) promptly of any change in its e-mail address or any extended
disruption in its internet delivery services.

 

14.16.2                 Posting.  Borrower further agrees that the
Administrative Agent may make the Communications available to the Syndication
Parties by posting the Communications on “Synd-Trak” (“Platform”).  The Platform
is secured with a dual firewall and a User ID/Password Authorization System and
through a single user per deal authorization method whereby each user may access
the Platform only on a deal-by-deal basis.  Borrower acknowledges that the
distribution of Communications through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution.

 

14.16.3                 Additional Communications.  The Administrative Agent
reserves the right and Borrower and each Syndication Party consents and agrees
thereto, to, upon written notice to Borrower and all Syndication Parties,
implement and require use of a secure system whereby any notices or other
communications required or permitted by this Credit Agreement, but which are not
specifically covered by Subsection 14.16.1 hereof, and including, without
limitation, Borrowing Notices, Funding Notices, and any communication described
in clauses (i) through (iv) of Subsection 14.16.1(a) hereof, shall be sent and
received via electronic transmission to the e-mail addresses described in
Subsection 14.16.1(b) hereof.

 

14.16.4                 Disclaimer.  The Communications transmitted pursuant to
this Section 14.16 and the Platform are provided “as is” and “as available.” 
CoBank does not warrant the

 

76

--------------------------------------------------------------------------------


 

accuracy, adequacy or completeness of the Communications or the Platform and
CoBank expressly disclaims liability for errors or omissions in the
Communications or the Platform.  No warranty of any kind, express, implied or
statutory, including without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by CoBank in connection with
the Communications or the Platform.  In no event shall CoBank or any of its
Related Parties have any liability to Borrower, any Syndication Party or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of Borrower’s or
the Administrative Agent’s transmission of communications or notices through the
Platform.

 

14.16.5                 Termination.  The provisions of this Section 14.16 shall
automatically terminate on the date that CoBank ceases to be the Administrative
Agent under this Credit Agreement.

 

14.17                 Accounting Terms.  All accounting terms used herein which
are not expressly defined in this Credit Agreement have the meanings
respectively given to them in accordance with GAAP.  Except as otherwise
specifically provided herein, (a) all computations made pursuant to this Credit
Agreement shall be made in accordance with GAAP (except as provided otherwise in
the definition of Capital Leases), and (b) all financial statements shall be
prepared in accordance with GAAP.  For purposes of determining compliance with
the financial covenants contained in this Credit Agreement, any election by
Borrower to measure an item of Debt using fair value (as permitted by FASB ASC
825-10-25 - Fair Value Option (formerly known as FASB 159) or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

 

Notwithstanding the foregoing, if Borrower notifies the Administrative Agent
that, in Borrower’s reasonable opinion, or if the Administrative Agent notifies
Borrower that, in the Administrative Agent’s reasonable opinion (or at the
reasonable request of the Required Lenders), as a result of a change in GAAP
after the date hereof, any covenant contained in Sections 9.14, 10.1, 10.3 and
10.4, 10.6 or 10.8, or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to
Borrower than as at the date of this Credit Agreement, Borrower shall negotiate
in good faith with the Administrative Agent and the Syndication Parties to make
any necessary adjustments to such covenant or defined term to provide the
Syndication Parties with substantially the same protection as such covenant
provided prior to the relevant change in GAAP.  Until Borrower and the
Administrative Agent (with the approval of the Required Lenders) so agree to
reset, amend or establish alternative covenants or defined terms, (a) the
covenants contained in Sections 9.14, 10.1, 10.3 and 10.4, 10.6 or 10.8,
together with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined on the basis of GAAP in effect at the date of this
Credit Agreement and (b) each set of financial statements delivered to the
Administrative Agent pursuant to Section 9.2 after such time shall include
detailed reconciliations reasonably satisfactory to the Required Lenders and the
Administrative Agent as to the effect of such change in GAAP.

 

14.18                 [Reserved].

 

77

--------------------------------------------------------------------------------


 

14.19                 Mutual Release.  Upon full indefeasible payment and
satisfaction of the Bank Debt and the other obligations contained in this Credit
Agreement, the parties, including Borrower, the Administrative Agent, and each
Syndication Party shall, except as provided in Article 11 hereof, thereupon
automatically each be fully, finally, and forever released and discharged from
any further claim, liability, or obligation in connection with the Bank Debt.

 

14.20                 Liberal Construction.  This Credit Agreement constitutes a
fully negotiated agreement between commercially sophisticated parties, each
assisted by legal counsel, and shall not be construed and interpreted for or
against any party hereto.

 

14.21                 Counterparts.  This Credit Agreement may be executed by
the parties hereto in separate counterparts, each of which, when so executed and
delivered, shall be an original, but all such counterparts shall together
constitute one and the same instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all of the parties hereto.  Copies of documents or signature pages bearing
original signatures, and executed documents or signature pages delivered by a
party by telecopier, or electronic transmission of an Adobe® file format
document (also known as a PDF file) shall, in each such instance, be deemed to
be, and shall constitute and be treated as, an original signed document or
counterpart, as applicable.  Any party delivering an executed counterpart of
this Credit Agreement by telecopier, or electronic transmission (in “.pdf” or
similar format) also shall deliver an original executed counterpart of this
Credit Agreement, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Credit
Agreement.

 

14.22                 Confidentiality.  Each Syndication Party shall maintain
the confidential nature of, and shall not use or disclose, any of Borrower’s
financial information, confidential information or trade secrets without first
obtaining Borrower’s written consent.  Nothing in this Section 14.22 shall
require any Syndication Party to obtain such consent after there is an Event of
Default.  The obligations of the Syndication Parties shall in no event apply
to:  (a) providing information about Borrower to any financial institution
contemplated or described in Sections 13.7, 13.15, and 13.27 hereof or to such
Syndication Party’s parent holding company or any of such Syndication Party’s
Affiliates, or to any actual or prospective counterparty to any securitization,
swap, credit insurance or derivative transaction relating to Borrower with
respect to any Loan; (b) any situation in which any Syndication Party is
required by law or required or requested by any Governmental Authority or any
self-regulatory organization asserting jurisdiction over such Syndication Party
or its Affiliates to disclose information; (c) providing information to counsel
to any Syndication Party in connection with the transactions contemplated by the
Loan Documents; (d) providing information to independent auditors retained by
such Syndication Party; (e) any information that is in or becomes part of the
public domain otherwise than through a wrongful act of such Syndication Party or
any of its employees or agents thereof; (f) any information that is in the
possession of any Syndication Party prior to receipt thereof from Borrower or
any other Person known to such Syndication Party to be acting on behalf of
Borrower; (g) any information that is independently developed by any Syndication
Party; and (h) any information that is disclosed to any Syndication Party by a
third party that has no obligation of confidentiality with respect to the
information disclosed.  A Syndication Party’s confidentiality requirements
continue after it is no longer a Syndication Party under this Credit Agreement. 
Notwithstanding any provision to the contrary in this Credit Agreement, the

 

78

--------------------------------------------------------------------------------


 

Administrative Agent and each Syndication Party (and each employee,
representative, or other agent thereof) may disclose to any and all Persons,
without limitations of any kind, the tax treatment and tax structure of the
transaction described in this Credit Agreement and all materials of any kind
(including opinions or other tax analyses), if any, that are provided to the
Administrative Agent or such Syndication Party relating to such tax treatment
and tax structure.  Nothing in the preceding sentence shall be taken as an
indication that such transaction would, but for such sentence, be deemed to be a
“reportable transaction” as defined in Treasury Regulation Section 1.6011-4.

 

14.23                 USA PATRIOT Act Notice .  Each Syndication Party that is
subject to the USA PATRIOT Act and the Administrative Agent (for itself and not
on behalf of any Syndication Party) hereby notifies Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Syndication
Party or the Administrative Agent, as applicable, to identify Borrower in
accordance with the USA PATRIOT Act.

 

14.24                 Waiver of Borrower’s Rights Under Farm Credit Act. 
Borrower, having been represented by legal counsel in connection with this
Credit Agreement and, in particular, in connection with the waiver contained in
this Section 14.24, does hereby voluntarily and knowingly waive, relinquish, and
agree not to assert at any time, any and all rights that Borrower may have or be
afforded under the sections of the Agricultural Credit Act of 1987 designated as
12 U.S.C. Sections 2199 through 2202e and the implementing Farm Credit
Administration regulations as set forth in 12 C.F.R Sections 617.7000 through
617.7630, including those provisions which afford Borrower certain rights,
and/or impose on any lender to Borrower certain duties, with respect to the
collection of any amounts owing hereunder or the foreclosure of any liens
securing any such amounts, or which require the Administrative Agent or any
present or future Syndication Party to disclose to Borrower the nature of any
such rights or duties.  This waiver is given by Borrower pursuant to the
provisions of 12 C.F.R.  Section 617.7010(c) to induce the Syndication Parties
to fund and extend to Borrower the credit facilities described herein and to
induce those Syndication Parties which are Farm Credit System Institutions to
agree to provide such credit facilities commensurate with their Individual
Commitments as they may exist from time to time.

 

14.25                 More Restrictive Covenants.

 

(a)                                 If at any time, Borrower or any of its
Subsidiaries enters into any Material Debt Agreement (including for the
avoidance of doubt the Pre-Export Credit Agreement on or prior to December 31,
2015 (or such later date as determined in the sole discretion of the
Administrative Agent)) pursuant to which Borrower or such Subsidiary is required
to comply with any covenant or provision that is more restrictive in any respect
than the covenants and provisions contemplated in this Credit Agreement
(including with respect to any provisions corresponding or similar to the
provisions subject to the Conditional Amendments) (such covenant or provision,
an “Additional Provision”), Borrower shall promptly give notice (except with
respect to the Pre-Export Credit Agreement unless it is amended, restated,
supplemented or otherwise modified after the date hereof) to the Administrative
Agent and shall, at the request of the Administrative Agent, whether acting on
behalf of the Syndication Parties or on the

 

79

--------------------------------------------------------------------------------


 

instructions of the Required Lenders, execute and deliver such amendments and/or
supplements to this Credit Agreement to evidence the agreement of Borrower and
its Subsidiaries and the Administrative Agent and the Syndication Parties to
comply with such more restrictive covenant or provision;

 

(b)                                 so long as no Potential Default or Event of
Default has occurred and is continuing on the date on which any Additional
Provision is amended or modified in the relevant Material Debt Agreement such
that such Additional Provision is less restrictive on Borrower in a manner
consistent with this Credit Agreement, any Additional Provision is removed from
such Material Debt Agreement or such Material Debt Agreement shall be
terminated, any Additional Provision incorporated into this Credit Agreement
pursuant to this Section 14.25: (x) shall be deemed amended, modified or removed
as a result of any amendment, modification or removal of such Additional
Provision under such Material Debt Agreement and (y) shall be deemed deleted
from this Credit Agreement at such time as such Material Debt Agreement shall be
terminated and no amounts shall be outstanding thereunder; provided, that,
(i) other than as provided in this Section 14.25, this Credit Agreement shall
not be amended to delete any covenant, undertaking, event of default,
restriction or other provision included in this Credit Agreement (other than by
operation of Section 14.25(a)) or to make any such provision less restrictive on
Borrower and its Consolidated Subsidiaries; and (ii) if any lender, noteholder
or agent under any Material Debt Agreement is paid any remuneration as
consideration for any amendment, modification or removal of such Additional
Provision under such Material Debt Agreement, then such remuneration shall be
concurrently paid, on the same equivalent terms, ratably to each Syndicated
Party hereunder; and

 

(c)                                  Borrower will not at any time permit any
Subsidiary to guaranty, become a co-borrower or otherwise become obligated in
respect of any Debt owing under any Material Debt Agreement unless
contemporaneously such Subsidiary guaranties, or becomes similarly obligated in
respect of Bank Debt, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent.

 

14.26                 Conditional Modifications.  If the provisions (and any
related definitions) of the Pre-Export Credit Agreement (including any
refinancing indebtedness thereof) corresponding with the provisions set forth in
Schedule 3 hereto (in each case reflecting the terms of such provisions as set
forth herein without giving effect to the Conditional Amendments) (a) have not
been amended in a manner acceptable to Administrative Agent on or prior to
December 31, 2015 (or such later date as determined in the sole discretion of
the Administrative Agent), or (b) the Pre-Export Credit Agreement has not been
terminated as of such date, then such Conditional Amendments shall become
effective as of such date until such time as similar amendments have been made
to the Pre-Export Credit Agreement (and any refinancing indebtedness thereof) or
the Pre-Export Credit Agreement has been terminated.  At the discretion of the
Administrative Agent, this Credit Agreement may be amended with the consent of
the Administrative Agent and Borrower to evidence the effectiveness of any
Conditional Amendments that have become effective pursuant to this
Section 14.26.

 

80

--------------------------------------------------------------------------------


 

14.27                 No Advisory or Fiduciary Relationship.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower acknowledges and agrees that (a)(i) the arranging and other
services regarding this Credit Agreement provided by the Administrative Agent
and Syndication Parties are arm’s-length commercial transactions between
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent and the Syndication Parties, on the other hand, (ii) Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) Borrower is capable of evaluating, and
understands and accepts, the term, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents, (b)(i) the Administrative
Agent and each Syndication Party is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Borrower or any of its Affiliates, or any other Person and (ii) neither the
Administrative Agent or any Syndication Party has any obligation to Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and each Syndication Party and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its respective
Affiliates, and neither Administrative Agent nor any Syndication has any
obligation to disclose any of such interests to Borrower or any of its
Affiliates.

 

14.28                 Terms Generally.  Defined terms shall apply equally to
both the singular and plural forms of the terms defined.  Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation” unless already followed by
such phrase.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Credit Agreement unless the context shall
otherwise require.  Except as otherwise expressly provided herein, (a) any
reference in this Credit Agreement to any Loan Document shall mean such document
as amended, restated, supplemented or otherwise modified from time to time, in
each case, in accordance with the express terms of this Credit Agreement, and
(b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.

 

[Signature pages commence on the next page]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this 2015 Credit Agreement (Term
Loan) as of the date first above written.

 

 

 

BORROWER:

 

 

 

CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota

 

 

 

 

 

By:

/s/ Timothy N. Skidmore

 

 

 

Name: Timothy N. Skidmore

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

COBANK, ACB

 

 

 

 

 

By:

/s/ Michael Tousignant

 

 

 

Name: Michael Tousignant

 

Title: Vice President

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

COBANK, ACB

 

 

 

 

 

By:

/s/ Michael Tousignant

 

 

 

Name:

Michael Tousignant

 

Title:

Vice President

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

AgStar Financial Services, PCA

 

 

 

By:

/s/ Timothy F. McNamara

 

 

 

Name: Timothy F. McNamara

 

Title: Associate Vice President - Capital Markets

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Farm Credit Services of America, PCA

 

 

 

 

 

By:

/s/ Mary Anne Mullen

 

 

 

Name: Mary Anne Mullen

 

Title: Vice President

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

1st Farm Credit Services, FLCA

 

 

 

 

 

By:

/s/ Dale A. Richardson

 

 

 

Name: Dale A. Richardson

 

Title: Vice President, Capital Markets Group

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

AgChoice Farm Credit, FLCA

 

 

 

 

 

By:

/s/ Joshua L. Larock

 

 

 

Name: Joshua L. Larock

 

Title: Vice President

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

AgFirst Farm Credit Bank

 

 

 

 

 

By:

/s/ John W Burnside Jr

 

 

 

 

 

Name:

John W Burnside Jr

 

Title:

Vice President

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

American AgCredit, FLCA

 

 

 

 

 

By:

/s/ Linda Sander

 

 

 

 

 

 

 

Name:

Linda Sander

 

Title:

Vice President

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Badgerland Financial, FLCA

 

 

 

 

 

By:

/s/ Anthony G. Endres

 

 

 

Name: Anthony G. Endres

 

Title: AVP — Capital Markets

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Farm Credit Bank of Texas

 

 

 

 

 

By:

/s/ Luis M. H. Requejo

 

 

 

Name: Luis M. H. Requejo

 

Title: Director Capital Markets

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Farm Credit East, ACA

 

 

 

 

 

By:

/s/ James M. Papai

 

 

 

 

Name:

James M. Papai

 

 Title:

Senior Vice President

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Farm Credit Mid-America, FLCA

 

 

 

 

 

By:

/s/ Joe Beiting

 

 

 

Name: Joe Beiting

 

Title: Credit Officer Capital Markets

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Farm Credit West, FLCA

 

 

 

 

 

By:

/s/ Ben Madonna

 

 

 

Name: Ben Madonna

 

Title: Vice President

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Fresno Madera Production Credit Association

 

 

 

 

 

By:

/s/ Robert J. Kratz

 

 

 

Name: Robert J. Kratz

 

Title: VP

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

GreenStone Farm Credit Services, FLCA

 

 

 

 

 

By:

/s/ Alfred S. Compton, Jr.

 

 

 

 

Name:

Alfred S. Compton, Jr.

 

Title:

SVP/Managing Director

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Northwest Farm Credit Services, FLCA

 

 

 

 

 

By:

/s/ Candy Casteal

 

 

 

Name: Candy Casteal

 

Title: SVP -Credit

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

United FCS, FLCA d/b/a FCS Commercial Finance Group

 

 

 

 

 

By:

/s/ Mike Frodermann

 

 

 

Name: Mike Frodermann

 

Title: Vice President

 

[2015 Credit Agreement (10-Year Term Loan) — Signature Page]

 

--------------------------------------------------------------------------------


 

Exhibit 1B
to Credit Agreement
COMPLIANCE CERTIFICATE
CHS Inc.

 

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
ATTN:  Administrative Agent, CHS Loan

 

Gentlemen:

 

As required by Subsections 9.2.1 and 9.2.2 of that certain 2015 Credit Agreement
(Term Loan) (“Credit Agreement”) dated as of September 4, 2015, by and between
CHS Inc. (“Company”), CoBank, ACB, in its capacity as the Administrative Agent,
and the Syndication Parties described therein, a review of the activities of the
Company for the [Fiscal Quarter ending      , 20  ] [Fiscal Year ending        ,
20  ] (the “Fiscal Period”) has been made under my supervision with a view to
determine whether the Company has kept, observed, performed and fulfilled all of
its obligations under the Credit Agreement and all other agreements and
undertakings contemplated thereby, and to the best of my knowledge, and based
upon such review, I certify that no event has occurred which constitutes, or
which with the passage of time or service of notice, or both, would constitute
an Event of Default or a Potential Default as defined in the Credit Agreement.

 

I further certify that the amounts set forth on the attachment, to the best of
my knowledge accurately present amounts required to be calculated on a
consolidated basis by financial covenants of the Credit Agreement as of the last
day of the Fiscal Period (unless expressly specified herein). All terms used
herein and on the attachment have the identical meaning as in the Credit
Agreement.

 

 

Very truly yours,

 

 

 

CHS Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Capitalized terms used herein shall have the definitions set forth in the Credit
Agreement.

 

SUBSECTION 9.14.1:  MINIMUM CONSOLIDATED NET WORTH

 

Test:  Consolidated Net Worth.

 

Target:  Not less than $3,500,000,000.00.

Consolidated Net Worth (Actual)|

For Fiscal Quarter ended    /   /    $

 

SUBSECTION 9.14.2:  CONSOLIDATED FUNDED DEBT TO CONSOLIDATED CASH FLOW(1)

 

Test:  Consolidated Funded Debt divided by Consolidated Cash Flow.

 

Target:  Not greater than 3.50:1 based on the previous consecutive four Fiscal
Quarters.
Consolidated Funded Debt divided by Consolidated Cash Flow for the previous
consecutive four Fiscal Quarters (Actual)
At the Fiscal Quarter ended    /   /          ; 1.00

 

SUBSECTION 9.14.3:  ADJUSTED CONSOLIDATED FUNDED DEBT TO CONSOLIDATED NET
WORTH(2)

 

Test:  Adjusted Consolidated Funded Debt, divided by Consolidated Net Worth.

 

Target:  Not more than .80 to 1.00.
Adjusted Consolidated Funded Debt, divided by Consolidated Net Worth (Actual)
For Fiscal Quarter ended    /   /          ; 1.00

 

--------------------------------------------------------------------------------

(1)  This Subsection is subject to Conditional Reversion Amendments as set forth
in Section 14.26 and Schedule 3 of the Credit Agreement.

 

(2)  This Subsection is subject to Conditional Reversion Amendments as set forth
in Section 14.26 and Schedule 3 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit 1C
to Credit Agreement
List of Subsidiaries

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Exhibit 1C - List of Subsidiaries

 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

1856770 Alberta Ltd.

 

A

 

F

 

10 Lampson Avenue

 

 

 

Beiseker

 

Alberta

 

TOM 0G0

 

Canada

 

Sub

 

Corp.

 

Formed to anonymously purchase property near Calgary for Crop Nutrients

 

100% CHS Canada Cooperative

 

Crop Nutrients

 

10/28/14

 

10/28/14

Ag States Reinsurance Company, IC

 

A

 

D

 

1090 Vermont Avenue NW

 

 

 

 

 

Washingotn DC

 

20005

 

USA

 

Sub

 

Corp

 

Cell Captive Insurer of Impact Risk Funding, Inc., PCC

 

100% Impact Risk Funding, Inc., PCC

 

Business Solutions

 

08/24/10

 

08/24/10

Agri Point Ltd.

 

A

 

F

 

Chanteclair Building, 2nd Floor - #205

 

2 Sofouli Street

 

Nicosia

 

 

 

1096

 

Cyprus

 

Sub

 

Corp.

 

Holding company in Cyprus, 95.94% owner of Silotrans SRL

 

99% CHS Europe; 1% Oregana (formerly 100% CHS Europe SA)

 

Ag Business

 

05/12/07

 

01/10/11

Agro Storage d.o.o.

 

A

 

F

 

Ive Andrića br 4,

 

 

 

Brčko

 

 

 

76100

 

Bosnia

 

Sub

 

Corp

 

Ownership of storage companies/assets, storage services of agricultural
commodities

 

100% Agri Point Ltd.

 

Ag Business

 

10/17/13

 

10/17/13

Agromarket Servis LLC

 

A

 

F

 

11, Rubin Ulitsa

 

 

 

Novorossiysk

 

Krasnodarsky Krai

 

353900

 

Russian Federation

 

Sub

 

LLC

 

In the process of closing business activity and merge with RAI

 

100% CHS Agromarket

 

Ag Business

 

06/29/09

 

12/22/09

Badger Energy Services, LLC

 

A

 

D

 

1104 Milligan Drive

 

PO Box 308

 

New London

 

WI

 

54961

 

USA

 

Sub

 

LLC

 

holds assets for propane business (doesn’t operate propane business)

 

100% CHS-LCC Co-op

 

Ag Business

 

08/22/00

 

11/08/12

CENEX AG, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Sale of feed and seed products.

 

100% CHS

 

Energy and Foods

 

10/23/74

 

10/23/74

CENEX Pipeline, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Operating Subsidiary for pipeline operations

 

100% CHS

 

Energy and Foods

 

05/04/98

 

05/04/98

Central Montana Propane, LLC

 

A

 

D

 

Highway 191 North

 

PO Box 22

 

Lewistown

 

MT

 

59457

 

USA

 

Sub

 

LLC

 

Owning and operating a propane wholesale and resale operatintion

 

CHS 53.38% and Moore Farmers Oil Company 46.62%

 

Business Solutions

 

09/16/97

 

03/01/00

CHS - Holdrege, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64090

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Carrying on a supply business, as a cooperative, engaging in any activity or
service in connection with the sale of crop inputs, Energy products and
agricultural supply products

 

100% CHS

 

Country Operations

 

11/14/08

 

11/14/08

CHS (Shanghai) Trading Co., Ltd.

 

A

 

F

 

Suite 3902

 

No. 88 Century Avenue

 

Pudong New Area

 

Shanghai

 

 

 

China

 

Sub

 

Corp

 

Import, export, wholesale and commission agency service (exclusive of auction)
of cereals, oil seeds and oleaginous fruits, animal or vegetable fats and oils
and their cleavage products, prepared edible fats and oils, sugars, ethanol,
residues and waste from the food industries, cotton and fertilizers.

 

100% CHS Hong Kong Limited

 

Ag Business

 

01/06/09

 

01/06/09

CHS (Taiwan) Commodity Trading Co. Ltd.

 

A

 

F

 

6F No. 128 Songliang Rd

 

Zhongshan District

 

Taipei

 

Taiwan

 

 

 

Taiwan

 

Sub

 

Company Limited by Shares

 

Wholesale of other agricultural, husbandry and aquatic products; retail sale of
agricultural products; international trade; businesses not prohibited or
restricted by law, except those requiring special license or approval.

 

100% CHS Singapore Trading Company PTE. Ltd.

 

Ag Business

 

08/08/13

 

08/08/13

CHS Acquisition LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Formed to acquire another entity

 

100% CHS Inc.

 

Co Ops

 

09/22/14

 

09/22/14

CHS Agri Intellience LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Develop software for an intelligence center; develop processes and procedures to
run said intelligence center; develop sensors to collect/interpret data; develop
algorithms to identify and filter data collected by said sensors; other
activities related to the foregoing; and other lawful activities permitted under
the Act as approved by the Board of Governors

 

80% CHS; 20% Paradigm isr Inc.

 

Corporate

 

10/02/13

 

10/02/13

CHS Agritrade Bulgaria Ltd.

 

A

 

F

 

16, Fr. Jolio Kuriy Str.

 

Block 155, 2nd floor, apt 16

 

Iztok district

 

Sofia

 

1113

 

Bulgaria

 

Sub

 

Ltd.

 

Purchasing, transporting, shipping, storing, trading and representation of
agricultural commodities.

 

100% CHS Europe SA

 

Ag Business

 

02/09/11

 

02/09/11

CHS Agritrade d.o.o.

 

A

 

F

 

Ive Andrića br 4

 

 

 

Brčko

 

 

 

76100

 

Bosnia

 

Sub

 

Corp

 

Import/export, purchase/sale, transport, storage and distribution of
agricultural commodities, primarily but not limited to grains, oilseeds, oilseed
meals and fertilizers

 

100% CHS Europe SA

 

Ag Business

 

10/17/13

 

10/17/13

CHS Agritrade Hungary Ltd.

 

A

 

F

 

Fo utca 14-18

 

 

 

Budapest

 

 

 

H-1011

 

Hungary

 

Sub

 

Ltd.

 

Agricultural trading, purchasing, transporting, shipping, storing agricultural
commodities

 

100% CHS Europe SA

 

Ag Business

 

01/03/11

 

01/03/11

CHS Agritrade Romania SRL

 

A

 

F

 

92-96 Ivor Street, 3rd Floor

 

District 5

 

Bucurest

 

 

 

 

 

Romania

 

Sub

 

Ltd.

 

Wholesale of grain, seeds, feed and unmanufactured tobaco

 

100% CHS Europe SA

 

Ag Business

 

03/01/11

 

03/01/11

 

1

--------------------------------------------------------------------------------

 


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

CHS Agromarket, LLC

 

A

 

F

 

72, E. Bershanskoy st.

 

 

 

Krasnodar

 

Krasnodarsky Krai

 

353900

 

Russian Federation

 

Sub

 

LLC

 

Russian Operating Company (purchasing, transporting, shipping, and selling
cereals, other agricultural products)

 

28.57% CHS Europe; 71.43% Oregana

 

Ag Business

 

03/24/09

 

12/22/09

CHS AGRONEGOCIO - Industria e Comercio Ltda.

 

A

 

F

 

Av. Dr. Cardoso de Melo

 

1308 5° e 6° and.

 

Villa Olimpia

 

Sao Paulo

 

04548-004

 

SP-Brasil

 

Sub

 

LLC

 

Origination and marketing of grains and oilseeds. Distribution of fertilizers.

 

99% CHS Bermuda GP; 1% CHS Holdings, Inc.

 

Ag Business

 

02/01/03

 

02/01/03

CHS Bermuda GP

 

A

 

F

 

Clarendon House

 

2 Church Street, PO Box HM 666

 

Hamilton

 

 

 

HM 11

 

Bermuda

 

Sub

 

Ptsp

 

Holding Company

 

99% CHS Inc.; 1% CHS Holdings, Inc.

 

Ag Business

 

08/06/12

 

08/06/12

CHS Canada Cooperative

 

A

 

F

 

102 - 7777 10th St. NE

 

 

 

Calgary

 

Alberta

 

T2E 8x2

 

Canada

 

Sub

 

Co-op

 

Holding the real estate assets of CHS CanAgra LP

 

100% CHS

 

Country Operations

 

03/19/14

 

03/19/14

CHS Canada LP (fka CHS CanAgra LP)

 

A

 

F

 

102 - 7777 10th St. NE

 

 

 

Calgary

 

Alberta

 

T2E 8x2

 

Canada

 

Sub

 

Limited Part.

 

Retail agronomy and supply business

 

1% CHS Canada Cooperative, 99% CHS Country Operations Canada, Inc.

 

Country Operations

 

03/24/14

 

03/24/14

CHS Canada, Inc.

 

A

 

F

 

Suite 1180

 

201 Portage Avenue

 

Winnipeg

 

Manitoba

 

R3B3K10

 

Canada

 

Sub

 

Corp.

 

Grain Marketing

 

100% CHS

 

Ag Business

 

05/23/13

 

05/23/13

CHS Capital ProFund LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

 

 

100% CHS Capital LLC

 

Business Solutions

 

10/11/10

 

10/11/10

CHS Capital, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Lending Services

 

100% CHS

 

Business Solutions

 

02/09/05

 

02/09/05

CHS Comercio Servicos E Solucoes Agricolas Ltda. (d/b/a CHS Barter Solutions,
f/k/a Atman Producao Agroprecuaria Ltda.)

 

A

 

F

 

Rua 115, n° 2.100

 

Setor Sul

 

Goiânia

 

Goiás

 

 

 

Brazil

 

Sub

 

LLC

 

Input distribution and grain origination company

 

100% CHS do Brasil

 

Ag Business

 

08/16/93

 

07/31/12

CHS Country Operations Canada, Inc.

 

A

 

F

 

102 - 7777 10th St. NE

 

 

 

Calgary

 

Alberta

 

T2E 8x2

 

Canada

 

Sub

 

Corp

 

 

 

100% CHS

 

Country Ops

 

09/12/12

 

09/12/12

CHS de Argentina, S.A.

 

A

 

F

 

San Martin 323

 

Floor 17th

 

Buenos Aires

 

 

 

 

 

Argentina

 

Sub

 

Corp

 

Origination and marketing of grains and oilseeds; distribution of fertilizers

 

99.94% CHS; .06% CHS- Farmco, Inc.

 

Ag Business

 

09/30/09

 

09/30/09

CHS de Paraguay Sociedad de Responsabilidad Limitada (SRL)

 

A

 

F

 

Gabriel Casaccia Street

 

3rd Floor - Office No. 6, Las Margaritas Bldg

 

Hernandarias City

 

Alto Parana State

 

7220

 

Paraguay

 

Sub

 

LLC

 

Trading in agricultural market in many parts of the marketing chain; purpose and
objective reside in agricultural business activities as in the purchase and
export of grains, and also in the import and distribution of fertilizers.

 

99.9995% CHS Singapore Trading Company; .0005% CHS Holdings, Inc.

 

Ag Business

 

10/08/12

 

10/08/12

CHS Energy Canada, Inc.

 

A

 

F

 

2700, 350 7th Ave. SW

 

 

 

Calgary

 

Alberta

 

T2P3N9

 

Canada

 

Sub

 

Corp

 

Petroleum; does no business

 

100% CHS Inc.

 

Energy and Foods

 

06/12/87

 

06/12/87

CHS Europe Sarl (Eff. 1/30/14; f/k/a CHS Europe SA)

 

A

 

F

 

Av. Des Morgines 12

 

 

 

Petit-Lancy

 

1213

 

 

 

Switzerland

 

Sub

 

LLC

 

Develop financial, trading, merchandising, carriage, freight, representation,
agency, consulting & service activity in Switzerland and in Europe

 

Eff. 2/14/14, CHS Inc. is sole member (previously 100% CHSIH)

 

Ag Business

 

08/02/07

 

08/02/07

CHS Hallock, LLC

 

A

 

D

 

5500 Cenex Drive

 

 

 

Inver Grove Heights

 

MN

 

55077

 

USA

 

Sub

 

LLC

 

Canola processing and refining facilities in Hallock, MN and Manitoba, Canada.

 

100% CHS Inc.

 

PFI

 

07/08/15

 

07/08/15

CHS Hedging, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Full service commodity futures and option brokerage

 

100% CHS

 

Business Solutions

 

2/10/2014

 

2/10/2014

CHS Holdings, LLC (f/k/a CHS Holdings, Inc.)

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Rail at Joliette, ND; holds 1% interest in CHS do Brasil; formerly owned CHS
Inc. interest in Agro Distribution LLC; will hold 1% interest in Paraguay entity

 

100% CHS

 

Country Operations

 

04/20/99

 

04/20/99

CHS Hong Kong Limited

 

A

 

F

 

Room 1302, Fook Lee Commercial Centre

 

33 Lockhart Road

 

Wanchai

 

Hong Kong

 

 

 

Hong Kong

 

Sub

 

Corp

 

Holding Company for the PRC Investment; Execution and Trading for Asia Pacific
Region

 

100% CHS Europe

 

Ag Business

 

06/11/08

 

06/11/08

CHS Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Self

 

Combined Corporation (Cenex and HSC)

 

100% CHS

 

Corporate

 

07/15/36

 

07/15/36

CHS Inc. de Mexico

 

A

 

F

 

Augusto Rodin #43

 

Departamento 101

 

Col. Napoles

 

Delegacion Benito Juarez

 

C.P. 03810

 

Mexico, D.F.

 

Sub

 

Corp

 

Agricultural/commodities trade business

 

99% CHS; 1% St. Paul Maritime Corporation

 

Ag Business

 

02/20/06

 

02/20/06

CHS Industries Ltd.

 

A

 

F

 

2 Hahadarim Street

 

 

 

Ashdod

 

 

 

77121

 

Israel

 

Sub

 

Corp

 

Soybean processing for specialty soy proteins and soy Isoflavones

 

100% CHS Europe SA

 

Energy and Foods

 

02/14/00

 

02/09/12

CHS Insurance Services, LLC (f/k/a Ag States Agency, LLC)

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Independent insurance agency

 

100% by CHS

 

Business Solutions

 

12/27/94

 

12/27/94

 

2

--------------------------------------------------------------------------------


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

CHS Israel Protein Foods Ltd.

 

A

 

F

 

2 Hahadarim Street

 

 

 

Ashdod

 

 

 

77121

 

Israel

 

Sub

 

Corp

 

Soybean processing for specialty soy proteins and soy Isoflavones

 

100% CHS Industries Ltd.

 

Energy and Foods

 

07/04/62

 

02/09/12

CHS Korea, LLC

 

A

 

F

 

Samsung SIMS Bldg. 4th Floor #402

 

Samsung-dong

 

Seoul

 

Kangnam-gu

 

153-55

 

Korea

 

Sub

 

Corp

 

Sale, distribution and distribution promotion of agricultural commodities and
products, livestock products, and processed food products; storage,
preservation, importation and exportation of agricultural commodities and
products, livestock products and processed food products; etc.

 

100% CHS Bermuda GP

 

Ag Business

 

10/27/01

 

10/27/11

CHS Luxembourg, S.a.r.l. (d/b/a in MN as CHS Luxembourg Financial, LLC)

 

A

 

F

 

19, rue de Bitbourg

 

 

 

 

 

 

 

L-1273

 

Luxembourg

 

Sub

 

LLC

 

Holding of participations in any form whatsoever in Luxembourg and foreign
companies; guarantee or grant security or loans; raise funds through borrowing
in any form; carry out any commercial industrial, financial, real estate or IP
activities.

 

100% CHS Inc.

 

Ag Business

 

07/12/13

 

07/12/13

CHS Milling Luxembourg, S.a.r.l.

 

A

 

F

 

19, rue de Bitbourg

 

 

 

 

 

 

 

L-1273

 

Luxembourg

 

Sub

 

LLC

 

Holding of participations in any form whatsoever in Luxembourg and foreign
companies; guarantee or grant security or loans; raise funds through borrowing
in any form; carry out any commercial industrial, financial, real estate or IP
activities.

 

87.48% CHS; 12.52 Luxembourg S.a.r.l. (prev. 50% CHS Inc.; 50% CHS Luxembourg
S.a.r.l.)

 

Ag Business

 

07/12/13

 

07/12/13

CHS Ningbo Protein Foods Ltd.

 

A

 

F

 

12 Xingye Road

 

Ningbo Free Trade Zone

 

 

 

Ningbo

 

 

 

China

 

Sub

 

Corp

 

Soybean processing for specialty soy proteins and soy Isoflavones

 

100%-CHS Pacific Private Limited

 

Energy and Foods

 

10/17/03

 

02/09/12

CHS Pacific Private Limited

 

A

 

F

 

80 Raffles Place #32-01

 

UOB Plaza

 

 

 

 

 

 

 

Singapore

 

Sub

 

Corp

 

Manufacture and processing spices; general wholesale trade

 

100% CHS Industries Ltd.

 

Energy and Foods

 

09/23/03

 

02/09/12

CHS Serbia D.O.O. Novi Sad

 

A

 

F

 

Narodnog Fronta 23

 

 

 

Novi Sad

 

 

 

 

 

 

 

Sub

 

LLC

 

Purchasing, transporting, shipping, storing agricultural commodities

 

100% CHS Europe SA

 

Ag Business

 

04/01/11

 

04/01/11

CHS Singapore Trading Company PTE. LTD.

 

A

 

F

 

1 Raffles Place #30-63

 

One Raffles Place

 

 

 

 

 

48616

 

Singapore

 

Sub

 

Corp

 

Trading commodities, including grains, oilseeds, bi-products, fertilizer and
ocean freight; selling and dealing in grain.

 

100% CHS Bermuda GP

 

Ag Business

 

11/01/11

 

11/01/11

CHS South Sioux City, Inc.

 

A

 

D

 

395 164th Street

 

 

 

South Sioux City

 

NE

 

68776

 

USA

 

Sub

 

Corp

 

Soybean processing for specialty soy proteins and soy Isoflavones

 

100% CHS

 

Energy and Foods

 

09/13/94

 

02/09/12

CHS Spiritwood Fertilizer LLC

 

A

 

D

 

5500 Cenex Drive

 

 

 

Inver Grove Heights

 

MN

 

55077

 

USA

 

Sub

 

Corp

 

Fertilizer plant

 

100% CHS

 

Ag Business

 

09/10/14

 

09/10/14

CHS Tarim ve Gida Sanayi Limited Sirketi

 

A

 

F

 

Sun Plaza Bilim Sokak no 5 kat: -4A Maslak/Sisli

 

 

 

Sisli

 

 

 

34398

 

Istanbul, Turkey

 

Sub

 

LLP

 

 

 

100% CHS Europe

 

Ag Business

 

11/15/13

 

11/15/13

CHS Trading Company Australia Pty Ltd

 

A

 

F

 

Suite 1, Level 29

 

126 Phillip Street

 

Sydney

 

Australia

 

NSW 2000

 

Australia

 

Sub

 

Corp

 

Trading commodities, including grains, oilseeds, bi-products, fertilizer and
ocean freight; selling and dealing in grain.

 

100% CHS Bermuda GP

 

Ag Business

 

06/29/09

 

06/29/09

CHS UKRAINE, LLC

 

A

 

F

 

5th Floor, 7th Entrance, Business Center

 

Illinska Str.8,

 

Illinsky

 

Kiev

 

4070

 

Ukraine

 

Sub

 

LLC

 

Purchasing, transporting, shipping, storing, manufacturing, processing, and
selling cereals, legumes, oil crops, seeds, sugar products, other agricultural
products and their processed products.

 

99.9% CHS Europe SA; .1% CHS VOSTOK

 

Ag Business

 

02/12/08

 

02/12/08

CHS Uruguay SRL

 

A

 

F

 

Montevideo

 

18 de Julio

 

 

 

 

 

1117 P. 5 CP 11100

 

 

 

Sub

 

SRL

 

 

 

99.9% CHS Bermuda; .1% CHS Holdings

 

Ag Business

 

10/29/13

 

10/29/13

CHS-Brule, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Farm Supply business, as a cooperative, engaging in any activity or service in
connection with the purchase, sale and handling of agronomy and Energy products.

 

100% CHS

 

Country Operations

 

01/07/15

 

 

CHS-CFE Co (Carrollton Farmers’ Elevator Company)

 

A

 

D

 

10955 North Street

 

 

 

Waverly

 

IL

 

62692

 

USA

 

Sub

 

Corp

 

Engaging in any cooperative activity in connection with the producing, marketing
or selling of agricultural products or with the harvesting, preserving, drying,
processing, canning, packing, grading.

 

100% CHS

 

Country Operations

 

08/01/14

 

08/01/14

 

3

--------------------------------------------------------------------------------


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

CHS-Elkton

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Farm Supply business, as a cooperative, engaging in any activity or service in
connection with the purchase, sale and handling of agronomy and Energy products.

 

100% CHS

 

Country Operations

 

06/29/11

 

06/29/11

CHS-Farmco, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Organized to transact any and all lawful business for which corporations may be
incorporated under Chapter 17 of the KSA

 

100% CHS

 

Country Operations

 

03/13/06

 

03/13/06

CHS-GC, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

The transaction of any and all lawful business for which corporations may be
incorporated under the Colorado Business Corporations Act.

 

100% CHS

 

Country Operations

 

06/08/11

 

06/08/11

CHS-Hamilton, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Carrying on a supply business, as a cooperative, engaging in any activity or
service in connection with the sale of crop inputs, Energy products and
agricultural supply products

 

100% CHS

 

Country Operations

 

03/14/11

 

03/14/11

CHSINC. Ibérica S.L.

 

A

 

F

 

World Trade Center Moll de Barcelona Edificio

 

Norte-Planta 3

 

Barcelona

 

 

 

8039

 

Spain

 

Sub

 

Corp

 

Marketing grains toward Iberian Peninsula

 

100% CHS Europe SA

 

Ag Business

 

08/03/09

 

08/03/09

CHS-LCC Co-op

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Carrying on a supply business, as a cooperative, engaging in any activity or
service in connection with the sale of crop inputs, Energy products and
agricultural supply products

 

100% CHS

 

Country Operations

 

08/22/12

 

08/22/12

CHS-M&M, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

 

 

100% CHS

 

Country Operations

 

03/23/07

 

03/23/07

CHS-New Salem

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Engage in any activity within the purposes for which a cooperative may be
organized under North Dakota Statute 10-15

 

100% CHS

 

Country Operations

 

06/13/11

 

06/13/11

CHS-Ostrander

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Organized for the purpose of carrying on a grain and supply business, as a
coopertive, engaging in any activity or service in connection with the handling
and marketing of grain, as well as the sale of crop inputs and agricultural
supply products.

 

100% CHS

 

Country Operations

 

09/06/12

 

09/06/12

CHS-Rochester

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Organized for the purpose of carrying on a grain and supply business, as a
coopertive, engaging in any activity or service in connection with the handling
and marketing of grain, as well as the sale of crop inputs and agricultural
supply products.

 

100% CHS

 

Country Operations

 

12/26/13

 

12/26/13

CHS-Shipman, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

The transaction of any and all lawful business for which associations may be
ncorporated under this Chapter.

 

100% CHS

 

Country Operations

 

10/25/11

 

10/25/11

CHS-Sub Whatcom, Inc.

 

A

 

D

 

402 Main Street

 

 

 

Lynden, 98264

 

WA

 

 

 

USA

 

Sub

 

Corp

 

The transaction of any and all lawful business for which associations may be
ncorporated under this Chapter.

 

100% CHS

 

Country Operations

 

05/18/15

 

05/18/15

CHS-Valley City

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Engage in any activity within the purposes for which a cooperative may be
organized under North Dakota Statute 10-15

 

100% CHS

 

Country Operations

 

10/31/13

 

06/02/14

CHS-Wallace County, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

The transaction of any and all lawful business of which corporations may be
incorporated under Chapter 17 of the Kansas Statutes Annotated.

 

100% CHS

 

Country Operations

 

02/17/05

 

02/17/05

Circle Land Management, Inc.

 

A

 

D

 

PO Box 909

 

 

 

Laurel

 

MT

 

59044

 

USA

 

Sub

 

Corp

 

Land Mgt. for property around Laurel MT refinery

 

100% CHS

 

Energy and Foods

 

05/05/93

 

05/05/93

CoBank

 

A

 

D

 

 

 

 

 

 

 

 

 

 

 

USA

 

Investment

 

Invest

 

 

 

 

 

Finance

 

 

 

 

Cofina Funding, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Lending Services

 

100% CHS Capital LLC

 

Business Solutions

 

08/09/05

 

08/09/05

 

4

--------------------------------------------------------------------------------


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

Cross Country Land Management LLC

 

A

 

D

 

2708 1st Avenue North

 

Suite 300

 

Billings

 

MT

 

59101

 

USA

 

Sub

 

LLC

 

Manage trailer court purchased by CHS in Billings, MT

 

100% Circle Land Manageemt

 

Energy and Foods

 

03/11/15

 

 

CZL Australia & Japan Pty. Ltd.

 

A

 

F

 

Level 5

 

Castlereagh St.

 

Sydney NSW

 

Australia

 

2000

 

Australia

 

Sub

 

Corp

 

Purchase and sell wheat and barley to Japan from Australia

 

100% CZL Ltd.

 

Ag Business

 

04/23/15

 

04/23/15

CZL Ltd.

 

A

 

F

 

Selfun-Kiakan

 

 

 

Tokyo

 

Japan

 

 

 

Japan

 

Sub

 

Ltd.

 

Supply commodities, primarily wheat and barley to Japan

 

CHS Singapore Trading Company PTE. LTD. 51%, ZEN- NOH 49%

 

Ag Business

 

03/27/97

 

04/12/12

Dakota Agronomy Partners, L.L.C.

 

A

 

D

 

2550 Valley Street

 

 

 

Minot

 

ND

 

58701

 

USA

 

Sub

 

LLC

 

An agronomy LLC that includes our SunPrairie Grain division (Minot) and 1 local
coops

 

50% CHS (Sun Prairie Grain), 50% FUOC Minot (Consolidated on CHS Financials)

 

Country Operations

 

02/01/99

 

02/01/99

Fin-Ag, Inc.

 

A

 

D

 

4001 South Westport Avenue

 

P.O. Box 88808

 

Sioux Falls

 

SD

 

57105

 

USA

 

Sub

 

Corp

 

Provides cattle feeding and swine financing loans; facility financing loans;
crop production loans, and consulting services

 

100% CHS

 

Country Operations

 

12/17/87

 

12/17/87

Front Range Pipeline, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

To own and operate the Front Range Pipeline

 

100% CHS

 

Energy and Foods

 

03/23/99

 

03/23/99

GTL Resources Limited

 

A

 

F

 

12 Gough Square

 

 

 

London

 

 

 

EC4A 3DW

 

England

 

Sub

 

 

 

 

 

Sinav Limited 100%

 

Ag Business

 

04/21/93

 

06/04/14

GTL Resources Overseas Investments Limited

 

A

 

F

 

12 Gough Square

 

 

 

London

 

 

 

EC4A 3DW

 

England

 

Sub

 

 

 

 

 

GTL Resources Limited 100%

 

Ag Business

 

05/16/05

 

06/04/14

GTL Resources USA, Inc.

 

A

 

D

 

300 Park Boulevard Building, #325

 

 

 

Itasca

 

IL

 

60143

 

USA

 

Sub

 

 

 

 

 

GTL Resources Overseas Investments Limited 100%

 

Ag Business

 

07/07/05

 

06/04/14

Illinois River Energy, LLC

 

A

 

D

 

1900 Steward Road

 

 

 

Rochelle

 

IL

 

61068

 

USA

 

Sub

 

LLC

 

Ethanol plant

 

100% GTL Resources USA, Inc.

 

Ag Business

 

02/20/02

 

06/04/14

Impact Risk Funding Inc., PCC

 

A

 

D

 

1090 Vermont Avenue NW

 

 

 

 

 

Washington DC

 

20005

 

USA

 

Sub

 

Corp

 

Captive Insurance Company

 

100% CHS Insurance Services, LLC

 

Business Solutions

 

08/24/10

 

08/24/10

Jayhawk Pipeline L.L.C.

 

A

 

D

 

2000 South Main

 

 

 

McPherson

 

KS

 

67460

 

USA

 

Sub

 

LLC

 

Transporter of crude

 

100% NCRA

 

Energy and Foods

 

05/24/94

 

05/24/94

Kaw Pipe Line Company

 

A

 

D

 

2000 South Main

 

 

 

McPherson

 

KS

 

67460

 

USA

 

Sub

 

SUB

 

Operate Crude Oil pipeline, Central Kansas

 

67% NCRA, 33% CITGO

 

Energy and Foods

 

09/13/35

 

07/07/43

Larsen Cooperative TVCS

 

A

 

D

 

1104 Milligan Drive

 

PO Box 308

 

New London

 

WI

 

54961

 

USA

 

Sub

 

 

 

Holds assets of former Tomorrow Valley Cooperative Services

 

100% CHS-LCC Co-op

 

Ag Business

 

06/01/06

 

11/08/12

M Tárház Raktározási és Szolgáltató Korlátolt Felelosségu Társaság (M-Tárház
Kft)

 

A

 

F

 

Fo utca 14-18

 

 

 

Budapest

 

 

 

H-1011

 

Hungary

 

Sub

 

Corp

 

Company owning and operating terminal on Oroshaza (Hungary)

 

100% S.C. Silotrans S.R.L.

 

Ag Business

 

01/20/99

 

01/10/11

Marshall Insurance Agency, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Insurance Agency

 

100% CHS

 

Country Operations

 

04/01/05

 

04/01/05

McPherson Agricultural Product, LLC

 

A

 

D

 

2000 South Main

 

 

 

McPherson

 

KS

 

67460

 

USA

 

Sub

 

LLC

 

Markets sulfur produced by Refinery

 

100% NCRA

 

Energy and Foods

 

10/06/04

 

10/06/04

National Cooperative Refinery Association

 

A

 

D

 

2000 South Main

 

 

 

McPherson

 

KS

 

67460

 

USA

 

Sub

 

Corp.

 

Manufacturer, marketing, and wholesale distribution of petroleum products.

 

CHS - 88.9%, 11.1% Growmark and MFA (eff. 9/1/14)

 

Energy and Foods

 

07/07/43

 

07/07/43

Omega Terminal S.A.

 

A

 

F

 

Rue des Pilettes 3

 

c/o Fiduconsult S.A.

 

Fribourg

 

 

 

1700

 

 

 

Sub

 

Corp

 

Swiss Company involved in Olimpex Project

 

100% Serseris Holdings Limited

 

Ag Business

 

02/25/99

 

02/20/09

Oregana Co., Ltd.

 

A

 

F

 

Orfeos 3A

 

 

 

Nicosia

 

 

 

P.C. 1070

 

Cyprus

 

Sub

 

Corp

 

Cyprus Holding Company for Russian operating entities

 

100% CHS Europe

 

Ag Business

 

10/13/08

 

12/22/09

Osage Pipe Line Company

 

A

 

D

 

2000 South Main

 

 

 

McPherson

 

KS

 

67460

 

USA

 

Sub

 

SUB

 

Crude oil pipeline, OK and KS

 

100% NCRA (per Kent Stos at NCRA)

 

Energy and Foods

 

05/07/75

 

05/07/75

Patriot Export, Inc.

 

A

 

D

 

101 Patriot Way

 

 

 

Annawan

 

IL

 

 

 

USA

 

Sub

 

Corp.

 

Transaction of any or all lawful business for which corporations may be
incorporated under the Illinois Business Corporation Act.

 

100% Patriot Holdings, LLC

 

Energy and Foods

 

07/17/12

 

06/01/15

Patriot Fuels Biodiesel, LLC

 

A

 

D

 

101 Patriot Way

 

 

 

Annawan

 

IL

 

 

 

USA

 

SUb

 

LLC

 

The transaction of any or all lawful business for which limited liability
companies may be organized under the Illinois Limited Liability Company Act.

 

100% Patriot Holdings, LLC

 

Energy and Foods

 

09/03/13

 

06/01/15

 

5

--------------------------------------------------------------------------------


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

Patriot Holdings, LLC

 

A

 

D

 

101 Patriot Way

 

 

 

Annawan

 

IL

 

 

 

USA

 

Sub

 

LLC

 

Engage in any business and investment activity in which an Illinois limited
liability company may lawfully be engaged, as determined by the Member.

 

100% GLT Resources USA, Inc.

 

Energy and Foods

 

09/14/11

 

06/01/15

Patriot Land Holdings, LLC

 

A

 

D

 

101 Patriot Way

 

 

 

Annawan

 

IL

 

 

 

USA

 

Sub

 

LLC

 

The transaction of any or all lawful business for which Limited liabiltiy
companies may be organized under this Act

 

100% Patriot Holdings, LLC

 

Energy and Foods

 

04/01/13

 

06/01/15

Patriot Renewable Fuels, LLC

 

A

 

D

 

101 Patriot Way

 

 

 

Annawan

 

IL

 

 

 

USA

 

Sub

 

LLC

 

The transaction of any or all lawful business for which limited liability
companies may be organized under the Illinois Limited Liability Company Act.

 

100% Patriot Holdings, LLC

 

Energy and Foods

 

01/31/05

 

06/01/15

PGG/HSC Feed Company, L.L.C.

 

A

 

D

 

300 West Feedville Road

 

 

 

Hermiston

 

OR

 

97838

 

USA

 

Sub

 

LLC

 

Feed Manufacturer

 

80% - CHS and 20% Pendleton Grain Growers

 

Country Operations

 

10/26/94

 

10/26/94

PLC Insurance Agency, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp.

 

Insurance Sales

 

100% CHS

 

Country Operations

 

09/30/09

 

09/30/09

RosAgroInvest LLC

 

A

 

F

 

72, E.Bershanskoy st.,

 

 

 

Krasnodar

 

Krasnodarsky Krai, 353900

 

353900

 

Russian Federation

 

Sub

 

LLC

 

Russian Asset Holding Company - owner of 3 handling terminals:

Blagodarniy HT (Stavropol region),

Belaya Glina HT (Krasnodar region),

Timashevsk HT (Krasnodar region)

 

100% Oregana

 

Ag Business

 

03/13/09

 

12/22/09

Russell Consulting Group, L.L.C.

 

A

 

D

 

11146 Q Street

 

 

 

Omaha

 

NE

 

68137

 

USA

 

Sub

 

LLC

 

to provide agricultural consulting to customers

 

CHS Hedging LLC owns 65.6% , Russell Consulting, Inc. owns 34.4%

 

Business Solutions

 

12/30/99

 

06/29/07

S.C. Silotrans S.R.L.

 

A

 

F

 

Incinta Port Constanta

 

Sud, Mol 1, Constanta

 

Judetul Constanta

 

 

 

 

 

Romania

 

Sub

 

Corp.

 

Company owning and operating port terminal on Black Sea in Constanta (Romania)

 

95.94% Agri Point Ltd.; 4.06% S.C.Schenker Romtrans S.A.

 

Ag Business

 

08/18/97

 

01/10/11

S.C. Transporter S.R.L.

 

A

 

F

 

Str. Portului Nr. 1, Zona Libera, Giurgiu

 

Siloz Baza, Giurgiu

 

Judetul Giurgiu

 

 

 

 

 

Romania

 

Sub

 

Corp.

 

Loading dapacity on Danube River (Romania)

 

Eff. 6/21/13 100% Silotrans SRL (formerly 50% S.C. Silotrans S.R.L.; 50% S.C.
Perfect Casa De Comenzi S.R.L.)

 

Ag Business

 

03/17/04

 

01/10/11

S.P.E. CHS Plant Extracts Ltd.

 

A

 

F

 

2 Hahadarin Street

 

 

 

77613 Ashdod

 

Israel

 

 

 

Israel

 

Sub

 

Corp

 

Manufacturer and exporter of soya products

 

100% CHS Industries Ltd.

 

Energy and Foods

 

11/16/00

 

02/09/12

SC Nutron SRL

 

A

 

F

 

Constanta Port South, Pier 15, Berth 114, Office II, 3rd Floor

 

 

 

Agigea

 

 

 

 

 

Romania

 

Sub

 

SRL

 

Loading capacity on Danube River (Romania)

 

Agri Point Ltd

 

Ag Business

 

 

 

09/26/14

Sinav Limited

 

A

 

F

 

12 Gough Square

 

 

 

London

 

 

 

EC4A 3DW

 

England

 

Sub

 

 

 

 

 

100% CHS

 

Ag Business

 

10/19/11

 

06/04/14

Solbar Europe BV

 

A

 

F

 

Zuiderklamp 103

 

5672 HP Neunen

 

Rotterdam

 

 

 

 

 

The Netherlands

 

Sub

 

Corp

 

Sale of Solcaf (soy animal feed) to customers in Western Europe.

 

100% CHS Israel Protein Foods Ltd

 

Energy and Foods

 

05/17/04

 

02/09/12

Southeast Propane, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

 

 

100% CHS-Valley City

 

Ag Business

 

07/31/00

 

05/05/14

Southwest Crop Nutrients, LLC

 

A

 

D

 

710 West Trail

 

 

 

Dodge City

 

KS

 

67801

 

USA

 

Sub

 

LLC

 

to own and operate a wholesale/retail crop nutrient facility on property located
at Ensign, KS

 

CHS 58.6025%, Dodge City Coop Exchange 33.33%, The Plains Equity Exchange and
Co-operative Union 3.2258%, The Elkhart Cooperative 1.6129%, The Offerle
Cooperative Grain and Supply Co 1.6129%, Sublette Cooperative 1.6129%

 

Ag Business

 

09/09/04

 

09/04/07

St. Hilaire Ag Insurance, Inc.

 

A

 

D

 

Box 128

 

 

 

St. Hilaire

 

MN

 

56754

 

USA

 

Sub

 

Corp

 

Insurance Company

 

100% CHS

 

Country Operations

 

02/20/90

 

08/09/96

St. Paul Maritime Corporation

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Company provides stevedoring services at Myrtle Grove Terminal, and charters
vessels.

 

100% CHSC

 

Ag Business

 

08/18/95

 

08/18/95

The Farmer’s Elevator Company of Lowder

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

CHS-Lowder, Inc. merged into The Farmer’s Elevator Company of Lowder

 

100% CHS

 

Country Operations

 

12/20/05

 

08/09/10

The Purchasing Group, LLC

 

A

 

D

 

101 S. Detroit

 

 

 

Yuma

 

CO

 

 

 

USA

 

Sub

 

LLC

 

Buying group for agronomy products. Acquired via merger with M&M 3/3/07

 

25% CHS, 25% Stratton Equity Coop, 25% Frontier Equity, 25% Stones Farm Supply

 

Country Operations

 

01/09/03

 

08/28/07

United Country Brands LLC

 

A

 

D

 

3315 North Oak Trafficway

 

 

 

Kansas City

 

MO

 

64116

 

USA

 

Sub

 

LLC

 

Holding Company for membership interests in Agriliance LLC

 

100% CHS

 

Ag Business

 

01/05/00

 

01/05/00

Wagner Gas & Electric, Inc.

 

A

 

D

 

1104 Milligan Drive

 

PO Box 308

 

New London

 

WI

 

54961

 

USA

 

Sub

 

LLC

 

Holds assets for propane business (doesn’t operate propane business)

 

100% CHS-LCC Co-op

 

Ag Business

 

04/21/77

 

11/08/12

 

6

--------------------------------------------------------------------------------


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

Watertown Crop Nutrients LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

To engage in the business of storage and handling of agriculture products

 

70% CHS, 30% Watertown Cooperative Elevator

 

Ag Business

 

05/19/11

 

10/25/11

Western Feed, LLC

 

A

 

D

 

P.O. Box 426

 

 

 

Morrill

 

NE

 

69358

 

USA

 

Sub

 

LLC

 

Feed Business

 

50% CHS; 50% Western Cooperative Company (Consolidated on CHS Financials)

 

Country Operations

 

02/28/08

 

02/28/08

 

7

--------------------------------------------------------------------------------


 

Exhibit 2.3
to Credit Agreement
BORROWING NOTICE NO.

 

                   , 20  

 

To:                             Administrative Agent

 

From:               CHS Inc. (“Borrower”)

 

Re:                             2015 Credit Agreement (Term Loan) (as amended
from time to time, the “Credit Agreement”) dated as of September 4, 2015, among
Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent”), and the other Syndication Parties signatory thereto.

 

Pursuant to Section 2.3 of the Credit Agreement, Borrower hereby gives notice of
its desire to receive a Loan in accordance with the terms set forth below (all
capitalized terms used herein and not defined herein shall have the meaning
given them in the Credit Agreement):

 

(a)                                 The Loan requested pursuant to this
Borrowing Notice shall be made on               , 20   [the date inserted must
be a Banking Day and [the same or earlier Banking Day as](3) [at least three
(3) Banking Days prior to](4) the date hereof].

 

(b)                                 The aggregate principal amount of the Loan
requested hereunder shall be                    Dollars ($           ).

 

(c)                                  The Loan requested hereunder shall
initially bear interest at the [select one]:

 

o            Base Rate and be treated as a Base Rate Loan;

 

o            LIBO Rate and be treated as a LIBO Rate Loan.

 

o            Quoted Rate and be treated as a Quoted Rate Loan.

 

If the LIBO Rate is selected, the initial LIBO Rate Period shall be a    month
period [select one, two, three, or six month period].

 

 

CHS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  Applicable only to Base Rate Loans

 

(4)  Applicable only to LIBO Rate Loans and Quoted Rate Loans

 

--------------------------------------------------------------------------------


 

Exhibit 2.4
to Credit Agreement
NOTE

 

$      .00

[Insert Date]

 

FOR VALUE RECEIVED, CHS INC., a Minnesota cooperative corporation (“Maker”),
promises to pay to        (“Payee”) at the office of the Administrative Agent
(as defined in the Credit Agreement), CoBank, ACB at 5500 South Quebec Street,
Greenwood Village, Colorado 80111, or such other place as the Administrative
Agent shall direct in writing, the principal sum of     Dollars ($      .00) or,
if less, the amount outstanding under this Note for Loans, made pursuant to the
2015 Credit Agreement (Term Loan) dated as of September 4, 2015, by and between
CoBank (for its own benefit as a Syndication Party, and as the Administrative
Agent for the benefit of the present and future Syndication Parties as named or
defined therein) and Maker (as it may be amended from time to time in the
future, the “Credit Agreement”) and any Bank Debt related thereto. This Note is
issued and delivered to Payee pursuant to the Credit Agreement.  All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings as set forth in the Credit Agreement.

 

The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement.  Interest shall be payable as
provided in the Credit Agreement.  Principal shall be payable on the Maturity
Date and as otherwise provided in the Credit Agreement.  This Note has been
issued by Maker to Payee pursuant to the Credit Agreement and reference is made
thereto for specific terms and conditions under which this Note is made and to
which this Note is subject.

 

This Note is subject to prepayments as set forth in the Credit Agreement. 
Amounts repaid in respect of Loans may not be reborrowed.  Upon the occurrence
of an Event of Default, Maker agrees that the Administrative Agent and the Payee
shall have all rights and remedies set forth in the Credit Agreement, including
without limitation the rights of acceleration set forth in the Credit
Agreement.  In addition, the Administrative Agent and the Payee shall have the
right to recover all costs of collection and enforcement of this Note as
provided in the Credit Agreement.

 

Maker and any endorser, guarantor, surety or assignor hereby waives presentment
for payment, demand, protest, notice of protest, and notice of dishonor and
nonpayment of this Note, and all defenses on the ground of delay, suretyship,
impairment of collateral, or of extension of time at or after maturity for the
payment of this Note.

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

 

--------------------------------------------------------------------------------


 

 

Maker:

 

 

 

 

 

CHS INC.

 

a Minnesota corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.9
to Credit Agreement
SYNDICATION ADOPTION AGREEMENT

 

This Syndication Adoption Agreement entered into this     day of    , 20  
(“Effective Date”) by and between CoBank, ACB, in its capacity as the
Administrative Agent under the Credit Agreement (as defined below) (in such
role, “Administrative Agent”), and each of the other parties signatory hereto
(“Adopting Parties”).

 

Recitals

 

A.                                    Pursuant to the 2015 Credit Agreement
(Term Loan) by and between the Administrative Agent, the Syndication Parties
named therein, and CHS Inc. (“Borrower”), dated September 4, 2015 (as it may be
amended from time to time, “Credit Agreement”), the Syndication Parties thereto
have agreed to provide, limited to their respective Individual Commitments and
Applicable Percentage, financing to Borrower in the maximum aggregate amount of
$600,000,000 through the Term Facility, to be used for the purposes set forth in
the Credit Agreement.

 

B.                                    The Credit Agreement provided Borrower
with the option to increase the Commitment by as much as an aggregate amount not
to exceed $100,000,000 pursuant to the provisions of Section 2.9 thereof which,
among other things, required that each Person agreeing to fund a portion of the
Incremental Commitment (as defined in the Credit Agreement) and who was not then
a Syndication Party, execute an Adoption Agreement.

 

C.                                    Each Adopting Party wishes to be a Funding
Source (as defined in the Credit Agreement) and to become a Syndication Party
under the Credit Agreement with respect to the Individual Commitment amounts set
forth beneath its signature on this Syndication Adoption Agreement (“Syndication
Interest”).

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which the
parties hereto hereby acknowledge, and each to induce the others to enter into
this Syndication Adoption Agreement (“Agreement”), the parties hereto hereby
agree as follows:

 

DEFINITIONS

 

Capitalized terms used herein without definition shall have the meaning given
them in the Credit Agreement, if defined therein.

 

1.                                      Acquisition of Syndication Interest.

 

1.1.                            The Adopting Party agrees to, as of the
Effective Date, and at all times thereafter, comply with all of the obligations
of a Syndication Party holding an Individual Commitment in the amount shown
beneath its signature below, as such obligations are set forth in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Representations, Warranties, and
Agreements.

 

2.1.                            The Adopting Party represents and warrants
that:  (a) the making and performance of this Agreement including its agreement
to be bound by the Credit Agreement is within its power and has been duly
authorized by all necessary corporate and other action by it; (b) entering into
this Agreement and performance of its obligations hereunder and under the Credit
Agreement will not conflict with nor constitute a breach of its charter or
by-laws nor any agreements by which it is bound, and will not violate any
judgment, decree or governmental or administrative order, rule, law, or
regulation applicable to it; (c) no approval, authorization or other action by,
or declaration to or filing with, any governmental or administrative authority
or any other Person is required to be obtained or made by it in connection with
the execution, delivery and performance of its duties under this Agreement and
the Credit Agreement; (d) this Agreement has been duly executed by it, and, this
Agreement and the Credit Agreement, constitute its legal, valid, and binding
obligation, enforceable in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity); and (e) the
act of entering into and performing its obligations under this Agreement and the
Credit Agreement have been approved by its board of directors at an authorized
meeting thereof (or by written consent in lieu of a meeting) and such action was
duly noted in the written minutes of such meeting.

 

2.2.                            The Adopting Party further represents that it is
entitled to receive any payments to be made to it under the Credit Agreement
without the withholding of any tax and will furnish to the Administrative Agent
and to Borrower such forms, certifications, statements and other documents as
the Administrative Agent or Borrower may request from time to time to evidence
such Adopting Party’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto.  Without
limiting the effect of the foregoing, if such Adopting Party is not created or
organized under the laws of the United States of America or any state thereof,
such Adopting Party will furnish to the Administrative Agent and Borrower IRS
Form W-8BEN, W-8ECI, 4224, or Form 1001, as appropriate, or such other forms,
certifications, statements or documents, duly executed and completed by Adopting
Party, as evidence of such Adopting Party’s exemption from the withholding of
United States tax with respect thereto.  Notwithstanding anything herein to the
contrary, Borrower shall not be obligated to make any payments to or for the
benefit of Adopting Party until Adopting Party shall have furnished to the
Administrative Agent and Borrower the requested form, certification, statement
or document.

 

2.3.                            Adopting Party acknowledges receipt of true and
correct copies of all Loan Documents and agrees and represents that:  (a) it has
relied upon its independent review of (i) the Loan Documents, and (ii) any
information independently acquired by it from Borrower or otherwise in making
its decision to acquire an interest in the Loan independently and without
reliance on any Syndication Party or the Administrative Agent; (b) it has
obtained such information as it deems necessary (including any information it
independently obtained from Borrower or others) prior to making its decision to
acquire the Syndication Interest; (c) it has made its own independent analysis
and appraisal of and investigation into Borrower’s authority,

 

--------------------------------------------------------------------------------


 

business, operations, financial and other condition, creditworthiness, and
ability to perform its obligations under the Loan Documents and has relied on
such review in making its decision to acquire the Syndication Interest, and will
continue to rely solely upon its independent review of the facts and
circumstances related to Borrower, and without reliance upon any Syndication
Party or the Administrative Agent, in making future decisions with respect to
all matters under or in connection with the Loan Documents and its participation
in the Loan as a Syndication Party.

 

2.4.                            Adopting Party acknowledges and agrees that: 
(a) neither the Administrative Agent nor any Syndication Party has made any
representation or warranty, except as expressly stated in this Agreement, nor do
they assume any responsibility with respect to the due execution, validity,
sufficiency, enforceability or collectibility of the Loan, the Loan Documents or
the Notes or with respect to the accuracy and completeness of matters disclosed,
represented or warranted in the Loan Documents by Borrower (including financial
matters); (b) neither the Administrative Agent nor any Syndication Party assumes
any responsibility for the financial condition of Borrower or for the
performance of Borrower’s obligations under the Loan Documents; (c) except as
otherwise expressly provided in this Agreement or the Credit Agreement, neither
any Syndication Party nor the Administrative Agent nor any other Syndication
Party shall have any duty or responsibility to furnish to any other Syndication
Parties any credit or other information concerning Borrower which may come into
its or their possession.

 

2.5.                            Adopting Party:  (a) represents that it has
acquired and is retaining the Syndication Interest it is acquiring in the Loan
for its own account in the ordinary course of its banking or financing business;
(b) agrees that it will not sell, assign, convey or otherwise dispose of
(“Transfer”), or create or permit to exist any lien or security interest on, all
or any part of its Syndication Interest in the Loan without compliance with all
of the terms and conditions of the Credit Agreement, including Section 13.27
thereof.

 

2.6.                            Adopting Party:

 

2.6.1                     Irrevocably consents and submits to the non-exclusive
jurisdiction of any New York State court or (if applicable subject matter
jurisdictional requirements are present) Federal court of the United States of
America sitting in New York County, New York, and any appellate court from any
thereof, and waives any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or the
Credit Agreement or in any way connected with or related or incidental to the
dealings of the parties hereto in respect of this Agreement or the Credit
Agreement or the transactions related hereto, in each case whether now existing
or hereafter arising, and whether in contract, tort, equity or otherwise, and
agrees that any dispute with respect to any such matters may be heard in the
courts described above, as the Administrative Agent may elect.

 

2.6.2                     Hereby agrees that any litigation with respect to the
Credit Agreement or to enforce any judgment obtained against such Person for
breach of the Credit Agreement or under the Notes or other Loan Documents may be
brought in any New York State court or (if applicable subject matter
jurisdictional requirements

 

--------------------------------------------------------------------------------


 

are present) Federal court of the United States of America sitting in New York
County, New York, and any appellate court from any thereof, as the
Administrative Agent may elect; and, by execution and delivery of this
Agreement, Adopting Party irrevocably submits to such jurisdiction.  With
respect to litigation concerning the Credit Agreement or under the Notes or
other Loan Documents, Adopting Party hereby irrevocably appoints, until six
(6) months after the expiration of the Maturity Date (as it may be extended at
anytime), [     ], or such other Person as it may designate to the
Administrative Agent, in each case with offices in New York, New York and
otherwise reasonably acceptable to the Administrative Agent to serve as the
agent of Adopting Party to receive for and on its behalf at such agent’s New
York, New York office, service of process, which service may be made by mailing
a copy of any summons or other legal process to such Person in care of such
agent.  Adopting Party agrees that it shall maintain a duly appointed agent in
New York for service of summons and other legal process as long as it remains
obligated under the Credit Agreement and shall keep the Administrative Agent
advised in writing of the identity and location of such agent.  The receipt by
such agent and/or by Adopting Party of such summons or other legal process in
any such litigation shall be deemed personal service and acceptance by Adopting
Party for all purposes of such litigation.  Borrower and each Syndication Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement or the other Loan Documents in any New York
State or Federal court.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

2.6.3                     HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT
AGREEMENT OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT
AGREEMENT OR THE TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. 
ADOPTING PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
ADMINISTRATIVE AGENT OR ANY SYNDICATION PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF ADOPTING PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

--------------------------------------------------------------------------------


 

3.                                      General.

 

3.1.                            Adopting Party’s address for notice under
Section 14.4 of the Credit Agreement shall be as set forth beneath its signature
below.

 

IN WITNESS HEREOF, the parties hereto have caused this Syndication Adoption
Agreement to be executed as of the Effective Date by their duly authorized
representatives.

 

 

 

Administrative Agent

 

(as Administrative Agent):

 

 

 

 

 

COBANK, ACB

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ADOPTING PARTY:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Contact Name:

 

Title:

 

Address:

 

 

 

Phone No.:

 

Fax No.:

 

Individual Commitment:  $

 

Payment Instructions:

 

Bank:

 

ABA #:

 

Acct. Name:

 

Account No.:

 

Attn:

 

Ref:

 

--------------------------------------------------------------------------------


 

BORROWER’S CONSENT

 

Borrower hereby signifies its consent to acquisition of an Individual Commitment
by Adopting Party as described above.

 

 

 

CHS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 3.1
to Credit Agreement
CONVERSION OR CONTINUATION NOTICE NO.

 

                 , 20  

 

To:                             Administrative Agent

 

From:               CHS Inc. (“Borrower”)

 

Re:                             2015 Credit Agreement (Term Loan) (as amended
from time to time, the “Credit Agreement”) dated as of September 4, 2015, among
Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent”), and the other Syndication Parties signatory thereto.

 

Pursuant to Section 3.1.2 of the Credit Agreement, Borrower hereby gives notice
of its desire to, in accordance with the terms set forth below (all capitalized
terms used herein and not defined herein shall have the meaning given them in
the Credit Agreement) [select one]:

 

o            Convert a Base Rate Loan to a LIBO Rate Loan;

 

o            Continue a LIBO Rate Loan.

 

(a)                                 The [conversion of the Base Rate Loan to a
LIBO Rate Loan] [continuation of a LIBO Rate Loan] requested pursuant to this
Conversion or Continuation Notice shall be made on               , 20   [the
date inserted must be a Banking Day and at least three (3) Banking Days prior to
the date hereof].

 

(b)                                 The aggregate principal amount [to be
converted from a Base Rate Loan][of the LIBO Rate Loan to be continued]
hereunder shall be                    Dollars ($           ).

 

(c)                                  The LIBO Rate Period shall be     month[s]
[select one, two, three or six months period].

 

 

CHS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 7.3
to Credit Agreement
Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit 7.8
to Credit Agreement
Payment of Taxes

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit 7.10
to Credit Agreement
Employee Benefit Plans

 

CHS Inc. Sponsored Benefit Plans - Plan Name and Number

 

Plan 001 — CHS Inc. Pension Plan

Plan 002 — CHS Inc. Pension Plan for Production Employees

Plan 014 — CHS Inc. 401(k) Plan

Plan 028 — CHS Inc. 401(k) for Production Employees

Plan 503 — CHS Inc. Comprehensive Welfare Plan - Sub-plans listed under Plan 503
as follows:

CHS Inc. Medical Program

CHS Inc. Retiree Medical Program

CHS Inc. Dental, Vision and Hearing Program

CHS Inc. Flexible Benefit Program

CHS Inc. Short-Term/Temporary Disability Income/Accident and Sick

CHS Inc. Long Term Disability Plan

CHS Group Life

CHS Inc. Severance Program “B” for Job Eliminations

CHS Inc. Severance Program “A” for Job Eliminations

Plan 519 — CHS Inc. Educational Assistance Plan

Plan 520 — CHS Inc. Employee Assistance Plan

 

Multi-Employer / Multiple Employer Plans to which the company is required to
make contributions:

 

Cooperative Pension Plan (Daeske Pension Plan)

ABC Pension Plan

Co-op Retirement Plan (Wallace County/Sharon
Springs/Holdrege/Holyoke/Shipman/Brule)

Plumbers and Pipefitters National Pension Fund (Minneapolis Pipefitters)

 

CHS Inc. Non-Qualified Plans

 

CHS Inc. Non employee Director Retirement Plan

CHS Inc. Supplemental Executive Retirement Plan (SERP)

CHS Inc. Deferred Compensation Plan

 

NCRA Plan Name and Number

 

Plan 001 — NCRA Employee Retirement Plan

Plan 002 — NCRA Thrift Plan

Plan 003 — NCRA Savings and Retirement Plan

Plan 004 — NCRA Union Savings Plan

Plan 502 — NCRA Benefit Program for Non Bargaining Employees

Plan 503 — NCRA Benefit Program for Bargaining Employees

 

NCRA Non-Qualified Plans

 

Deferred Compensation

Supplemental Employee Retirement Plan (SERP)

 

--------------------------------------------------------------------------------


 

Exhibit 7.11
to Credit Agreement
EQUITY INVESTMENTS
CHS Inc.
Investments > $5,000,000

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Exhibit 7.11

to Credit Agreement

 

EQUITY INVESTMENTS

 

CHS Inc.

Investments > = $5,000,000

 

 

 

 

Balance

 

 

 

Consolidated

 

 

 

05/31/15

 

Eliminations

 

5/31/15

 

Ag Processing

 

20,817,003

 

 

 

20,817,003

 

CME-Chicago Mercantile Exchange

 

8,596,574

 

 

 

8,596,574

 

Land O’ Lakes, Inc.

 

72,735,152

 

 

 

72,735,152

 

 

 

 

 

 

 

 

 

INVESTMENTS IN COOPERATIVES & OTHER

 

102,148,729

 

—

 

102,148,729

 

 

 

 

 

 

 

 

 

CONSOLIDATED INVESTMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country Operations Shell Subsidiaries

 

97,516,511

 

(97,516,511

)

—

 

CHS Argentina

 

12,283,364

 

(12,283,364

)

 

 

CHS Europe

 

0

 

0

 

—

 

CHS Bermuda

 

104,020,816

 

(104,020,816

)

—

 

CHS Capital, LLC

 

113,604,803

 

(113,604,803

)

—

 

Cenex Petroleum Inc

 

10,493,577

 

(10,493,577

)

—

 

Cenex Pipeline Company

 

69,017,736

 

(69,017,736

)

—

 

Front Range Pipeline Co

 

67,124,578

 

(67,124,578

)

—

 

Geneva

 

35,270,407

 

(35,270,407

)

—

 

Watertown, SD

 

1,450,222

 

(1,450,222

)

—

 

Oilseed Europe

 

135,255,937

 

(135,255,937

)

—

 

CHS IH

 

87,909,356

 

(87,909,356

)

—

 

CHS Agri Intelligence

 

8,072,694

 

(8,072,694

)

—

 

CHS Country Hedging, Inc.

 

29,483,073

 

(29,483,073

)

—

 

National Co-op Refinery Association Consolidated

 

1,382,647,380

 

(1,382,647,380

)

—

 

 

 

 

 

 

 

 

 

TOTAL CONSOLIDATED INVESTMENTS

 

2,154,150,455

 

(2,154,150,455

)

—

 

 

 

 

 

 

 

 

 

CROP NUTRIENTS, COUNTRY OPERATIONS, ENERGY, GRAIN MARKETING JV’S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tacoma Export Marketing Co, (Temco)

 

59,962,119

 

 

 

59,962,119

 

Cornerstone Ag, LLC

 

6,348,369

 

 

 

6,348,369

 

Serseris

 

35,972,929

 

 

 

35,972,929

 

AgFarm Australia

 

8,918,327

 

 

 

8,918,327

 

Australia Broadbent

 

15,886,807

 

 

 

15,886,807

 

Andali

 

11,978,220

 

 

 

11,978,220

 

TCN

 

9,326,810

 

 

 

9,326,810

 

Ag Partner LLC

 

10,299,882

 

 

 

10,299,882

 

Central Plains Ag Services

 

12,835,581

 

 

 

12,835,581

 

Agri-Point

 

60,300,058

 

 

 

60,300,058

 

Consumer Supply Distributing

 

21,293,097

 

 

 

21,293,097

 

CHS Argo

 

15,054,324

 

 

 

15,054,324

 

Hamberg, LLC

 

5,950,000

 

 

 

5,950,000

 

Superior East

 

11,541,517

 

 

 

11,541,517

 

CO LLC

 

24,088,062

 

 

 

24,088,062

 

Dakota Agronomy Partners

 

6,980,350

 

 

 

6,980,350

 

Producer Ag LLC

 

6,610,469

 

 

 

6,610,469

 

United Prairie LLC

 

6,074,688

 

 

 

6,074,688

 

Other NCRA Investments

 

12,129,311

 

(711,425

)

11,417,886

 

 

 

 

 

 

 

 

 

TOTAL CTRY OPS, AGRONOMY, ENERGY, GRN MKTG

 

341,550,920

 

(711,425

)

340,839,495

 

 

 

 

 

 

 

 

 

WHEAT MILLING JOINT VENTURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ardent Mills, LLC

 

195,225,272

 

 

 

195,225,272

 

 

 

 

 

 

 

 

 

TOTAL WHEAT JV’S

 

195,225,272

 

—

 

195,225,272

 

 

 

 

 

 

 

 

 

FOODS JOINT VENTURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ventura Foods, LLC

 

341,531,394

 

 

 

341,531,394

 

 

 

 

 

 

 

 

 

TOTAL FOODS JOINT VENTURES

 

341,531,394

 

—

 

341,531,394

 

 

 

 

 

 

 

 

 

TOTAL INVESTMENTS

 

3,134,606,770

 

(2,154,861,880

)

979,744,890

 

 

--------------------------------------------------------------------------------


 

Exhibit 7.14
to Credit Agreement
Environmental Compliance

 

The Company is a party or could become a party to various environmental claims,
investigations and remediations; however, management believes, based on the
information available to date and the resolution of prior proceedings, that the
ultimate liability of all environmental claims and proceedings will not have a
material impact on the financial condition of the Association.

 

On August 30, 2012, we received from the United States Environmental Protection
Agency (EPA) a request for information pursuant to Section 114 of the Clean Air
Act. The information requested relates to operational information and design
data for flares at our Laurel, Montana refinery for the period from January 1,
2006 to present. The information request could potentially result in an
enforcement action by the EPA with respect to flare efficiency or other issues.
We provided the requested information in December 2012 and are awaiting the
EPA’s response. As it is too early to determine the potential liability or
extent of potential costs associated with any such action, we have not recorded
a liability associated with this request. While the facts and circumstances of
enforcement actions under the Clean Air Act relating to flares at refineries
differ on a case-by-case basis, some refineries have incurred significant
penalties and other costs in connection with such enforcement actions.

 

--------------------------------------------------------------------------------


 

Exhibit 7.23
to Credit Agreement
Labor Matters and Labor Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit 10.8(f)
to Credit Agreement
EXISTING INVESTMENTS

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Exhibit 10.8(f)

to Credit Agreement

 

EXISTING INVESTMENTS

 

 

 

 

Balance

 

 

 

Consolidated

 

 

 

05/31/15

 

Eliminations

 

05/31/15

 

 

 

 

 

 

 

 

 

Ag Processing

 

20,817,003

 

 

 

20,817,003

 

CME-Chicago Mercantile Exchange

 

8,596,574

 

 

 

8,596,574

 

CBOE-Chicago Board Options Exchange

 

1,098,654

 

 

 

1,098,654

 

Clarkson Grain Co

 

600,000

 

 

 

600,000

 

CoBank

 

4,534,510

 

 

 

4,534,510

 

Cooperative Finance Association

 

2,487,428

 

 

 

2,487,428

 

INTL FC Stone

 

1,450,776

 

 

 

1,450,776

 

International Malting - Lesaffre

 

700,000

 

 

 

700,000

 

Land O’ Lakes, Inc.

 

72,735,152

 

 

 

72,735,152

 

Lewis-Clark Terminal, Inc

 

2,952,449

 

 

 

2,952,449

 

Servi-Tech, Inc.

 

387,711

 

 

 

387,711

 

Electric & Telephone Coops

 

1,312,201

 

 

 

1,312,201

 

Other Cooperatives, Etc.

 

5,322,343

 

(34,494

)

5,287,849

 

Local Patron Coops

 

3,353,910

 

—

 

3,353,910

 

Other

 

1,245,124

 

 

 

1,245,124

 

INVESTMENTS IN COOPERATIVES & OTHER

 

127,593,834

 

(34,494

)

127,559,341

 

 

 

 

 

 

 

 

 

CONSOLIDATED INVESTMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHS Capital, LLC

 

113,604,803

 

(113,604,803

)

—

 

 

 

 

 

 

 

 

 

TOTAL CONSOLIDATED INVESTMENTS

 

113,604,803

 

(113,604,803

)

—

 

 

 

 

 

 

 

 

 

CROP NUTRIENTS, AGRONOMY, ENERGY, GRAIN MARKETING JV’S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alton

 

454,203

 

 

 

454,203

 

Groton

 

75,166

 

 

 

75,166

 

Latty, OH

 

1,882,204

 

 

 

1,882,204

 

Whitesville, IN

 

3,284,276

 

 

 

3,284,276

 

Crestline OH

 

2,314,392

 

 

 

2,314,392

 

Collins, MT

 

3,540,505

 

 

 

3,540,505

 

Crescent City, IL

 

851,265

 

 

 

851,265

 

Green Bay Terminal Corp.

 

397,211

 

 

 

397,211

 

Imperial Valley, LLC

 

2,277,720

 

 

 

2,277,720

 

IC Grain - Hungary

 

9,000

 

 

 

9,000

 

Serseris

 

35,972,929

 

 

 

35,972,929

 

AgFarm Australia

 

8,918,327

 

 

 

8,918,327

 

Australia Boort

 

140,526

 

 

 

140,526

 

Australia Tabbita

 

251,120

 

 

 

251,120

 

Australia Broadbent

 

15,886,807

 

 

 

15,886,807

 

Singapore Investments

 

4,133,347

 

 

 

4,133,347

 

SLE Land

 

129,260

 

 

 

129,260

 

Shel-Bar GP

 

393,524

 

 

 

393,524

 

Andali

 

11,978,220

 

 

 

11,978,220

 

TCN

 

9,326,810

 

 

 

9,326,810

 

Tacoma Export Marketing Co, (Temco)

 

59,962,119

 

 

 

59,962,119

 

CHS Argo

 

15,054,324

 

 

 

15,054,324

 

Hamberg, LLC

 

5,950,000

 

 

 

5,950,000

 

United Country Brands 100% (Agriliance LLC 50%)

 

1,326,677

 

 

 

1,326,677

 

Wabash Valley Grain

 

3,127,092

 

 

 

3,127,092

 

NCRA - Investments in LLC’s

 

12,129,311

 

(711,425

)

11,417,886

 

TOTAL CN, AGRONOMY, ENERGY, GRN MKTG

 

199,766,335

 

(711,425

)

199,054,910

 

 

 

 

 

 

 

 

 

COUNTRY OPS & BUSINESS SOLUTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Feed LLC - Marshall

 

4,151,651

 

 

 

4,151,651

 

Battle Creek Feed, LLC

 

2,896,897

 

 

 

2,896,897

 

Western Feeds, LLC

 

216,595

 

 

 

216,595

 

Superior East

 

11,541,517

 

 

 

11,541,517

 

QTI - Rochelle

 

750,000

 

 

 

750,000

 

CO LLC

 

24,088,062

 

 

 

24,088,062

 

Ag Partner LLC

 

10,299,882

 

 

 

10,299,882

 

Allied Agronomy, LLC

 

2,700,472

 

 

 

2,700,472

 

Central Montana Propane, LLC

 

1,166,293

 

 

 

1,166,293

 

Central Plains Ag Services

 

12,835,581

 

 

 

12,835,581

 

CHS/ADM, LLC

 

607,593

 

 

 

607,593

 

Cobank Investment held by CHS Capital

 

98,789

 

 

 

98,789

 

Cobank Investment held by Renewable Fuels

 

150,242

 

 

 

150,242

 

Colorado Retail Venture, LLC

 

1,775,699

 

 

 

1,775,699

 

Consumer Supply Distributing

 

21,293,097

 

 

 

21,293,097

 

Cornerstone AG, LLC

 

6,348,369

 

 

 

6,348,369

 

Dakota Agronomy Partners

 

6,980,350

 

 

 

6,980,350

 

Dakota Quality Grain, LLC

 

—

 

 

 

—

 

Energy Partners, LLC

 

3,442,699

 

 

 

3,442,699

 

Genetic Marketing Group, LLC

 

42,241

 

 

 

42,241

 

Illinois Valley Supply

 

—

 

 

 

—

 

Mountain Country, LLC

 

809,126

 

 

 

809,126

 

Norick Risk Funding Concepts, LLC

 

1,862,226

 

 

 

1,862,226

 

Prairie Lakes Grain Storage, LLC

 

48,771

 

 

 

48,771

 

Purchasing Group LLC

 

2,000

 

 

 

2,000

 

Russell Consulting Group

 

2,637,681

 

 

 

2,637,681

 

Shipman Bio Inv

 

388,069

 

 

 

388,069

 

X Seed LLC

 

557,157

 

 

 

557,157

 

Crescent City LLC

 

840,016

 

 

 

840,016

 

Producer Ag LLC

 

6,610,469

 

 

 

6,610,469

 

United Prairie LLC

 

6,074,688

 

 

 

6,074,688

 

Zealand Lumber Holdings, LLC

 

4,083,897

 

 

 

4,083,897

 

TOTAL COUNTRY OPS & BUSINESS SOLUTIONS

 

135,300,129

 

—

 

135,300,129

 

 

 

 

 

 

 

 

 

WHEAT MILLING JOINT VENTURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ardent Mills, LLC

 

195,225,272

 

 

 

195,225,272

 

 

 

 

 

 

 

 

 

TOTAL WHEAT JV’S

 

195,225,272

 

—

 

195,225,272

 

 

 

 

 

 

 

 

 

FOODS JOINT VENTURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ventura Foods, LLC

 

341,531,394

 

 

 

341,531,394

 

 

 

 

 

 

 

 

 

TOTAL FOODS JOINT VENTURES

 

341,531,394

 

—

 

341,531,394

 

 

 

 

 

 

 

 

 

TOTAL

 

1,113,021,767

 

(114,350,722

)

998,671,046

 

 

--------------------------------------------------------------------------------


 

Exhibit 13.27
to Credit Agreement
ASSIGNMENT AGREEMENT

 

This Assignment Agreement entered into this    day of    , 20  (“Effective
Date”) pursuant to the Credit Agreement (as defined below) by and between
CoBank, ACB, in its capacity as the Administrative Agent under the Credit
Agreement (in such role, “Administrative Agent”),        , a Syndication Party
under the Credit Agreement (“Transferor”), and           (“Purchaser”).

 

Recitals

 

A.                                    Pursuant to the 2015 Credit Agreement
(Term Loan) by and between the Administrative Agent, the Syndication Parties
named therein, and CHS Inc. (“Borrower”), dated as of September 4, 2015 (as
amended and as it may be amended in the future, the “Credit Agreement”), the
Syndication Parties have agreed to provide, limited to their respective
Individual Commitments, financing to Borrower through the Term Facility, to be
used for the purposes set forth in the Credit Agreement.

 

B.                                    Transferor wishes to sell and assign a
portion of the principal amounts outstanding under the Term Facility and/or its
obligations under a portion of its Individual Commitment (“Loan Interest”), as
indicated on Exhibit A hereto, and Purchaser wishes to purchase and assume such
Loan Interest [IF TRANSFEROR IS ALSO THE ADMINISTRATIVE AGENT, INSERT THE
FOLLOWING (as Syndication Party, and not as the Administrative Agent)] under the
Credit Agreement.

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which the
parties hereto hereby acknowledge, and each to induce the others to enter into
this Assignment Agreement (“Agreement”), the parties hereto hereby agree as
follows:

 

DEFINITIONS

 

Capitalized terms used herein without definition shall have the meaning given
them in the Credit Agreement, if defined therein.

 

“Loan” as used herein shall, where the context requires, mean the Term Facility
with respect to which Purchaser has acquired its Loan Interest hereunder.

 

1.                                      Purchase and Sale of Syndication
Interest.

 

1.1.                            Purchaser hereby purchases from Transferor and
Transferor hereby sells to Purchaser, pursuant to the terms and conditions
contained herein and in Article 13 of the Credit Agreement, a Syndication
Interest equal to the Individual Commitment as set forth in Exhibit A hereto
(“Purchaser’s Loan Commitment Amount”) and a portion of the amount outstanding
under the Term Facility as of the Effective Date determined by application of
the Loan Percentage as set forth in Exhibit A hereto (“Purchaser’s Outstanding
Loan Obligations

 

--------------------------------------------------------------------------------


 

Amount”), and a proportionate undivided interest in the Loan Documents (other
than the Notes payable to the other Syndication Parties), and all applicable
amounts owing and all applicable payments made by Borrower thereunder (excluding
Borrower’s obligation to purchase Bank Equity Interests, and patronage dividends
and patronage shares paid or payable on account of such Bank Equity Interests). 
Purchaser’s Outstanding Loan Obligations Amount shall be allocated except as
provided pursuant to clause (a), proportionately in all of the Loans, as
applicable, outstanding on the Effective Date.

 

1.2.                            Purchaser’s obligation as set forth in
Section 1.1 above to purchase the Purchaser’s Loan Commitment Amount
(individually or collectively “Purchaser’s Commitment Amount”) shall, subject to
the terms and conditions hereof and of Article 13 of the Credit Agreement, be
continuing, unconditional, and irrevocable.  Purchaser’s acquisition of
Purchaser’s Commitment Amount shall be without recourse to Transferor and shall
not be construed as a loan from Purchaser to Transferor.  The term Purchaser’s
Outstanding Loan Obligations Amount may be hereinafter referred to as the
“Purchaser’s Outstanding Obligations Amount” and, collectively with Purchaser’s
Commitment Amount as “Purchaser’s Syndication Interest”.

 

1.3.                            Purchaser agrees to remit to Transferor on the
Effective Date, the Purchaser’s Outstanding Obligations Amount.  Transferor and
Purchaser agree to make settlement among themselves, without involvement of the
Administrative Agent, with respect to any interest accrued and outstanding on
the Purchaser’s Outstanding Obligations Amount as of the Effective Date.

 

1.4.                            Purchaser agrees to, as of the Effective Date,
and at all times thereafter, comply with all of the obligations of a Syndication
Party holding an Individual Commitment as such obligations are set forth in the
Credit Agreement.

 

1.5.                            Transferor agrees to pay, or cause Purchaser to
pay, to the Administrative Agent on the Effective Date:  (a) if applicable, a
fee in the amount of $3,500.00 for processing Purchaser’s acquisition of the
Purchaser’s Commitment Amount, and (b) the Administrative Agent’s out of pocket
fees and expenses incurred in connection with the transaction described herein,
including its attorney’s fees.

 

2.                                      Purchaser’s Representations, Warranties,
and Agreements.

 

2.1.                            Purchaser represents and warrants that:  (a) the
making and performance of this Agreement including its agreement to be bound by
the Credit Agreement is within its power and has been duly authorized by all
necessary corporate and other action by it; (b) this Agreement is in compliance
with all applicable laws and regulations promulgated thereunder and entering
into this Agreement and performance of its obligations hereunder and under the
Credit Agreement will not conflict with nor constitute a breach of its charter
or by-laws nor any agreements by which it is bound, and will not violate any
judgment, decree or governmental or administrative order, rule or regulation
applicable to it; (c) no approval, authorization or other action by, or
declaration to or filing with, any governmental or administrative authority or
any other Person is required to be obtained or made by it in connection with the
execution, delivery and performance of its duties under this Agreement and the
Credit Agreement; (d) this Agreement has been duly

 

--------------------------------------------------------------------------------


 

executed by it, and, this Agreement and the Credit Agreement, constitute its
legal, valid, and binding obligation, enforceable in accordance with their
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and general equitable principles (regardless of
whether such enforceability is considered in a proceeding at law or in equity);
and (e) the act of entering into and performing its obligations under this
Agreement and the Credit Agreement have been approved by its board of directors
at an authorized meeting thereof (or by written consent in lieu of a meeting)
and such action was duly noted in the written minutes of such meeting, and that
it will, if requested by the Administrative Agent, furnish the Administrative
Agent with a certified copy of such minutes or an excerpt therefrom reflecting
such approval.

 

2.2.                            Purchaser further represents that it is entitled
to receive any payments to be made to it under the Credit Agreement without the
withholding of any tax and will furnish to the Administrative Agent and to
Borrower such forms, certifications, statements and other documents as the
Administrative Agent or Borrower may request from time to time to evidence
Purchaser’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto.  Without
limiting the effect of the foregoing, if Purchaser is not created or organized
under the laws of the United States of America or any state thereof, Purchaser
will furnish to the Administrative Agent and Borrower the IRS Forms described in
Section 13.31 of the Credit Agreement, or such other forms, certifications,
statements or documents, duly executed and completed by Purchaser, as evidence
of Purchaser’s exemption from the withholding of United States tax with respect
thereto.  Notwithstanding anything herein to the contrary, Borrower shall not be
obligated to make any payments to Purchaser until Purchaser shall have furnished
to the Administrative Agent and Borrower the requested form, certification,
statement or document.

 

2.3.                            Purchaser acknowledges receipt of true and
correct copies of all Loan Documents from Transferor and agrees and represents
that:  (a) it has relied upon its independent review of (i) the Loan Documents,
and (ii) any information independently acquired by it from Borrower or otherwise
in making its decision to acquire an interest in the Loan independently and
without reliance on Transferor or the Administrative Agent; (b) it has obtained
such information as it deems necessary (including any information it
independently obtained from Borrower or others) prior to making its decision to
acquire the Purchaser’s Syndication Interest; (c) it has made its own
independent analysis and appraisal of and investigation into Borrower’s
authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire the
Purchaser’s Syndication Interest, and will continue to rely solely upon its
independent review of the facts and circumstances related to Borrower, and
without reliance upon Transferor or the Administrative Agent, in making future
decisions with respect to all matters under or in connection with the Loan
Documents and its participation in the Loan as a Syndication Party.

 

2.4.                            Purchaser acknowledges and agrees that: 
(a) neither the Administrative Agent nor Transferor has made any representation
or warranty, except as expressly stated in the Credit Agreement and this
Agreement, nor do they assume any responsibility with respect to the due
execution, validity, sufficiency, enforceability or collectibility of the Loan,
the Loan Documents or the Notes or with respect to the accuracy and completeness
of matters disclosed, represented

 

--------------------------------------------------------------------------------


 

or warranted in the Loan Documents by Borrower (including financial matters);
(b) neither the Administrative Agent nor Transferor assumes any responsibility
for the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents; (c) except as otherwise expressly provided
in this Agreement or the Credit Agreement, neither Transferor nor the
Administrative Agent nor any other Syndication Party shall have any duty or
responsibility to furnish to any other Syndication Parties any credit or other
information concerning Borrower which may come into its or their possession.

 

2.5.                            Purchaser:  (a) agrees that it will not sell,
assign, convey or otherwise dispose of (“Transfer”), or create or permit to
exist any lien or security interest on, all or any part of its Syndication
Interest in the Loan to any Person (“Transferee”) without the prior written
consent of the Administrative Agent and Borrower (which consent will not be
unreasonably withheld; provided that such consent will not be required in the
case of an assignment to a Syndication Party, an Affiliate of a Syndication
Party or an Approved Fund; provided, further, that Borrower shall have no
approval rights upon the occurrence and during the continuance of an Event of
Default; and provided, further, that Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Banking Days after having received notice
thereof), provided that (i) any such Transfer (except a Transfer to another
Syndication Party, an Affiliate of a Syndication Party or an Approved Fund or a
Transfer by CoBank) must be in a minimum amount of $10,000,000.00, unless it
Transfers the full amount of its Syndication Interest; (ii) if applicable,
Purchaser and each Syndication Party must maintain an Individual Commitment of
no less than $5,000,000.00, unless it Transfers its entire Syndication Interest;
(iii) the Transferee must execute an agreement substantially in the form of
Exhibit 13.27 to the Credit Agreement and assume all of the obligations
thereunder of the Syndication Party making such Transfer (“Transferor”) and
execute such documents as the Administrative Agent may reasonably require; and
(iv) the Transferor must pay, or cause the Transferee to pay, the Administrative
Agent an assignment fee of $3,500.00 (provided that the requirement to pay such
fee may be waived by the Administrative Agent in its sole discretion), unless
the assignment is to an Affiliate of such Syndication Party or to another
Syndication Party or an Approved Fund, in which case no assignment fee will be
required; (b) understands and agrees that (i) it may participate any part of its
interest in the Loans to any Person (“Participant”) with prior written notice to
(but without the consent of) the Administrative Agent and Borrower, and (ii) in
the event of any such participation:  (A) its obligations hereunder will not
change on account of such participation; (B) the Participant will have no rights
under this Credit Agreement, including, without limitation, voting rights
(except as provided in Section 13.28 of the Credit Agreement with respect to
Voting Participants) or the right to receive payments or distributions; and
(C) the Administrative Agent shall continue to deal directly with the Transferor
with respect to the Loans (including with respect to voting rights, except as
provided in Section 13.28 of the Credit Agreement with respect to Voting
Participants) as though no participation had been granted and will not be
obligated to deal directly with any Participant (except as provided in
Section 13.28 of the Credit Agreement with respect to Voting Participants); and
(c) agrees that it will not divulge any non-public information regarding
Borrower which it acquires on account of its being a Syndication Party to any
third Persons not an employee or agent of Purchaser except (i) as may be
required by law, rule, regulation, or court order, (ii) in connection with an
examination of its books or affairs by any of its regulatory agencies or
accountants, or (iii) in connection with a Transfer of, or the sale of a
participation interest in, its Syndication Interest in accordance with the
Credit

 

--------------------------------------------------------------------------------


 

Agreement.  Notwithstanding any provision contained herein to the contrary,
(i) any Syndication Party may at any time pledge or assign all or any portion of
its interest in its rights under this Credit Agreement to secure obligations of
such Syndication Party, including any pledge or assignment to secure obligations
to any Federal Reserve Bank or central bank having jurisdiction over such
Syndication Party or to any Farm Credit Bank or Transfer its Syndication
Interest to an affiliate bank if and to the extent required under applicable law
in order to pledge such interest to such central bank, provided that no pledge
or assignment pursuant to this clause (i) shall release such Syndication Party
from its obligations hereunder or substitute any such pledge or assignee for
such Syndication Party as a party hereto, and (ii) no Syndication Party shall be
permitted to Transfer, or sell a participation in, any part of its Syndication
Interest to (A) Borrower or any of Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Syndication Party or any of its Subsidiaries, (C) any Person,
who, upon becoming a Syndication Party hereunder, would constitute any of the
foregoing persons described in the foregoing clause (B), or (D) a natural
Person.

 

2.6.                            Purchaser:

 

2.6.1                     Irrevocably consents and submits to the non-exclusive
jurisdiction of any New York State court or (if applicable subject matter
jurisdictional requirements are present) Federal court of the United States of
America, sitting in New York County, New York, and any appellate court from any
thereof, and waives any objection based on venue or forum non conveniens  with
respect to any action instituted therein arising under this Agreement or the
Credit Agreement or in any way connected with or related or incidental to the
dealings of the parties hereto in respect of this Agreement or the Credit
Agreement or the transactions related hereto, in each case whether now existing
or hereafter arising, and whether in contract, tort, equity or otherwise, and
agrees that any dispute with respect to any such matters may be heard in the
courts described above, as the Administrative Agent may elect.

 

2.6.2                     With respect to litigation concerning this Agreement
or the Credit Agreement, Purchaser hereby agrees that any litigation with
respect to the Credit Agreement or to enforce any judgment obtained against such
Person for breach of the Credit Agreement or under the Notes or other Loan
Documents may be brought in any New York State court or (if applicable subject
matter jurisdictional requirements are present) Federal court of the United
States of America, in each case sitting in New York County, New York, and any
appellate court from any thereof, as the Administrative Agent may elect; and, by
execution and delivery of this Assignment Agreement, Purchaser irrevocably
submits to such jurisdiction.  With respect to litigation concerning the Credit
Agreement or under the Notes or other Loan Documents, Purchaser hereby
irrevocably appoints, until six (6) months after the expiration of the Maturity
Date (as it may be extended at anytime), [      ], or such other Person as it
may designate to the Administrative Agent, in each case with offices in New
York, New York and otherwise reasonably acceptable to the Administrative Agent
to serve as the agent of Purchaser to receive for and on its behalf at such
agent’s New York, New York office, service of process, which service may be made
by mailing a copy of any

 

--------------------------------------------------------------------------------


 

summons or other legal process to such Person in care of such agent.  Purchaser
agrees that it shall maintain a duly appointed agent in New York for service of
summons and other legal process as long as it remains obligated under this
Credit Agreement and shall keep the Administrative Agent advised in writing of
the identity and location of such agent.  The receipt by such agent and/or by
Purchaser of such summons or other legal process in any such litigation shall be
deemed personal service and acceptance by Purchaser for all purposes of such
litigation.  Borrower and each Syndication Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Credit
Agreement or the other Loan Documents in any New York State or Federal court. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

2.6.3                     HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT
AGREEMENT OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT
AGREEMENT OR THE TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. 
PURCHASER HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT, AGENT,
TRANSFEROR, OR ANY SYNDICATION PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF PURCHASER
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

3.                                      Representations of the Administrative
Agent and Transferor.

 

3.1.                            Transferor and the Administrative Agent
represent and warrant that (a) Transferor’s Individual Commitment is not less
than Purchaser’s Loan Commitment Amount, and (b) the total principal amount
advanced and outstanding by Transferor under the Term Facility as of the
Effective Date is not less than Purchaser’s Outstanding Loan Obligations Amount.

 

4.                                      General.

 

4.1.                            Purchaser’s address for notice under
Section 14.4 of the Credit Agreement shall be as set forth on its signature
page hereto as “Contact Name”.

 

IN WITNESS HEREOF, the parties hereto have caused this Assignment Agreement to
be executed as of the Effective Date by their duly authorized representatives.

 

--------------------------------------------------------------------------------


 

 

Administrative Agent

 

(as Administrative Agent):

 

 

 

COBANK, ACB

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Transferor:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

BORROWER’S CONSENT

 

Borrower hereby signifies its consent to Transferor’s sale of the Purchaser’s
Syndication Interest to Purchaser as described above.

 

 

CHS INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Purchaser’s signature appears on the next page]

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

[Name]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Contact Name:

 

Title:

 

Address:

 

 

 

e-mail address:

 

Phone No.:

 

Fax

 

No.:

 

Individual Commitment: $.00

 

Payment Instructions:

 

 

 

Bank

 

ABA -

 

Acct. Name:

 

Attention:

 

Ref: CHS

 

--------------------------------------------------------------------------------


 

Exhibit A to
ASSIGNMENT AGREEMENT

 

An Individual Commitment of $         , and

 

The following percentage of the principal amount outstanding under the Term
Facility:     % (“Loan Percentage”)

 

If the following blank is completed, Purchaser’s Outstanding Loan Obligations
Amount shall be allocated in the amount(s) as follows:           .

 

--------------------------------------------------------------------------------


 

Exhibit 13.28
to Credit Agreement
Closing Date Voting Participants

 

Name and Address

 

Participation Amount

 

1st Farm Credit Services, FLCA

 

$

38,000,000.00

 

AgChoice Farm Credit, FLCA

 

$

5,000,000.00

 

AgFirst Farm Credit Bank

 

$

40,000,000.00

 

American AgCredit, FLCA

 

$

15,000,000.00

 

Badgerland Financial, FLCA

 

$

10,000,000.00

 

Farm Credit Bank of Texas

 

$

103,000,000.00

 

Farm Credit East, ACA

 

$

11,000,000.00

 

Farm Credit Mid-America, FLCA

 

$

48,000,000.00

 

Farm Credit West, FLCA

 

$

20,000,000.00

 

Fresno Madera Production Credit Association

 

$

8,300,000.00

 

GreenStone Farm Credit Services, FLCA

 

$

24,000,000.00

 

Northwest Farm Credit Services, FLCA

 

$

18,000,000.00

 

United FCS, FLCA d/b/a FCS Commercial Finance Group

 

$

58,000,000.00

 

 

--------------------------------------------------------------------------------


 

Exhibit 13.29
to Credit Agreement

 

WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by Borrower, the following wiring information must be
used:

 

Beneficiary:    CoBank, ACB (CHS Inc.)

Account:

22274433

Account Name:

CoBank, ACB

ABA Number: 3070-8875-4

Reference:

CHS Inc.

 

WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by any Syndication Party, such Syndication Party must
use the wiring information provided in the administrative details form provided
to it by CoBank (as it may be changed from time to time by notice to such
Syndication Party).

 

WIRE INSTRUCTIONS When funds are to be wired to any Syndication Party, the
wiring information provided on the signature page of the Credit Agreement with
respect to such Syndication Party (as it may be changed from time to time by
notice to the Administrative Agent) must be used.

 

WIRE INSTRUCTIONS When funds are to be wired to Borrower by the Administrative
Agent or by any Syndication Party, the following wiring information must be
used:

 

To:

CHS Inc.

Bank Name:

Wells Fargo Bank Minnesota, N.A.

 

420 Montgomery

 

San Francisco, CA 94104

Routing No. :

121000248

Account No.:

0000044070

SWIFT:

WBFIUS6S

 

--------------------------------------------------------------------------------


 

Exhibit 13.31A
to Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain 2015 Credit Agreement (Term Loan) dated
as of September 4, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, CoBank, ACB
(“CoBank” and, in its capacity as such, the “Administrative Agent”) and each
syndication party from time to time party thereto.

 

Pursuant to the provisions of Section 13.31 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF SYNDICATION PARTY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:              , 20[  ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 13.31B
to Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain 2015 Credit Agreement (Term Loan) dated
as of September 4, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, CoBank, ACB
(“CoBank” and, in its capacity as such, the “Administrative Agent”) and each
syndication party from time to time party thereto.

 

Pursuant to the provisions of Section 13.31 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Syndication Party with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Syndication
Party in writing, and (2) the undersigned shall have at all times furnished such
Syndication Party with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 13.31C
to Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain 2015 Agreement (Term Loan) dated as of
September 4, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Borrower, CoBank, ACB (“CoBank”
and, in its capacity as such, the “Administrative Agent”) and each syndication
party from time to time party thereto.

 

Pursuant to the provisions of Section 13.31 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Syndication Party with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Syndication Party and (2) the undersigned shall
have at all times furnished such Syndication Party with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 13.31D
to Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain 2015 Agreement (Term Loan) dated as of
September 4, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Borrower, CoBank, ACB (“CoBank”
and, in its capacity as such, the “Administrative Agent”) and each syndication
party from time to time party thereto.

 

Pursuant to the provisions of Section 13.31 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF SYNDICATION PARTY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------


 

Schedule 1
to Credit Agreement (Term Loan)
SYNDICATION PARTIES AND INDIVIDUAL COMMITMENTS

 

Syndication Party Name

 

Individual
Commitment

 

CoBank, ACB, Bookrunner, Administrative Agent, Lead Arranger

 

$

520,000,000.00

 

AgStar Financial Services, FLCA

 

$

48,000,000.00

 

Farm Credit Services of America, FLCA

 

$

32,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 2
to Credit Agreement
APPLICABLE MARGIN AND COMMITMENT FEE AMOUNT

 

Subject to the provisions of Section 3.6, the determination of the Applicable
Margin and Term Facility Commitment Fee Amount will be (i) made effective five
(5) Banking Days after the Administrative Agent receives quarterly financial
statements from Borrower and (ii) determined, subject to Section 3.6, as set
forth in the most recent Compliance Certificate received pursuant to Sections
9.2.1 and 9.2.2; however, no adjustments will be made to the LIBO Rate
applicable to LIBO Rate Loans then outstanding until the end of their then
current LIBO Rate Period.  For the period from the Closing Date and until the
Administrative Agent receives quarterly financial statements from Borrower for
the Fiscal Quarter that ends November 30, 2015, the Applicable Margin and Term
Facility Commitment Fee Amount shall be determined pursuant to Tier 1.

 

TIER

 

Ratio of
Consolidated
Funded Debt to
Consolidated
Cash Flow

 

LIBO Rate
Applicable Margin

 

Base Rate
Applicable
Margin

 

Term Facility
Commitment Fee
Amount

Tier 1

 

< 2.00

 

150.0 basis points

 

50.0 basis points

 

17.5 basis points

Tier 2

 

> 2.00 < 3.00

 

175.0 basis points

 

75.0 basis points

 

25.0 basis points

Tier 3

 

> 3.00

 

200.0 basis points

 

100.0 basis points

 

32.5 basis points

 

--------------------------------------------------------------------------------


 

Schedule 3
to Credit Agreement
CONDITIONAL MODIFICATIONS

 

1.                                      The reference to “$1,000,000,000” in
each of (a) the definition of “Priority Debt”, (b) clause (b)(x) of
Section 10.5, (c) clause (c)(x) of Section 10.6 and (d) clause (g) of
Section 10.8, shall be changed to “$500,000,000”.

 

2.                                      Section 9.3 (Maintenance of Existence
and Qualification) shall be amended by deleting the first sentence in its
entirety and replacing it with the following:

 

“Borrower shall, and shall cause each Subsidiary to, maintain its corporate
existence in good standing under the laws of its state of organization.”

 

3.                                      Section 9.14.1 (Minimum Consolidated Net
Worth) and Section 9.14.2 (Consolidated Funded Debt to Consolidated Cash Flow)
shall be amended by adding the language “at all times and measured” immediately
after “Borrower shall have”.

 

4.                                      Section 9.14.2 (Consolidated Funded Debt
to Consolidated Cash Flow) shall be further amended by deleting “3.50” and
replacing it with “3.00” (with corresponding amendments to Exhibit 1B
(Compliance Certificate)).

 

5.                                      Section 9.14.3 (Adjusted Consolidated
Funded Debt to Consolidated Net Worth) shall be amended by deleting it in its
entirety and replacing it with the following as well as adding to Article 1 in
alphabetical order the definition of “Adjusted Consolidated Equity” set forth
below (with corresponding amendments to Exhibit 1B (Compliance Certificate)):

 

“9.14.3 Adjusted Consolidated Funded Debt to Adjusted Consolidated Equity. 
Borrower shall not permit the ratio of Adjusted Consolidated Funded Debt to
Adjusted Consolidated Equity to exceed at any time .80 to 1.00.”

 

“Adjusted Consolidated Equity:  means, with respect to Borrower and its
Consolidated Subsidiaries, the amount of equity accounts, plus (or minus in the
case of a deficit) the amount of surplus and retained earnings accounts of
Borrower and its Consolidated Subsidiaries and non-controlling interests;
provided that the total amount of intangible assets of Borrower and its
Consolidated Subsidiaries (including, without limitation, unamortized debt
discount and expense, deferred charges and goodwill) included therein shall not
exceed $30,000,000 (and to the extent such intangible assets exceed $30,000,000,
they will not be included in the calculation of Adjusted Consolidated Equity);
all as determined on a consolidated basis in accordance with GAAP consistently
applied.”

 

--------------------------------------------------------------------------------